EXHIBIT 10.1



--------------------------------------------------------------------------------

    
$750,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 23, 2019
among
ACUSHNET HOLDINGS CORP.,
as Holdings
ACUSHNET COMPANY,
as US Borrower and Borrower Representative
ACUSHNET CANADA INC.,
as Canadian Borrower
ACUSHNET EUROPE LTD,
as UK Borrower
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, L/C Issuer and Swing Line Lender
and
THE OTHER LENDERS PARTY HERETO



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A. and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners
JPMORGAN CHASE BANK, N.A. and
PNC CAPITAL MARKETS LLC,
as Syndication Agents
and
BANK OF MONTREAL, CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., MUFG
BANK LTD., TD BANK, N.A. and TRUIST BANK,
as Documentation Agents



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS2
Section 1.01Defined Terms    2
Section 1.02Other Interpretive Provisions    60
Section 1.03Accounting Terms.    61
Section 1.04Pro Forma Calculations    62
Section 1.05Rounding    63
Section 1.06References to Agreements and Laws    63
Section 1.07Times of Day    63
Section 1.08Timing of Payment or Performance    63
Section 1.09Exchange Rates; Currency Equivalents    64
Section 1.10Change of Currency; Judgment Currency    64
Section 1.11Letter of Credit Amounts    65
Section 1.12Rates    65
Section 1.13Divisions    65
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS65
Section 2.01The Loans    65
Section 2.02Borrowings, Conversions and Continuations of Loans    66
Section 2.03Letters of Credit    68
Section 2.04Swing Line Loans    77
Section 2.05Prepayments    80
Section 2.06Termination or Reduction of Commitments    83
Section 2.07Repayment of Loans    84
Section 2.08Interest    85
Section 2.09Fees    86
Section 2.10Computation of Interest and Fees    87
Section 2.11Evidence of Indebtedness    87
Section 2.12Payments Generally    88
Section 2.13Sharing of Payments    90
Section 2.14Incremental Facilities    90
Section 2.15Extensions of Term Loans and Revolving Credit Commitments    94
Section 2.16Defaulting Lenders    98
Section 2.17Interpretive Provision    100
Section 2.18Foreign Borrower Termination    100
ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY100
Section 3.01Taxes    100
Section 3.02Illegality    102
Section 3.03Changed Circumstances    103
Section 3.04Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans    105
Section 3.05Funding Losses    106
Section 3.06Matters Applicable to All Requests for Compensation    106
Section 3.07Replacement of Lenders Under Certain Circumstances    108


i



--------------------------------------------------------------------------------




Section 3.08Survival    109
ARTICLE IV CONDITIONS PRECEDENT109
Section 4.01Conditions to the Closing Date    109
Section 4.02Conditions to All Credit Extensions    111
ARTICLE V REPRESENTATIONS AND WARRANTIES112
Section 5.01Existence, Qualification and Power; Compliance with Laws    112
Section 5.02Authorization; No Contravention    112
Section 5.03Governmental Authorization; Other Consents    113
Section 5.04Binding Effect    113
Section 5.05Financial Statements; No Material Adverse Effect    113
Section 5.06Litigation    114
Section 5.07Ownership of Property; Liens    114
Section 5.08Environmental Matters    114
Section 5.09Taxes    115
Section 5.10ERISA Compliance    115
Section 5.11Subsidiaries; Equity Interests    115
Section 5.12Margin Regulations; Investment Company Act    116
Section 5.13Disclosure    116
Section 5.14Intellectual Property; Licenses, Etc    116
Section 5.15Solvency    116
Section 5.16Perfection, Etc    117
Section 5.17Compliance with Laws Generally    117
Section 5.18Labor Matters    117
Section 5.19Absence of Defaults    117
Section 5.20Senior Indebtedness Status    117
Section 5.21Anti-Corruption Laws and Sanctions    118
Section 5.22Centre of Main Interests and Establishments    118
Section 5.23Canadian Pension Plans    118
Section 5.24UK DB Plans    119
ARTICLE VI AFFIRMATIVE COVENANTS119
Section 6.01Financial Statements    119
Section 6.02Certificates; Other Information    121
Section 6.03Notices    122
Section 6.04Payment of Obligations    122
Section 6.05Preservation of Existence, Etc    123
Section 6.06Maintenance of Properties    123
Section 6.07Maintenance of Insurance    123
Section 6.08Compliance With Laws    123
Section 6.09Books and Records    124
Section 6.10Inspection Rights    124
Section 6.11Use of Proceeds    124
Section 6.12Covenant to Guarantee Obligations and Give Security    125
Section 6.13Environmental    128
Section 6.14Further Assurances    128
Section 6.15Designation of Subsidiaries    128


ii



--------------------------------------------------------------------------------




Section 6.16Centre of Main Interests and Establishments    129
Section 6.17Post-Closing Matters    129
Section 6.18Annual Lender Calls    129
Section 6.19UK DB Plan    129
Section 6.20Flood Insurance Matters    129
ARTICLE VII NEGATIVE COVENANTS130
Section 7.01Liens    130
Section 7.02Investments    134
Section 7.03Indebtedness    138
Section 7.04Fundamental Changes    140
Section 7.05Dispositions    141
Section 7.06Restricted Payments    143
Section 7.07Change in Nature of Business    146
Section 7.08Transactions with Affiliates    146
Section 7.09Burdensome Agreements    147
Section 7.10Financial Covenants    148
Section 7.11Amendments of Certain Documents    148
Section 7.12Accounting Changes    149
Section 7.13Prepayments, Etc. of Indebtedness    149
Section 7.14Limitations on Holdings    149
Section 7.15Negative Pledge on Real Property and Fixtures    150
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES151
Section 8.01Events of Default    151
Section 8.02Remedies upon Event of Default    153
Section 8.03Application of Funds    154
ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS155
Section 9.01Appointment and Authority    155
Section 9.02Rights as a Lender    156
Section 9.03Exculpatory Provisions    157
Section 9.04Reliance by Administrative Agent    158
Section 9.05Delegation of Duties    158
Section 9.06Resignation of Administrative Agent: Appointment of Successor    158
Section 9.07Non-Reliance on Administrative Agent and Other Lenders    159
Section 9.08Collateral and Guaranty Matters    160
Section 9.09No Other Duties, Etc    162
Section 9.10Appointment of Supplemental Administrative Agents    162
Section 9.11Administrative Agent May File Proofs of Claim    163
Section 9.12Indemnification of Administrative Agent    164
Section 9.13Agency for Perfection    165
Section 9.14Parallel Debt    165
ARTICLE X MISCELLANEOUS166
Section 10.01Amendments, Etc    166
Section 10.02Notices and Other Communications; Facsimile Copies    168


iii



--------------------------------------------------------------------------------




Section 10.03No Waiver; Cumulative Remedies    169
Section 10.04Attorney Costs and Expenses    169
Section 10.05Indemnification by the Borrowers    170
Section 10.06Marshalling; Payments Set Aside    172
Section 10.07Successors and Assigns    172
Section 10.08Confidentiality    176
Section 10.09Setoff    177
Section 10.10Interest Rate Limitation    177
Section 10.11Counterparts    177
Section 10.12Integration    177
Section 10.13Survival    178
Section 10.14Severability    178
Section 10.15Tax Forms    178
Section 10.16GOVERNING LAW    181
Section 10.17WAIVER OF RIGHT TO TRIAL BY JURY    182
Section 10.18Binding Effect    182
Section 10.19USA PATRIOT Act and CAML Notice    182
Section 10.20No Advisory or Fiduciary Relationship    182
Section 10.21Material Non-Public Information    183
Section 10.22Lender Action    183
Section 10.23Borrower Representative    183
Section 10.24Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    184
Section 10.25Certain ERISA Matters    184
Section 10.26Acknowledgement Regarding Any Supported QFCs    185
Section 10.27Canadian Anti-Money Laundering & Anti-Terrorism Legislation    186
Section 10.28Effect of Amendment and Restatement; No Novation    186




iv



--------------------------------------------------------------------------------






SCHEDULES
 
1.01
Foreign Security Agreements
2.01(a)
Initial Term Commitments
2.01(b)
Revolving Credit Commitments
5.06
Litigation
5.08(c)
Environmental Compliance
5.08(d)
Release of Hazardous Materials
5.11
Subsidiaries; Equity Interests
5.23
Canadian Pension Plans
6.17
Post-Closing Matters
7.01(b)
Existing Liens
7.02(f)
Existing Investments
7.03(b)
Existing Indebtedness
7.08
Affiliated Transactions
7.09
Burdensome Agreements
10.02
Administrative Agent’s Office, Certain Addresses for Notices





EXHIBITS
 
A-1
Form of Loan Notice
A-2
Form of Prepayment Notice
A-3
Form of Request for L/C Issuance
B
Form of Swing Line Loan Notice
C-1
Form of Term Note
C-2
Form of Revolving Credit Note
D
Form of Compliance Certificate
E
Form of Assignment and Assumption
F
Form of Administrative Questionnaire
G-1
US Tax Certificate (For Non-US Lenders that are not Partnerships For U.S.
Federal Income Tax Purposes)
G-2
US Tax Certificate (For Non-US Participants that are Partnerships For U.S.
Federal Income Tax Purposes)
G-3
US Tax Certificate (For Non-US Participants that are not Partnerships For U.S.
Federal Income Tax Purposes)
G-4
US Tax Certificate (For Non-US Lenders that are Partnerships For U.S. Federal
Income Tax Purposes)
H-1
Form of Solvency Certificate
H-2
Form of Canadian Borrower Solvency Certificate
H-3
Form of UK Borrower Solvency Certificate







v



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of December 23, 2019 among ACUSHNET HOLDINGS
CORP., a Delaware corporation (“Holdings”), ACUSHNET COMPANY, a Delaware
corporation (the “US Borrower”), ACUSHNET CANADA INC., a company incorporated
under the laws of Canada (the “Canadian Borrower”), and ACUSHNET EUROPE LTD, a
company incorporated under the laws of England and Wales (the “UK Borrower” and,
together with the US Borrower and the Canadian Borrower, collectively, the
“Borrowers” and individually, each a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, each a “Lender”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and
Swing Line Lender.
PRELIMINARY STATEMENTS
Holdings, the Borrowers, certain financial institutions party thereto and Wells
Fargo Bank, National Association, as administrative agent, are parties to that
certain Credit Agreement, dated as of April 27, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”). The Borrowers have requested, and
subject to the terms and conditions set forth in this Agreement, the
Administrative Agent and the Lenders have agreed, to amend and restate the
Existing Credit Agreement pursuant to the terms hereof.
In connection with the amendment and restatement of the Existing Credit
Agreement as set forth in this Agreement, the Borrowers have requested that
(a) on the Closing Date, the Initial Term Lenders make Initial Term Loans to the
US Borrower in an aggregate principal amount of $350,000,000 and (b) from time
to time, the Revolving Credit Lenders make Revolving Credit Loans to the US
Borrower and the Foreign Borrowers, and the L/C Issuers issue Letters of Credit
for the account of the US Borrower and its Restricted Subsidiaries, under a
$400,000,000 Revolving Credit Facility.
The proceeds of the Initial Term Loans and Revolving Credit Loans made on the
Closing Date will be used to (i) consummate the Refinancing and (ii) pay
Transaction Expenses (including upfront fees and/or original issue discount).
The proceeds of the Revolving Credit Loans made after the Closing Date will be
used (i) to finance the ongoing working capital requirements of the US Borrower
and its Subsidiaries, (ii) for general corporate purposes of the US Borrower and
its Subsidiaries, including capital expenditures, Restricted Payments, Permitted
Acquisitions and any other Investments permitted hereunder and (iii) for any
other purpose not prohibited by the Loan Documents.
The US Borrower and the US Guarantors have agreed pursuant to the Guaranty and
Security Agreement to secure all of the Secured Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, first-priority
Liens (subject to certain Liens permitted by this Agreement) on substantially
all of their assets, including a pledge of all of the Equity Interests of each
of their respective Subsidiaries (other than any such Subsidiary that is a CFC
or a Foreign Subsidiary Holding Company) and sixty-five percent (65%) of the
voting Equity Interests and one hundred percent (100%) of the non-voting Equity
Interests (if any) of each of their respective first-tier CFCs and Foreign
Subsidiary Holding Companies, subject in each case to certain exceptions.
In addition, solely with respect to the Secured Obligations of the Foreign
Borrowers, (a) each Foreign Borrower has agreed pursuant to the relevant Foreign
Security Agreements to secure all of the Secured Obligations of such Foreign
Borrower by granting to the Administrative Agent, for the benefit of the Secured





--------------------------------------------------------------------------------





Parties, first-priority Liens (subject to certain Liens permitted by this
Agreement) on substantially all of the assets of such Foreign Borrower and
(b) the Foreign Guarantor has agreed pursuant to the relevant Foreign Security
Agreements to secure all of the Secured Obligations of the Foreign Guarantor
under the Foreign Guaranty by pledging to the Administrative Agent, for the
benefit of the Secured Parties, one hundred percent (100%) of the Equity
Interests of each Foreign Borrower.
The US Borrower and the US Guarantors have agreed to guarantee all of the
Secured Obligations hereunder pursuant to the Guaranty. In addition, the Foreign
Guarantor has agreed to guarantee all of the Secured Obligations of each Foreign
Borrower pursuant to the Foreign Guaranty.
The applicable Lenders have indicated their willingness to lend and each of the
L/C Issuers has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement.
In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:

Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“Acushnet Japan” means Acushnet Japan, Inc., a Delaware corporation.
“Acushnet Japan Pledge Agreement” means the Pledge Agreement, dated as of the
Original Closing Date, between the Foreign Guarantor and the Administrative
Agent.
“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent under any of the Loan Documents, or any
permitted successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify in writing to the US
Borrower, the Lenders and the L/C Issuers.
“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit F.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“After Acquired Intellectual Property” has the meaning specified in the Guaranty
and Security Agreement or any Foreign Security Agreement, as applicable.


2



--------------------------------------------------------------------------------





“Agent-Related Person” means the Administrative Agent, any Supplemental
Administrative Agent, their respective Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agents and the Supplemental Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to such Lender’s Total Outstandings.
“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
“Agreement” has the meaning specified in the introductory paragraph.
“Alternative Currency” means each of (a) Canadian Dollars, (b) Euros, (c) Pounds
Sterling, (d) Japanese Yen and (e) such other currencies agreed to by each of
the Revolving Credit Lenders.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments of all Revolving Credit Lenders in respect of the
Revolving Credit Facility and $200,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or any of their controlled Affiliates from time to
time concerning or relating to anti-money laundering, bribery or corruption.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Net Average Total Leverage Ratio as set forth below:
Pricing Level
Net Average Total Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
I
Greater than or equal to 2.75:1.00
1.75%
0.75%
II
Greater than or equal to 2.25:1.00 but less than 2.75:1.00
1.50%
0.50%
III
Greater than or equal to 1.75:1.00 but less than 2.25:1.00
1.25%
0.25%
IV
Less than 1.75:1.00
1.00%
0.00%





3



--------------------------------------------------------------------------------






Any increase or decrease in the Applicable Rate with respect to the Loans
resulting from a change in the Net Average Total Leverage Ratio shall become
effective as of the first (1st) Business Day immediately following the date on
which financial statements are required to be delivered pursuant to
Section 6.01(a) or 6.01(b) following the completion of the first full fiscal
quarter ending after the Closing Date; provided, however, that (1) if financial
statements are not delivered when due in accordance with Section 6.01(a) or
6.01(b), then Pricing Level I shall apply as of the first (1st) Business Day
after the date on which financial statements pursuant to Section 6.01(a) or
6.01(b) were required to have been delivered and shall remain in effect until
the date on which such financial statements are so delivered and (2) until the
delivery of financial statements for the first full fiscal quarter ended after
the Closing Date pursuant to Section 6.01(a) or 6.01(b), Pricing Level III shall
apply.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders in respect of the relevant
Class and (c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender
and (ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a),
the Revolving Credit Lenders in respect of the relevant Class.
“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents.”
“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents.”
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A. and PNC
Capital Markets LLC, each in its capacity as an arranger and joint bookrunner
for the Facilities.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E or in another form reasonably acceptable to the
Administrative Agent.
“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.
“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
    


4



--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus ½ of 1.00%,
(b) the Prime Rate and (c) the Eurodollar Rate applicable for an Interest Period
of one (1) month beginning on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%; provided that in no event
shall the Base Rate be less than 0.00% per annum; provided; further, that clause
(c) shall not be applicable during any period in which the LIBOR Screen Rate is
unavailable or unascertainable. Any change in the Base Rate due to a change in
the Federal Funds Rate, the Prime Rate or the Eurodollar Rate, as the case may
be, shall be effective as of the opening of business on the effective day of
such change in the Federal Funds Rate, Prime Rate or Eurodollar Rate, as the
case may be.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benchmark Replacement” means, with respect to all Loans denominated in a given
LIBOR Quoted Currency, the sum of: (a) the alternate benchmark rate that has
been selected by the Administrative Agent and the Borrower Representative giving
due consideration to (i) any selection or recommendation of a replacement rate
or the mechanism for determining such a rate by the Relevant Governmental Body
with respect to such LIBOR Quoted Currency or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBOR Screen Rate for syndicated credit facilities
denominated in such LIBOR Quoted Currency and (b) the applicable Benchmark
Replacement Adjustment for such Benchmark Replacement; provided that, if any
Benchmark Replacement as so determined would be less than zero, such Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero), that
has been selected by the Administrative Agent and the Borrower Representative
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBOR Screen Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Screen Rate with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities at such time denominated in the relevant LIBOR
Quoted Currency.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent (in consultation
with the US Borrower) decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent (in consultation with the US
Borrower)


5



--------------------------------------------------------------------------------





decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent (in consultation with
the US Borrower) determines that no market practice for the administration of
the Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides (in consultation with the US Borrower) is
reasonably necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Screen Rate with respect to a given LIBOR Quoted
Currency:
(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Screen Rate permanently or indefinitely ceases to
provide the LIBOR Screen Rate with respect to such LIBOR Quoted Currency; and
(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Screen Rate with respect to a given
LIBOR Quoted Currency:
(a)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Screen Rate with respect to such LIBOR
Quoted Currency, permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Screen Rate with respect to such LIBOR Quoted Currency;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBOR Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBOR Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Screen
Rate or any other Relevant Governmental Body, which states that the
administrator of the LIBOR Screen Rate has ceased or will cease to provide the
LIBOR Screen Rate permanently or indefinitely; provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBOR Screen Rate with respect to such LIBOR Quoted
Currency; or
(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate announcing that the
LIBOR Screen Rate with respect to such LIBOR Quoted Currency is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or, if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower
Representative, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.


6



--------------------------------------------------------------------------------





“Benchmark Unavailability Period” means, with respect to all Loans denominated
in a given LIBOR Quoted Currency, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR
Screen Rate and solely to the extent that the LIBOR Screen Rate has not been
replaced with a Benchmark Replacement with respect to Loans denominated in such
LIBOR Quoted Currency, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Screen Rate for all purposes hereunder with respect to Loans
denominated in such LIBOR Quoted Currency in accordance with Section 3.03(c) and
(b) ending at the time that a Benchmark Replacement has replaced the LIBOR
Screen Rate for all purposes hereunder with respect to Loans denominated in such
LIBOR Quoted Currency pursuant to Section 3.03(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“BHC Act Affiliate” has the meaning specified in Section 10.26.
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the UK Borrower within the applicable time limit, which contains
the scheme reference number and jurisdiction of tax residence provided by the
Lender to the UK Borrower and the Administrative Agent.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Representative” has the meaning specified in Section 10.23.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
borrowing of Term Loans or Extended Term Loans, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and
(a) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in respect of any such Eurodollar Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan or in respect of any Letter of Credit denominated in
Dollars, that is also a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market; (b) if
such day relates to any interest rate settings as to a Eurodollar Rate Loan
denominated in Euros, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Rate Loan, or any other dealings in Euros to be
carried out pursuant to this Agreement in respect of any such Eurodollar Rate
Loan or in respect of any Letter of Credit denominated in Euros, that is also a
TARGET Day; and (c) if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in any Alternative Currency other than Euros,
any fundings, disbursements, settlements and payments in such Alternative
Currency in respect of any such Loan, or any other dealings in such Alternative
Currency to be carried out pursuant to this Agreement in respect of any such
Loan or in respect of any Letter of Credit denominated in such Alternative
Currency, that is also a day on which commercial banks in the jurisdiction of
such other Alternative Currency are not authorized to close under the Laws of,
or are in fact not closed in, such other jurisdiction (as applicable) and the
London foreign exchange market settles payments


7



--------------------------------------------------------------------------------





in the principal financial center where such Alternative Currency is cleared and
settled (as determined by the Administrative Agent).
“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” or “CAML” means
the anti-money laundering and anti-terrorism provisions of the Criminal Code
(Canada), the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and other anti-terrorism laws and “know your client” policies,
regulations, laws or rules applicable in Canada, including any guidelines or
orders thereunder.
“Canadian Borrower” has the meaning specified in the introductory paragraph to
this Agreement.
“Canadian Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Commitments of all Revolving Credit Lenders in respect of the
Revolving Credit Facility and CDN$50,000,000. The Canadian Borrower Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Canadian Dollar” and “CDN$” mean the lawful currency of Canada.
“Canadian Pension Plans” means each pension plan that is or would, upon
registration under the Canadian Tax Act, be a “registered pension plan,” as
defined in subsection 248(1) of the Canadian Tax Act, and that is administered
or contributed to by a Loan Party or any Subsidiary of any Loan Party for its
employees or former employees, but does not include: (a) the Canada Pension Plan
maintained by the Government of Canada; (b) the Quebec Pension Plan maintained
by the Province of Quebec; (c) the Ontario Retirement Pension Plan maintained by
the Province of Ontario; or (d) any other pension, retirement or social security
scheme that is contributed to by a Loan Party or any Subsidiary pursuant to
applicable Law and that is maintained by a Governmental Authority in Canada.
“Canadian Reaffirmation Agreement” means the Canadian Reaffirmation and
Amendment Agreement, dated as of the Closing Date, among the Canadian Borrower,
the Foreign Guarantor and the Administrative Agent in respect of the Canadian
Security Agreement.
“Canadian Security Agreement” means the General Security Agreement, dated as of
the Original Closing Date, by the Canadian Borrower and the Foreign Guarantor in
favor of the Administrative Agent.
“Canadian Tax Act” means the Income Tax Act (Canada) and the regulations
thereunder, both as amended.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP. Capitalized Lease Obligations shall be deemed to be secured by a Lien on
the property being leased and such property shall be deemed to be owned by the
lessee.
“Capitalized Leases” means all leases or other agreements conveying a right to
use property that have been or should be, in accordance with GAAP, recorded as
capitalized leases on a balance sheet of the lessee; provided, however, that
Capitalized Leases shall, for the avoidance of doubt, exclude all Non-Finance
Leases.


8



--------------------------------------------------------------------------------





“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) during such period
in respect of licensed or purchased software or internally developed software
and software enhancements that are or are required to be reflected as
capitalized costs on the consolidated balance sheet in accordance with GAAP.
“Cash Collateral” has the meaning specified in Section 2.03(g).
“Cash Collateral Account” means a deposit account at Wells Fargo Bank, National
Association (or at a commercial bank acceptable to the Administrative Agent) in
the name of the Administrative Agent and under the control (within the meaning
of Section 9-104 of the Uniform Commercial Code or Section 1(2) of the PPSA, as
applicable) of the Administrative Agent and otherwise established in a manner
reasonably satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the US Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens permitted pursuant to any Loan Document):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States (provided that the full faith and credit of the
United States is pledged in support thereof), any state, commonwealth or
territory of the United States or any agency or instrumentality thereof, having
maturities of not more than one year from the date of acquisition thereof;
(b)    demand and time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or the Commonwealth of Puerto Rico and is a member of the Federal
Reserve System and (ii) has combined capital and surplus of at least
$250,000,000 (any such bank being an “Approved Domestic Bank”), in each case,
with maturities of not more than one (1) year from the date of acquisition
thereof;
(c)    commercial paper and variable or fixed rate notes issued by an Approved
Domestic Bank (or by the parent company thereof) or any variable rate note
issued by, or guaranteed by, a domestic corporation rated “A-1” (or the
equivalent thereof) or better by S&P or “P-1” (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than one (1) year
from the date of acquisition thereof;
(d)    repurchase agreements entered into by any Person with a bank or trust
company (including any Lender) having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed by the United
States;
(e)    Investments, classified in accordance with GAAP as current assets of the
US Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions having capital of at least $250,000,000,
substantially all the assets of which are of the character, quality and maturity
described in clauses (a), (b), (c), and (d) of this definition;


9



--------------------------------------------------------------------------------





(f)    solely with respect to any Foreign Borrower or Foreign Subsidiary,
non-Dollar denominated (i) certificates of deposit of, bankers acceptances of,
or time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Foreign Borrower or Foreign Subsidiary
maintains its chief executive office and principal place of business (provided
such country is a member of the Organization for Economic Cooperation and
Development), and whose short-term commercial paper rating from S&P is at least
“A-1” or the equivalent thereof or from Moody’s is at least “P-1” or the
equivalent thereof (any such bank being an “Approved Foreign Bank”) and maturing
within one (1) year of the date of acquisition and (ii) equivalents of demand
deposit accounts which are maintained with an Approved Foreign Bank; and
(g)    in the case of any Foreign Borrower or Foreign Subsidiary, other
short-term investments that are analogous to the foregoing, are of the same
credit quality and are customarily used by companies in the jurisdiction of such
Foreign Borrower or Foreign Subsidiary.
“Cash Management Obligations” means obligations owed by the US Borrower or any
Restricted Subsidiary to a Person that is a Lender, an Agent or an Arranger or
an Affiliate of a Lender, an Agent or an Arranger at the time the agreements
giving rise to such obligations are entered into (or, with respect to any such
agreements that are in existence on the Closing Date, a Person that is a Lender,
an Agent or an Arranger or an Affiliate of a Lender, an Agent or an Arranger on
the Closing Date), in respect of any (a) automated clearing house transfers of
funds; (b) controlled disbursement services, treasury, depository, overdraft,
and electronic funds transfer services; (c) foreign exchange facilities;
(d) credit or debit cards; (e) credit card processing services; (f) purchase
cards; (g) supply chain finance services including, without limitation, trade
payable services and supplier accounts receivable and drafts/bills of exchange
purchases and (h) any Commercial Letter of Credit Facility, in each case,
designated by the US Borrower in writing to the Administrative Agent as
constituting Cash Management Obligations; provided, however, that (1) the
aggregate amount of obligations of the US Borrower or any Restricted Subsidiary
arising under services designated as Cash Management Obligations pursuant to
clause (g) above shall not exceed $30,000,000 at any time outstanding and
(2) the aggregate face amount of outstanding Commercial Letters of Credit issued
pursuant to any Commercial Letter of Credit Facilities designated as Cash
Management Obligations pursuant to clause (h) above shall (x) reduce the Letter
of Credit Sublimit and, without duplication, availability under the Revolving
Credit Facility, in each case, on a dollar-for-dollar basis and (y) in the
aggregate, together with the face amount of any Letters of Credit issued
hereunder, not exceed $50,000,000.
“Casualty Event” means any event that gives rise to the receipt by the US
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) excluding, in each case, events affecting
any equipment, fixed assets or real property with a fair market value of less
than $5,000,000 in the case of any individual event and $10,000,000 in the
aggregate for all such events per calendar year.
“Cayman Issuer” means Acushnet Cayman Limited, an exempted company incorporated
and existing under the laws of the Cayman Islands.
“Cayman Mortgage” means the Equitable Mortgage over Shares of the Cayman Issuer,
dated as of the Original Closing Date, by the US Borrower in favor of the
Administrative Agent.


10



--------------------------------------------------------------------------------





“Cayman Mortgage Deed of Confirmation” means the deed of confirmation relating
to the Cayman Mortgage, dated as of the Closing Date, by the US Borrower in
favor of the Administrative Agent.
“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
deposit offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” of Reuters Monitor Money Rates Service Reuters Screen,
or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in its reasonable
discretion, as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for
such Interest Period (as adjusted by the Administrative Agent after 10:00 a.m.
(Toronto, Ontario time) to reflect any error in the posted rate of interest or
in the posted average annual rate of interest).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.
“CFC” has the meaning specified in the definition of “Excluded Subsidiary.”
“Change of Control” means the earliest to occur of:
(a)    the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than (i) any employee benefit plan and/or any person acting
as trustee, agent or other fiduciary therefor or (ii) one or more Permitted
Holders, in a single transaction or in a related series of transactions, by way
of merger, amalgamation, consolidation or other business combination or purchase
of beneficial ownership (within the meaning of Rule 13d-3 under the Exchange
Act, or any successor provision) or otherwise of Equity Interests representing
more than the greater of (x) thirty-five percent (35%) of the total voting power
of all of the outstanding Voting Stock of Holdings and (y) the percentage of the
total voting power of all of the outstanding Voting Stock of Holdings owned,
directly or indirectly, beneficially by the Permitted Holders; or
(b)    the US Borrower ceases to be a directly or indirectly Wholly Owned
Subsidiary of Holdings; or
(c)    any Foreign Borrower ceases to be a directly or indirectly Wholly Owned
Subsidiary of the US Borrower, unless such Foreign Borrower ceases to be a
Borrower hereunder pursuant to Section 2.18.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, New Revolving Credit Lenders, Extending Revolving
Credit Lenders, Initial Term Lenders, New Term Lenders or Extending Term Lenders
with loans or commitments hereunder sharing a common scheduled Maturity Date,
(b) when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments, New Revolving Credit Commitments, Extended
Revolving Credit Commitments, Initial Term Commitments, New Term Commitments or
Commitments in respect of Extended


11



--------------------------------------------------------------------------------





Term Loans sharing a common scheduled Maturity Date and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, New Revolving Credit
Loans, Revolving Credit Loans made pursuant to Extended Revolving Credit
Commitments, Initial Term Loans, New Term Loans or Extended Term Loans sharing a
common scheduled Maturity Date, in the case of each of clauses (a), (b) and (c),
under this Agreement as originally in effect or as amended or otherwise modified
pursuant to Section 2.14, 2.15 or 10.01, of which such Loan, Borrowing or
Commitment shall be a part.
“Closing Date” means the first date on which all of the conditions precedent set
forth in Section 4.01 are satisfied or waived in accordance with Section 4.01,
which date is December 23, 2019.
“Code” means the U.S. Internal Revenue Code of 1986, as amended (unless
otherwise specified herein).
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all other property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Documents in order to secure the Secured Obligations (or any of
them).
“Collateral Documents” means, collectively, the Reaffirmation Agreement, the
Guaranty and Security Agreement, the Foreign Guaranty Agreement, the Acushnet
Japan Pledge Agreement, each Foreign Security Agreement, each Intellectual
Property Security Agreement, each Mortgage, if any, and each other agreement,
instrument or document that creates or purports to create a Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties, as security for
the Secured Obligations (or any of them), including any collateral assignments,
Guaranty and Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent and
the Secured Parties pursuant to Section 4.01, 6.12, 6.14 or 6.17 or otherwise.
“Commercial Letter of Credit” means any letter of credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Restricted Subsidiary in the
ordinary course of business of such Borrower or Restricted Subsidiary.
“Commercial Letter of Credit Agreement” means an agreement relating to the
issuance of a Commercial Letter of Credit in the form from time to time in use
by the applicable Commercial Letter of Credit Issuer.
“Commercial Letter of Credit Facility” means, with respect to the US Borrower or
any of its Restricted Subsidiaries, a facility or other arrangement with any
Commercial Letter of Credit Issuer, providing for the issuance of commercial
letters of credit, including any instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals or restatements thereof and any facility or arrangement
with any Commercial Letter of Credit Issuer that replaces all or any part of
such facility or arrangement, including any such facility or arrangement that
increases the aggregate face value of commercial letters of credit to be issued
thereunder, whether by the same or any other Commercial Letter of Credit Issuer.
“Commercial Letter of Credit Issuer” means any Person that was a Lender, the
Administrative Agent or an Arranger or an Affiliate of a Lender, the
Administrative Agent or an Arranger, in its capacity as a party to a Commercial
Letter of Credit Agreement, at the time such Commercial Letter of Credit
Agreement was entered into.


12



--------------------------------------------------------------------------------





“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company Parties” means the collective reference to Holdings, the US Borrower
and its Subsidiaries.
“Compensation Period” has the meaning specified in Section 2.12(b)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, for any period, with respect to any Person, the sum
of (a) Consolidated Net Income of such Person, plus (b) an amount which, in the
determination of such Consolidated Net Income for such period, has been deducted
or netted from gross revenues (except with respect to clause (b)(viii) or (b)(x)
below) for, without duplication,
(i)    interest expense and, to the extent not reflected in such interest
expense, any losses with respect to obligations under any Swap Contracts or
other derivative instruments (including any applicable termination payment)
entered into for the purpose of hedging interest rate risk, any bank and
financing fees, any costs of surety bonds in connection with financing
activities, commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptance or any similar facilities or financing
and Swap Contracts,
(ii)    provision for Taxes based on income or profits or capital, excise Taxes
and franchise Taxes, including such Taxes at either the federal, state,
provincial, foreign or municipal levels, including any penalties and interest
and adjusted for any amounts payable or to be received pursuant to any permitted
Tax sharing or Tax indemnification arrangement, in each case, in respect of such
Taxes,
(iii)    the total amount of depreciation and amortization expense, including
amortization of intangibles and expenses related to Capitalized Software
Expenditures and Capitalized Leases,
(iv)    (A) the Transaction Expenses and (B) any costs and expenses incurred in
connection with any Qualifying Public Offering, Investment, Disposition, Equity
Issuance or Debt Issuance (including fees and expenses related to the Facilities
and any amendments, supplements and modifications thereof or in respect of any
refinancing transaction), or repayment of Indebtedness, in each case, permitted
hereunder, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses (in each case, whether or not
consummated),
(v)    any costs, charges, accruals and reserves in connection with any
integration, transition, facilities openings, vacant facilities, consolidations,
business optimization, entry into new markets, including consulting fees,
restructuring, severance and curtailments or modifications to pension or
post-retirement employee benefit plans,


13



--------------------------------------------------------------------------------





(vi)    the amount of any expense or deduction associated with income
attributable to non-controlling interests,
(vii)    any non-cash charges, losses or expenses (including Tax
reclassification related to Tax contingencies in a prior period), but excluding
any non-cash charge relating to write-offs or write-downs of inventory or
accounts receivable or representing amortization of a prepaid cash item that was
paid but not expensed in a prior period; provided that, if any such non-cash
charges, losses or expenses represent an accrual or reserve for potential cash
items in any future period, the US Borrower may elect not to add back such
non-cash charges, losses or expenses in the current period,
(viii)    cash actually received during such period, and not included in
Consolidated Net Income in any period, to the extent that the non-cash gain
relating to such cash receipt was deducted in the calculation of Consolidated
EBITDA pursuant to clause (c) below for any previous period and not added back,
(ix)    (A) extraordinary, unusual or non-recurring losses or charges and (B)
losses or charges resulting from legal settlements, fines, judgments or orders,
(x)    the amount of cost savings, expense reductions and synergies projected by
the US Borrower in good faith to be realized as a result of specified actions
taken or expected in good faith to be taken within twelve (12) months in
connection with any Permitted Acquisition, Investment, business combination,
divestiture or similar transaction (calculated on a pro forma basis as though
such cost savings, expense reductions and synergies had been realized on the
first day of such period), net of the amount of actual benefits realized during
such period from such Permitted Acquisition, Investment, business combination,
divestiture or similar transaction; provided that such cost savings, expense
reductions and synergies are reasonably identifiable, factually supportable and
certified by the chief financial officer or treasurer of the US Borrower;
provided that such benefit is expected to be realized within twelve (12) months
of taking such action, and
(xi)    the amount of loss or discount on sales of Receivables Assets and
related assets in connection with a Receivables Facility, minus
(c)    an amount which, in the determination of Consolidated Net Income for such
period, has been included for non-cash income or gains during such period (other
than with respect to payments actually received and the reversal of any accrual
or reserve to the extent not previously added back in any prior period), minus
(d)    all cash payments made during such period on account of non-cash charges
added to Consolidated Net Income pursuant to clause (b)(vii) above in such
period or in a prior period, minus
(e)    the amount of additions associated with losses attributable to
non-controlling interests, expressed as a positive number, minus
(f)    (A) extraordinary, unusual or non-recurring gains and (B) gains resulting
from legal settlements, fines, judgments or orders.


14



--------------------------------------------------------------------------------





The aggregate amount of add backs made pursuant to clauses (b)(v) and (b)(x)
above, except for any cost savings and synergies of the type that would be
permitted to be included in pro forma financial statements prepared in
accordance with Regulation S-X under the Securities Act, in any Test Period
shall not exceed fifteen percent (15%) of Consolidated EBITDA (prior to giving
effect to such add backs) for such Test Period.
“Consolidated Funded Debt” means, as of any date of determination, (i) the
aggregate stated balance sheet amount of Indebtedness of the US Borrower and its
Restricted Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
purchase money Indebtedness, the principal portion of Capitalized Lease
Obligations, obligations in respect of letters of credit and similar facilities
to the extent of drawn amounts unreimbursed for more than ten (10) days, the
principal component of obligations in respect of Indebtedness evidenced by
bonds, debentures, notes, loan agreements or similar instruments (but excluding,
for the avoidance of doubt, any Secured Hedge Obligations or Cash Management
Obligations) and Guarantees in respect of any of the foregoing, minus (ii) the
lesser of (x) all unrestricted cash and Cash Equivalents included on the balance
sheet of the US Borrower and its Restricted Subsidiaries and cash and Cash
Equivalents that are pledged (whether or not on a perfected basis) in favor of
the Secured Obligations, in each case, such unrestricted and restricted cash and
Cash Equivalents to be determined in accordance with GAAP, and (y) $75,000,000.
“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter of the US Borrower for the Test Period ending on such date, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Interest
Expense for such Test Period, in each case for the US Borrower and its
Restricted Subsidiaries.
“Consolidated Interest Expense” means, for any period, with respect to any
Person, (a) total cash interest expense (including that portion attributable to
Capitalized Leases in accordance with GAAP) of such Person and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Swap Contracts and all
commissions, discounts, yield and other fees and charges related to any
Receivables Facility, in each case, to the extent constituting interest expense
under GAAP, but excluding, (i) any amount not then payable in cash, (ii) costs
associated with obtaining, or breakage costs in respect of, swap agreements,
(iii) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (iv) any fees and expenses associated with any asset sales,
acquisitions, investments, equity issuances or debt issuances (in each case,
whether or not consummated), (v) any expensing of bridge, commitment and other
financing fees, (vi) the Transaction Expenses and any annual administrative fees
and (vii) any prepayment premium or penalty, minus (b) interest income paid in
cash of such Person for such period determined on a consolidated basis in
accordance with GAAP. For the avoidance of doubt, Consolidated Interest Expense
shall be net of payments made or received under interest rate Swap Contracts.
“Consolidated Net Income” means, for any period, with respect to any Person, net
income attributable to such Person and its Subsidiaries on a consolidated basis,
as determined in accordance with GAAP; provided that Consolidated Net Income for
any such period shall exclude, without duplication,
(i)    the cumulative effect of a change in accounting principle(s) during such
period,


15



--------------------------------------------------------------------------------





(ii)    any net after-Tax gains or losses realized upon the Disposition of
assets outside the ordinary course of business (including any gain or loss
realized upon the Disposition of any Equity Interests of any Person) and any net
gains or losses on disposed, abandoned and discontinued operations (other than
assets held for sale) (including in connection with any disposal thereof) and
any accretion or accrual of discounted liabilities,
(iii)    the net income (or loss) of (1) any Restricted Subsidiary or other
Person (other than a Loan Party) to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary or other Person of that
income is not at the time permitted without any prior governmental approval
(which the US Borrower believes in good faith is not reasonably likely to be
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary or other Person or its
stockholders (which has not been legally waived) and (2) any Subsidiary that is
not a Restricted Subsidiary, except in the case of this clause (2) to the extent
of the amount of dividends or other distributions actually paid in cash or Cash
Equivalents (or converted to cash or Cash Equivalents) to such Person referred
to in the lead in to this definition with respect to which Consolidated Net
Income is being calculated or one of its Restricted Subsidiaries by such
Subsidiary that is not a Restricted Subsidiary during such period,
(iv)    non-cash compensation charges, including any such charges arising from
stock options, restricted stock grants or other equity-incentive programs or any
deferred compensation programs of such Person or any direct or indirect parent
thereof, including in connection with the Transactions,
(v)    (A) any charges or expenses pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
any pension plan or any stock subscription or shareholder agreement and (B) any
charges, costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of Equity Interests held by management of the Company
Parties, in the case of each of clauses (A) and (B), to the extent that (in the
case of any cash charges, costs and expenses) such charges, costs or expenses
are funded with cash proceeds contributed to the capital of such Person or any
direct or indirect parent of such Person or Net Cash Proceeds of an issuance of
Qualified Equity Interests of such Person or any direct or indirect parent of
such Person,
(vi)    any net income or loss attributable to the early extinguishment of
Indebtedness,
(vii)    effects of any adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) pursuant to GAAP resulting from
the application of purchase accounting in relation to (A) any consummated
acquisition, (B) any Joint Venture investments or (C) the amortization or
write-off of any such amounts, including adjustments in Capitalized Lease
Obligations or other obligations or adjustments or deferrals attributable to the
inventory, property and equipment, software, goodwill, other intangible assets,
in-process research and development, any earnout obligations and any other
non-cash charges in such Person’s consolidated financial statements,


16



--------------------------------------------------------------------------------





(viii)    any impairment charge or asset write-off or write-down related to
intangible assets, long-lived assets, investments in debt and equity securities
or obligations or any impairment charge or asset write-off or write-down as a
result of a change in law or regulation, in each case, pursuant to GAAP, and
(ix)    any net unrealized gains and losses resulting from obligations under
Swap Contracts or other derivative instruments entered into for the purpose of
hedging interest rate risk and the application of GAAP.
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing (but without duplication of any of the foregoing exclusions and
adjustments), Consolidated Net Income shall include, without duplication,
(i) the amount of proceeds received from business interruption insurance in
respect of expenses, charges or losses with respect to business interruption and
(ii) reimbursements of any expenses and charges (other than from the US Borrower
or any Restricted Subsidiary), to the extent reducing Consolidated Net Income,
that are actually received and covered by indemnification or other reimbursement
provisions or, so long as the US Borrower has made a determination that there
exists reasonable expectation that such amount will in fact be reimbursed, and
only to the extent that such amount is in fact reimbursed, within three hundred
and sixty-five (365) days of the date of such determination (with a reversal in
the applicable future period for any amount so included to the extent not so
reimbursed within such three hundred and sixty-five (365) day period), in
connection with any acquisition or investment or any sale, conveyance, transfer
or other disposition of assets or Equity Interests or repayment, refinancing or
modification of Indebtedness, in each case permitted hereunder.
“Consolidated Secured Funded Debt” means any Consolidated Funded Debt that is
secured by a Lien on any assets.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the UK Pensions Act 2004.
“Control” has the meaning specified in the definition of “Affiliate.”
“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the US Borrower and/or other companies.
“Copyright” has the meaning specified in the Guaranty and Security Agreement or
any Foreign Security Agreement, as applicable.
“Copyright Security Agreement” has the meaning specified in the Guaranty and
Security Agreement or any Foreign Security Agreement, as applicable.
“Covered Entity” has the meaning specified in Section 10.26.


17



--------------------------------------------------------------------------------





“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“CTA” means the UK Corporation Tax Act 2009.
“Currency of Payment” has the meaning specified in Section 1.10(d).
“Debt Issuance” means the issuance or incurrence by any Person or any of its
Restricted Subsidiaries of any Indebtedness for borrowed money.
“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up
and Restructuring Act (Canada) and all other liquidation, conservatorship,
bankruptcy, winding up, dissolution, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, examinership, insolvency,
reorganization, administration, compromise, composition, scheme of arrangement
or similar debtor relief Laws (including under any corporate law or other law to
the extent it permits a debtor to obtain a stay or a compromise of the claims of
its creditors against it) of the United States, United Kingdom, Canada or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Deemed Pro Rata Share” means, with respect to each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place)
that is equal to the fraction that would have been such Lender’s pro rata share
of the aggregate face amount of outstanding Commercial Letters of Credit issued
pursuant to Commercial Letter of Credit Facilities designated as Cash Management
Obligations if such Commercial Letters of Credit were issued as Letters of
Credit hereunder.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.
“Default Rate” means, (i) with respect to any overdue Loan or interest, an
interest rate equal to 2.00% per annum in excess of the interest rate otherwise
applicable to such overdue Loan (or the Loan to which such overdue interest
relates) or (ii) with respect to any overdue reimbursement obligations in
respect of Unreimbursed Amounts or fees, an interest rate that is 2.00% per
annum in excess of the interest rate otherwise payable hereunder for Revolving
Credit Loans which are Base Rate Loans, in each case to the fullest extent
permitted by Law.
“Default Right” has the meaning specified in Section 10.26.
“Defaulting Lender” means, at any time, as reasonably determined by the
Administrative Agent, a Revolving Credit Lender as to which the Administrative
Agent has notified the US Borrower that (i) such Revolving Credit Lender has
failed for two (2) or more Business Days to comply with its obligations under
this Agreement to (x) make a Revolving Credit Loan, (y) make a payment to any
L/C Issuer in respect of an L/C Obligation and/or (z) make a payment to the
Swing Line Lender in respect of a Swing Line Loan (each a “Lender Funding
Obligation”), in each case, required to be funded hereunder unless, solely in
the case of clause (x), such Revolving Credit Lender notifies the Administrative
Agent and the US Borrower in writing that such failure is the result of such
Revolving Credit Lender’s good faith determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, (ii) such Revolving Credit
Lender has notified the Administrative Agent, or has stated publicly, that it
will not comply with any such Lender Funding Obligation hereunder (unless such
writing or public statement relates to such Revolving Credit Lender’s obligation
to fund a Revolving Credit Loan hereunder and states


18



--------------------------------------------------------------------------------





that such position is based on such Revolving Credit Lender’s good faith
determination that a condition precedent to funding set forth in Section 4.02
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied, or has defaulted on its Lender Funding Obligations under other loan
agreements or credit agreements or other similar agreements in which it commits
to extend credit generally, (iii) such Revolving Credit Lender has, for three
(3) or more Business Days, failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent (based on
the reasonable belief that it may not fulfill its Lender Funding Obligations),
that it will comply with its Lender Funding Obligations hereunder; provided,
that any such Revolving Credit Lender shall cease to be a Defaulting Lender
under this clause (iii) upon receipt of such confirmation by the Administrative
Agent, (iv) such Revolving Credit Lender has, or has a direct or indirect parent
company that has, become the subject of a Bail-in Action or (v) a Lender
Insolvency Event has occurred and is continuing with respect to such Revolving
Credit Lender (provided that neither the reallocation of Lender Funding
Obligations provided for in Section 2.16 as a result of a Revolving Credit
Lender’s being a Defaulting Lender nor the performance by Non-Defaulting Lenders
of such reallocated Lender Funding Obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the US Borrower provided for in this definition.
“Defined Benefit CPP” means any Canadian Pension Plan which contains a “defined
benefit provision”, as defined in subsection 147.1(1) of the Canadian Tax Act.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the US Borrower in good faith) of non-cash consideration received by the US
Borrower or any Restricted Subsidiary in connection with a Disposition pursuant
to Section 7.05(j) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash or Cash Equivalents
within one hundred and eighty (180) days following the consummation of the
applicable Disposition).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction, any sale of Equity Interests and any issuance by any Restricted
Subsidiary of its own Equity Interests to any Person other than the US Borrower
or a Wholly Owned Restricted Subsidiary thereof), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, excluding
the sale, transfer, license, lease or other disposition of any property or
issuance of Equity Interests, in each case, with a fair market value of less
than $5,000,000 in the case of any individual disposition and $10,000,000 in the
aggregate for all such dispositions per calendar year.
“Disposition Threshold” has the meaning specified in Section 2.05(b)(i)(A).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests of the applicable Person) pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control, Qualifying
Public Offering or asset sale so long as any rights of the holders thereof upon
the occurrence of a change of control, Qualifying Public Offering or asset sale
shall be subject to the occurrence of the Termination Date), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Equity
Interests of the applicable Person), in whole or in part (except as a result of
a change of control, Qualifying Public Offering or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control,
Qualifying Public Offering or asset sale shall be subject


19



--------------------------------------------------------------------------------





to the occurrence of the Termination Date), (c) provides for the scheduled
payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date on the date of
determination; provided, that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of Holdings or any direct or indirect parent
thereof, the US Borrower or its Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by Holdings, the
US Borrower or its Restricted Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Documentation Agents” means Bank of Montreal, Capital One, National
Association, Citizens Bank, N.A., MUFG Bank Ltd., TD Bank, N.A. and Truist Bank,
in their respective capacities as co-documentation agents for the Facilities.
“Dollar” and “$” mean the lawful currency of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“Dutch Custodian” means Acushnet Nederland B.V., a Dutch private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid).
“Dutch Pledge of Moveable Assets” means the Deed of First Ranking Pledge of
Moveable Assets, dated as of the Original Closing Date, among the UK Borrower,
the Administrative Agent and the Dutch Custodian.
“Early Opt-in Election” means the occurrence of:
(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower
Representative) that the Required Lenders have determined that syndicated credit
facilities denominated in a given LIBOR Quoted Currency being executed at such
time, or that include language similar to that contained in Section 3.03(c) are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBOR Screen Rate with respect to such
LIBOR Quoted Currency, and
(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower Representative and the Lenders or by the Required
Lenders of written notice of such election to the Administrative Agent.


20



--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person approved as required by
Section 10.07(b); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) Holdings, any Borrower or any Affiliate or
Subsidiary thereof, (ii) any Defaulting Lender or any Affiliate thereof or
(iii) any natural person.
“Eligible Equity Proceeds” means the Net Cash Proceeds received by Holdings from
any sale or issuance of any Equity Interests (other than Disqualified Equity
Interests) of Holdings or from any capital contributions in respect of Equity
Interests (other than Disqualified Equity Interests) of Holdings to the extent
such Net Cash Proceeds or capital contributions are directly or indirectly
contributed to, and actually received by, the US Borrower as cash common equity.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil and subsurface strata, and natural resources, such as
wetlands, flora and fauna.
“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders or decrees relating to pollution, the protection of the
Environment or of public health (to the extent relating to exposure to Hazardous
Materials), or the management, storage, treatment, transport, distribution,
presence or Release of any Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) arising from, resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or Release of Hazardous Materials (c) the
presence of or exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit


21



--------------------------------------------------------------------------------





interests or units in) such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities but excluding debt
securities convertible into or exchangeable for any of the foregoing); provided,
for purposes of clause (d)(v) of the definition of “Excluded Assets”, clause (e)
of the definition of “Excluded Subsidiary”, Section 6.12(d)(v) and the Guaranty,
with respect to any Person, any interest (including Indebtedness) of such Person
that is treated as equity for U.S. federal income tax purposes shall be treated
as an Equity Interest.
“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests. A Disposition of Equity Interests of any
Person by the holder thereof (other than the issuer of such Equity Interests)
shall not be deemed to be an Equity Issuance by such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the US Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes
of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the existence with respect to any Plan of a non-exempt Prohibited
Transaction, (c) a withdrawal by the US Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, (d) the incurrence by the US Borrower or any ERISA
Affiliate of any liability with respect to a complete or partial withdrawal by
the US Borrower or any ERISA Affiliate from a Multiemployer Plan, (e) the filing
of a notice of intent to terminate, the treatment of a Pension Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan,
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan, (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due, upon the US Borrower or any
ERISA Affiliate or (h) with respect to a Pension Plan, the failure to satisfy
the minimum funding standard of Section 412 of the Code and Section 302 of
ERISA, whether or not waived, or the failure to make any contribution to a
Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the lawful currency of the Participating Member States of
the European Union introduced in accordance with the EMU Legislation.
“Eurodollar Rate” means, for any Interest Period with respect to (a) any
Eurodollar Rate Loan denominated in any LIBOR Quoted Currency, the LIBOR Screen
Rate for such LIBOR Quoted Currency and such Interest Period and (b) any
Eurodollar Rate Loan denominated in Canadian Dollars, the CDOR Screen Rate on
the Quotation Day for Canadian Dollars and such Interest Period; provided that,
if any LIBOR Screen Rate with respect to any LIBOR Quoted Currency or the CDOR
Screen Rate, as applicable, shall not be available at such time for such
Interest Period (the “Impacted Interest Period”), then the Eurodollar Rate shall
be the Interpolated Rate at such time; provided, further, that in no event shall
the Eurodollar Rate be less than 0.00% per annum.


22



--------------------------------------------------------------------------------





“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Assets” means:
(a)    any real property or real property interests (including leasehold
interests) other than Material Real Property (except to the extent perfection of
a security interest therein is accomplished by the filing of a non-fixture
Uniform Commercial Code or PPSA financing statement); provided that, solely with
respect to the UK Borrower, none of the foregoing will be an Excluded Asset to
the extent included in any floating charge governed by the law of England and
Wales;
(b)    any assets if the granting of a security interest in such asset would be
prohibited by applicable Law;
(c)    any written lease, written license, written sublicense or other written
agreement (other than any such lease, license, sublicense or other agreement
among Holdings and its Subsidiaries) or any property subject to a purchase money
security interest or Capitalized Lease Obligation, in each case, to the extent
(i) permitted under this Agreement and (ii) that a grant of a security interest
therein to secure the Obligations would violate or invalidate (or otherwise
trigger any “change of control” or similar provision contained in) such lease,
license, sublicense or agreement, purchase money security interest or
Capitalized Lease Obligation or create a right of termination in favor of any
other party thereto (other than Holdings or any of its Subsidiaries), pursuant
to a provision in effect on the Closing Date or the date on which such lease,
license, sublicense or agreement, purchase money security interest or
Capitalized Lease Obligation (or the asset governed thereby) is acquired (to the
extent such restriction or provision is not created in contemplation of the Loan
Documents);
(d)    Equity Interests (i) constituting margin stock; (ii) in any Immaterial
Subsidiary, any captive insurance subsidiary or any not-for-profit Subsidiary;
(iii) in any Unrestricted Subsidiary; (iv) in any Joint Venture or Restricted
Subsidiary that is not a Wholly Owned Restricted Subsidiary if the granting of a
security interest in such Equity Interests would be prohibited by organizational
or governance documents of such Joint Venture or Restricted Subsidiary (in each
case that is in effect on the Closing Date or on the date of acquisition or
formation of such Joint Venture or Restricted Subsidiary and not created in
contemplation of this clause (d)(iv)) or would trigger a termination pursuant to
any “change of control” or similar provision in such documents in favor of one
or more third party equity holders thereof; (v) that are voting Equity Interests
of any first-tier CFC or Foreign Subsidiary Holding Company in excess of
sixty-five percent (65%) of the voting Equity Interests of such Subsidiary; or
(vi) that are held by a Foreign Subsidiary Holding Company (other than (x) the
pledge of the Equity Interests of the Foreign Borrowers by the Foreign Guarantor
provided for under the Collateral Documents and (y) until Acushnet Japan becomes
an Excluded Subsidiary, the pledge of the Equity Interests of Acushnet Japan by
the Foreign Guarantor provided for under the Collateral Documents); provided
that this clause (vi) shall not apply to any Equity Interests of a Subsidiary
(or its successor) that is a Guarantor as of the Closing Date (other than
Acushnet Japan);


23



--------------------------------------------------------------------------------





(e)    any property and assets the pledge of which would require the consent,
approval, license or authorization of any Governmental Authority that has not
been obtained (it being understood that no Loan Party is required to seek any
such consent);
(f)    assets in circumstances where the Administrative Agent and the US
Borrower reasonably determine that the cost, burden or consequences of obtaining
a security interest in such assets is excessive in relation to the benefit
afforded thereby;
(g)    any IP Rights for which a security interest therein would require
perfection under the law of any jurisdiction other than that in which the Loan
Party granting the security interest is organized (or any nation of which such
jurisdiction is a part) (provided that, solely with respect to the UK Borrower,
none of the foregoing will be an Excluded Asset to the extent included in any
floating charge governed by the law of England and Wales) or any IP Rights to
the extent that the attachment of the security interest thereto, or any
assignment thereof, would reasonably be expected to result in the forfeiture,
invalidation or unenforceability of the Loan Parties’ rights in such IP Rights
including any License pursuant to which the Loan Party is licensee under terms
which prohibit the granting of a security interest or under which granting such
an interest would give rise to a breach or default by such Loan Party; any
Trademark applications filed in the USPTO on the basis of such Loan Party’s
“intent-to-use” such Trademark, unless and until acceptable evidence of use of
such Trademark has been filed with the USPTO pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), solely to the extent,
if any, that, and solely during the period, if any, in which, granting a lien in
such Trademark application prior to such filing would reasonably be expected to
adversely affect the enforceability or validity of such Trademark application or
any registration issuing therefrom;
(h)    any deposit account of any Loan Party (i) comprised solely of funds
specially and exclusively used or to be used for payroll and payroll taxes,
healthcare and other employee benefit payments; (ii) that is a “zero-balance
account”; (iii) that is an escrow account; (iv) established for the purpose of
paying golf tour professionals, including Professional Golf Association tour
players, Ladies Professional Golf Association tour players and other
professional golfer, caddie and other tour professionals under promotion
contracts with the US Borrower or any Restricted Subsidiary; (v) maintained
solely to hold the proceeds of any Receivables Facility that is permitted
hereunder, which deposit account is subject to the Lien of the counterparty with
respect to such Receivables Facility and is prohibited by the terms of the
definitive agreements with respect to such Receivables Facility from being
subject to the Lien of the Administrative Agent and (vi) securing letters of
credit, surety or performance bonds or similar obligations and other cash
collateral accounts to the extent constituting Liens permitted by Section 7.01;
(i)    such other assets to the extent subject to exceptions and limitations set
forth in the Collateral Documents or, to the extent appropriate in the
applicable jurisdiction, as reasonably agreed between the Administrative Agent
and the applicable Loan Party in writing;
(j)    any assets subject to Liens permitted by Section 7.01(ee); and
(k)    assets to the extent the grant of security interest therein would result
in material adverse Tax consequences to the US Borrower or any of its Restricted
Subsidiaries as reasonably determined by the US Borrower in consultation with
the Administrative Agent.


24



--------------------------------------------------------------------------------





provided that, in the case of clauses (b), (c), (d)(iv) and (e), such exclusion
shall not apply (i) to the extent the prohibition or restriction is ineffective
under applicable anti-non-assignment provisions of the Uniform Commercial Code
or other Law or (ii) to proceeds and receivables of the assets referred to in
such clauses, the assignment of which is effective under applicable
anti-non-assignment provisions of the Uniform Commercial Code or other Law
notwithstanding such prohibition. For purposes of this definition, any
capitalized term used but not defined herein shall have the meaning ascribed
thereto in the Guaranty and Security Agreement.
“Excluded Perfection Assets” means:
(a)    motor vehicles, airplanes, vessels and other assets subject to
certificates of title (except to the extent perfection of a security interest
therein is accomplished by the filing of a Uniform Commercial Code or PPSA
financing statement);
(b)    letter-of-credit rights not constituting supporting obligations (except
to the extent perfection of the security interest in such letter of credit
rights is accomplished solely by the filing of a Uniform Commercial Code
financing statement);
(c)    commercial tort claims excluded under Section 6(d) of the Guaranty and
Security Agreement;
(d)    cash and Cash Equivalents and all deposit, securities and commodities
accounts (except to the extent perfection of a security interest therein is
accomplished by the filing of a Uniform Commercial Code or PPSA financing
statement);
(e)    assets in circumstances where the Administrative Agent and the US
Borrower reasonably determine in writing that the cost or burden of perfecting a
security interest therein outweighs the benefits afforded thereby;
(f)    such other assets to the extent subject to exceptions and limitations set
forth in the Collateral Documents or, to the extent appropriate in the
applicable jurisdiction, as reasonably agreed between the Administrative Agent
and the applicable Loan Party; and
(g)    assets requiring perfection through a control agreement, landlord lien
waiver, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement.
“Excluded Subsidiary” means:
(a)    any Subsidiary that is not a Wholly Owned Restricted Subsidiary (other
than any Subsidiary that is not Wholly Owned in order to avoid the requirement
to provide a Guaranty or grant a security interest under the Loan Documents
(except in connection with a bona fide transaction otherwise permitted under
this Agreement and the other Loan Documents));
(b)    any Subsidiary (i) that is prohibited by contractual requirements in
effect on the Closing Date or on the date such Person becomes a Subsidiary (and
in each case not created in contemplation of the Loan Documents) or applicable
Law from guaranteeing the Secured Obligations or (ii) that would require a
governmental (including regulatory) consent, approval, license or authorization
for the provision of a guarantee of the Secured Obligations (including under any
financial assistance, corporate benefit or thin capitalization rule) unless such
consent, approval, license or authorization has been received;


25



--------------------------------------------------------------------------------





(c)    (i) any Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code (any such entity, a “CFC”) or
(ii) any Subsidiary of a CFC;
(d)    any entity or arrangement treated as a partnership for U.S. Federal
income tax purposes in which a CFC is a direct or indirect partner (provided
that no existing Guarantor will cease to be a Guarantor solely by operation of
this clause (d));
(e)    (i) any Subsidiary substantially all the assets of which, directly or
indirectly, consist of Equity Interests of one or more CFCs or Foreign
Subsidiary Holding Companies (any such entity, including the Foreign Guarantor,
a “Foreign Subsidiary Holding Company”) or (ii) any Subsidiary of a Foreign
Subsidiary Holding Company; provided that this clause (e)(ii) shall not apply to
any Subsidiary (or its successor) that is a Guarantor as of the Closing Date;
(f)    any Immaterial Subsidiary;
(g)    any captive insurance subsidiary;
(h)    any not-for-profit Subsidiary;
(i)    any special purpose entity used for any Receivables Facility or any
securitization facility, if any, permitted under this Agreement;
(j)    solely in the case of any obligation under any Secured Hedge Agreement
that constitutes a “swap” within the meaning of Section 1(a)(47) of the
Commodity Exchange Act, any Subsidiary of the US Borrower that is not an
“Eligible Contract Participant” as defined under the Commodity Exchange Act and
the regulations thereunder;
(k)    any Subsidiary acquired pursuant to a Permitted Acquisition or Investment
that is subject to Indebtedness permitted to be assumed hereunder and any
Subsidiary thereof that guarantees such Indebtedness, in each case, to the
extent, and only for so long as, such Indebtedness prohibits such Subsidiary
from becoming a Guarantor; provided that such prohibition is not incurred in
contemplation of such Permitted Acquisition or Investment;
(l)    any Subsidiary with respect to which the cost or burden of providing a
Guarantee shall outweigh the benefits to be obtained by the Lenders therefrom
(as reasonably determined by the US Borrower and the Administrative Agent);
(m)    any Subsidiary for which the provision of a Guaranty would result in
material adverse tax consequences to the US Borrower or one of its Subsidiaries
(as reasonably determined by the US Borrower in consultation with the
Administrative Agent); and
(n)    any Unrestricted Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the


26



--------------------------------------------------------------------------------





guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation (such determination being made
after giving effect to any applicable keepwell, support or other agreement for
the benefit of the applicable Loan Party, including under Section 2(j) of the
Guaranty and Security Agreement). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Agent or any Lender (including any L/C Issuer) or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document:
(a)    any Taxes imposed on or measured by its net income (however denominated),
branch profits Taxes and franchise (and similar) Taxes imposed on it, in each
case, by a jurisdiction as a result of such recipient being organized or
resident in or having its principal office in, or (in the case of a Lender)
maintaining its applicable Lending Office in, such jurisdiction, or that are
Other Connection Taxes;
(b)    in the case of a Lender, any United States federal withholding Tax that
is imposed pursuant to any Law in effect at the time such recipient becomes a
party to this Agreement (other than with respect to an assignment pursuant to
Section 3.07) or changes its applicable Lending Office (other than in respect of
any such change pursuant to Section 3.01(e)) or changes its place of
incorporation, except to the extent such Lender’s assignor (if any) was
entitled, immediately prior to the assignment, or such Lender was entitled,
immediately prior to the change in Lending Office or changes its place of
incorporation, to receive payments in respect of such Taxes under Section 3.01;
(c)    any Taxes attributable to a recipient’s failure to comply with
Sections 10.15(a) through 10.15(c);
(d)    any United States federal withholding Taxes imposed under FATCA; or
(e)    any Canadian Taxes imposed solely as a result of such Agent, Lender or
other recipient, as applicable, not dealing at arm’s length (within the meaning
of the Canadian Tax Act) with any Loan Party.
“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.
“Existing Letters of Credit” means the letters of credit issued by Wells Fargo
Bank, National Association for the account of the US Borrower and its
Subsidiaries that are outstanding as of the Closing Date.
“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).
“Extended Term Loan Facility” means a facility providing for the Borrowing of
Extended Term Loans.
“Extended Term Loans” has the meaning specified in Section 2.15(a).
“Extending Revolving Credit Lender” has the meaning specified in
Section 2.15(a).


27



--------------------------------------------------------------------------------





“Extending Term Lender” has the meaning specified in Section 2.15(a).
“Extension” has the meaning specified in Section 2.15(a).
“Extension Offer” has the meaning specified in Section 2.15(a).
“Facility” means the Term Loan Facility, the Revolving Credit Facility, the
Swing Line Sublimit or the Letter of Credit Sublimit, as the context may
require.
“Fair Market Value” means the current value that would be attributed to the
Receivables Assets by an independent and unaffiliated third party purchasing the
Receivables Assets in an arms-length sale transaction, as determined in good
faith by senior management or the board of directors (or equivalent governing
body) of the US Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, or any amended version or
successor provision that is substantively comparable thereto (and not materially
more onerous to comply with), and, in each case, any current or future
regulations promulgated thereunder and any official interpretation issued in
connection therewith and any agreement entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version as described
above) and fiscal rules or official interpretations adopted pursuant to any
intergovernmental agreement implementing any of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the immediately preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent; provided,
further, that in no event shall the Federal Funds Rate be less than 0.00% per
annum.
“Financial Stability Board” means the Financial Stability Board (or any
successor or replacement organization from time to time).
“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under section 43 of the UK Pensions Act 2004.
“Fixed Basket” means any “basket”, amount, threshold, exception or value
(including by reference to a “grower” based on Consolidated EBITDA or Total
Assets) permitted or prescribed with respect to any Lien, Indebtedness,
disposition or other sale of property or assets, Investment, Restricted Payment,
prepayment or redemption of Indebtedness, Affiliate transaction or any other
transaction or action under any provision in this Agreement or any other Loan
Document, in each case, the amount of which is not determined by reference to a
financial ratio or test (provided, however, that, for the avoidance of doubt,
any amounts incurred or transactions entered into (or consummated) in reliance
on a dollar-based basket and that includes, as a condition to incurring (or
consummating) applicable amounts or transactions in reliance on such Fixed
Basket, a requirement of compliance with a financial ratio or test shall
constitute a Fixed Basket).
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the


28



--------------------------------------------------------------------------------





Flood Insurance Reform Act of 2004 and (e) the Biggert-Waters Flood Insurance
Reform Act of 2012, as each of the foregoing is now or hereafter in effect and
any successor statute to any of the foregoing.
“Foreign Borrowers” means the Canadian Borrower and the UK Borrower.
“Foreign Guarantor” means Acushnet International Inc., a Delaware corporation.
“Foreign Guaranty” means the Guaranty (as defined in the Foreign Guaranty
Agreement) made by the Foreign Guarantor in favor of the Secured Parties
pursuant to Section 2 of the Foreign Guaranty Agreement, together with each
other guaranty and guaranty supplement in respect of the Secured Obligations of
each Foreign Borrower delivered pursuant to Section 6.12 or 6.14.
“Foreign Guaranty Agreement” means the Foreign Guaranty and Pledge Agreement,
dated as of the Original Closing Date, between the Foreign Guarantor and the
Administrative Agent.
“Foreign Plan” means, other than a plan maintained by a Governmental Authority
or a plan required to be maintained or contributed to under applicable Laws, any
employee benefit pension plan subject to statutory minimum funding requirements
maintained or contributed by the US Borrower or any of its Subsidiaries
primarily to provide defined benefit pension benefits to employees employed
outside of the United States.
“Foreign Security Agreement” means (a) each security agreement, pledge agreement
or similar agreement that is listed in Schedule 1.01 executed by the Foreign
Guarantor, any Foreign Borrower or any Foreign Subsidiary, including the
Canadian Security Agreement, the Canadian Reaffirmation Agreement, the UK Share
Charge, the UK Debenture, the Dutch Pledge of Moveable Assets, the Thai Share
Pledge Agreement, the Cayman Mortgage and the Cayman Mortgage Deed of
Confirmation and (b) each other security agreement, pledge agreement or similar
agreement that is executed by the Foreign Guarantor, any Foreign Borrower or any
Foreign Subsidiary pursuant to Section 6.12 or 6.14, in form and substance
reasonably satisfactory to the Administrative Agent and the US Borrower.
“Foreign Subsidiary” means any Subsidiary (other than any Foreign Borrower) of
the US Borrower which is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” has the meaning specified in the definition
of “Excluded Subsidiary.”
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination. If the US Borrower notifies the Administrative Agent
that it or Holdings is required to report under IFRS or has elected to do so
through an early adoption policy, “GAAP” shall mean international financial
reporting standards pursuant to IFRS


29



--------------------------------------------------------------------------------





(provided that after such conversion, the US Borrower cannot elect to report
under U.S. generally accepted accounting principles).
“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government in any
jurisdiction (including any supra-national body exercising such powers or
functions).
“Granting Lender” has the meaning specified in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
“Guarantors” means (a) with respect to the Secured Obligations of the US
Borrower, the US Guarantors, (b) with respect to the Secured Obligations of each
Foreign Borrower, (i) the US Borrower, (ii) the US Guarantors and (iii) the
Foreign Guarantor and (c) with respect to Secured Hedge Obligations and Cash
Management Obligations of any Subsidiary Guarantor, (i) the US Borrower and
(ii) the US Guarantors.
“Guaranty” means the Guaranty (as defined in the Guaranty and Security
Agreement) made by the US Guarantors in favor of the Secured Parties pursuant to
Section 2 of the Guaranty and Security Agreement, together with each other
guaranty and guaranty supplement in respect of the Secured Obligations delivered
pursuant to Section 6.12 or 6.14.
“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
dated as of the Original Closing Date, among the US Borrower, the US Guarantors
and the Administrative Agent, together with each related Guaranty and Security
Agreement Supplement executed and delivered pursuant to Section 6.12 or 6.14.


30



--------------------------------------------------------------------------------





“Guaranty and Security Agreement Supplement” has the meaning specified in the
Guaranty and Security Agreement.
“Hazardous Materials” means all substances, materials, wastes, chemicals,
pollutants, contaminants, constituents or compounds, in any form, regulated or
which would reasonably be expected to give rise to liability, under any
Environmental Law, including petroleum, petroleum distillates, asbestos or
asbestos containing materials, chlorofluorocarbons, and polychlorinated
biphenyls.
“Hedge Bank” means any Person that was a Lender, the Administrative Agent or an
Arranger or an Affiliate of a Lender, the Administrative Agent or an Arranger,
in its capacity as a party to a Secured Hedge Agreement, at the time such
Secured Hedge Agreement was entered into.
“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.
“Holdings” has the meaning specified in the introductory paragraph to this
Agreement (and such term shall include any Successor Holdings).
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
“Immaterial Subsidiary” means each Restricted Subsidiary designated in writing
by the US Borrower to the Administrative Agent as an Immaterial Subsidiary;
provided that all Immaterial Subsidiaries, taken together, shall not have
revenues for any fiscal quarter or total assets as of the last day of any fiscal
quarter in an amount that is equal to or greater than 2.5% of the consolidated
revenues or total assets, as applicable, of the US Borrower and its Restricted
Subsidiaries for, or as of the last day of, such fiscal quarter, as the case may
be. No Restricted Subsidiary may be an Immaterial Subsidiary if such Restricted
Subsidiary (i) is a Foreign Borrower, (ii) executes a Guaranty of the Secured
Obligations or (iii) is a guarantor with respect to any Specified Junior
Financing Obligations.
“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.
“Impacted Interest Period” has the meaning specified in the definition of
“Eurodollar Rate.”
“Increased Amount Date” has the meaning specified in Section 2.14(a).
“Incremental Facility Agreement” means an amendment to this Agreement for
purposes of giving effect to Section 2.14 executed by each of (a) the US
Borrower, (b) the Administrative Agent and (c) each Lender that agrees to
provide all or any portion of the New Revolving Credit Commitments, New Term
Loans or New Term Commitments, as the case may be, being incurred pursuant
thereto and in accordance with Section 2.14.


31



--------------------------------------------------------------------------------





“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all letters of credit (including standby and
commercial, provided, that commercial letters of credit will be counted as
Indebtedness solely to the extent unreimbursed amounts remain outstanding
thereunder five Business Days after such amount is drawn), bankers’ acceptances,
bank guaranties, surety bonds, performance bonds and similar instruments issued
or created by or for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued expenses
in the ordinary course of business, (ii) any earnout obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person in accordance with GAAP and only to the extent that such earnout
obligation is not paid when due and (iii) liabilities associated with customer
prepayments and deposits);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Capitalized Lease Obligations;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (I) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (II) exclude Non-Finance Leases and (III)
include Receivables Transaction Attributed Indebtedness, provided, however,
that, for the avoidance of doubt, any Receivables Transaction Attributed
Indebtedness shall not be included in Consolidated Funded Debt or Consolidated
Secured Funded Debt for any purpose hereunder. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.


32



--------------------------------------------------------------------------------





“Initial Fixed Basket Investment” has the meaning specified in Section 7.02.
“Initial Term Commitment” means, as to each Initial Term Lender, its obligation
to make a Term Loan to the US Borrower pursuant to Section 2.01(a) in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
in Schedule 2.01(a) under the caption “Initial Term Commitment” or in the
Assignment and Assumption pursuant to which such Lender purchases such Term
Loans, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Initial Term
Commitments as of the Closing Date is $350,000,000.
“Initial Term Lender” means, at any time, any Lender that has an Initial Term
Commitment or an Initial Term Loan at such time.
“Initial Term Loan” has the meaning specified in Section 2.01(a).
“Initial Term Loan Facility” means the facility providing for the Borrowing of
Initial Term Loans.
“Intellectual Property Security Agreements” means, collectively, the Patent
Security Agreement, the Trademark Security Agreement and the Copyright Security
Agreement and any corresponding agreements to be entered into by any Foreign
Borrower pursuant to the terms of the applicable Foreign Security Agreement,
substantially in the forms attached to the Guaranty and Security Agreement or
applicable Foreign Security Agreement, together with each other intellectual
property security agreement executed and delivered pursuant to Section 6.12 or
the Guaranty and Security Agreement or any Foreign Security Agreement.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, or if available and agreed to all relevant Lenders,
twelve (12) months thereafter or a shorter period, as selected by the relevant
Borrower (or the Borrower Representative on its behalf) in its Loan Notice;
provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


33



--------------------------------------------------------------------------------





(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person in the form of (a) the purchase or
other acquisition of Equity Interests or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less any Returns in respect of such Investment.
“IP Rights” has the meaning specified in Section 5.14.
“IRS” means the United States Internal Revenue Service.
“Issuer Documents” means with respect to any Letter of Credit, the L/C Request,
the Letter of Credit Application and any other document, agreement and
instrument entered into by any L/C Issuer and the US Borrower or the relevant
Restricted Subsidiary, or in favor of any L/C Issuer, and relating to such
Letter of Credit.
“ITA” means the UK Income Tax Act 2007.
“Japanese Yen” or “¥” means the lawful currency of Japan.
“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the US Borrower or any of its Restricted Subsidiaries and (b) any
Person in whom the US Borrower or any of its Restricted Subsidiaries
beneficially owns any Equity Interest that is not a Subsidiary.
“Junior Financing” means (a) any Indebtedness of the US Borrower or any of its
Restricted Subsidiaries that is (x) expressly subordinated to the prior payment
of the Obligations, (y) secured by any of the Collateral on a second-priority
(or other junior priority) basis to the Liens securing any of the Secured
Obligations or (z) unsecured and (b) any Permitted Refinancing in respect of any
of the foregoing.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Jurisdictional Requirements” means, (a) with respect to a merger, amalgamation
or consolidation involving the US Borrower, the US Borrower remains organized
under the laws of the United States, any state thereof or the District of
Columbia, (b) with respect to a merger, amalgamation or


34



--------------------------------------------------------------------------------





consolidation involving the Canadian Borrower, the Canadian Borrower remains
organized under the laws of Canada and (c) with respect to a merger,
amalgamation or consolidation involving the UK Borrower, the UK Borrower remains
incorporated under the laws of England and Wales.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Commitment” means, as to any L/C Issuer, such L/C Issuer’s several and not
joint obligation to issue Letters of Credit hereunder. As of the Closing Date,
(i) the L/C Commitment of Wells Fargo Bank, National Association is $20,000,000,
(ii) the L/C Commitment of JPMorgan Chase Bank, N.A. is $15,000,000 and
(iii) the L/C Commitment of PNC Bank, National Association is $15,000,000.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means each of (i) Wells Fargo Bank, National Association, acting
through one of its affiliates or branches, (ii) JPMorgan Chase Bank, N.A.,
(iii) PNC Bank, National Association and (iv) each other Revolving Credit Lender
reasonably acceptable to the Administrative Agent (such consent not to be
unreasonably withheld or delayed) that has agreed to act as an L/C Issuer, in
each case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. Each L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the term L/C Issuer shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. In the
event that there is more than one L/C Issuer at any time, references herein and
in the other Loan Documents to the L/C Issuer shall be deemed to refer to the
L/C Issuer in respect of the applicable Letter of Credit or to all L/C Issuers,
as the context requires.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.
“L/C Request” means a Request for L/C Issuance substantially in the form of
Exhibit A-3 or in another form reasonably acceptable to the applicable L/C
Issuer.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan or any
Revolving Credit Commitment, in each case as extended in accordance with this
Agreement from time to time.
“Laws” means, collectively, all applicable international, foreign, federal,
state, provincial, territorial, commonwealth and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.


35



--------------------------------------------------------------------------------





“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuers and the Swing
Line Lender.
“Lender Funding Obligation” has the meaning specified in the definition of
“Defaulting Lender.”
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
determined or adjudicated to be insolvent by a Governmental Authority, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender Insolvency Event shall not be deemed to have occurred
solely by virtue of the ownership or acquisition of any Equity Interest in any
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the US Borrower and
the Administrative Agent.
“Letter of Credit” means any (i) letter of credit issued hereunder or (ii)
Existing Letter of Credit. A Letter of Credit may be a standby letter of credit
or, if available to be issued by the applicable L/C Issuer, a trade letter of
credit. Letters of Credit may be issued in Dollars or in an Alternative
Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the applicable L/C Issuer; provided that no Letter of Credit
Application shall contain any representations, warranties, covenants,
undertakings or defaults other than by reference to the representations,
warranties, covenants, undertakings or defaults set forth in this Agreement or
the Guaranty and Security Agreement.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date for the original Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day), as such date
may be extended in accordance with the terms hereof and with the consent of the
applicable L/C Issuer.
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means $50,000,000; provided, that the aggregate face
amount of any issued and outstanding letters of credit under Commercial Letter
of Credit Facilities designated as Cash Management Obligations pursuant to
clause (h) of the definition of “Cash Management Obligations” shall be treated
as usage of the Letter of Credit Sublimit and, without duplication, a usage of
the Revolving Credit Commitments. The Letter of Credit Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
“LIBOR Quoted Currency” means any of Dollars, Euros, Pounds Sterling and
Japanese Yen.
“LIBOR Screen Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.03(c), with respect to any LIBOR Quoted
Currency for any Interest Period,


36



--------------------------------------------------------------------------------





the per annum London interbank offered rate as administered by ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for such LIBOR Quoted Currency for a period equal in length to
such Interest Period as displayed on page LIBOR01 or LIBOR02 of the Thomson
Reuters page or screen that displays such rate (or, in the event such rate does
not appear on a Thomson Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in consultation with the US Borrower) at
approximately 11:00 a.m. (London time) on the Quotation Day for such LIBOR
Quoted Currency and such Interest Period.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, however, that in no event will an
operating lease (or other lease in respect of a Non-Finance Lease) be deemed to
constitute a Lien solely by virtue of constituting a lease.
“Limited Condition Transaction” means (i) any Permitted Acquisition or other
permitted Investment in the nature of an acquisition (in each case, including
any such transaction that is subject to a letter of intent or purchase
agreement) by the US Borrower or one or more of its Restricted Subsidiaries
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing and (ii) any redemption, repurchase, satisfaction and
discharge or repayment of Indebtedness by the US Borrower or any of its
Restricted Subsidiaries requiring irrevocable notice in advance thereof.
“Loan” means an extension of credit by a Lender to a Borrower in the form of a
Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents and (d) each Issuer Document.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A-1.
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
“Material Adverse Effect” means any event or circumstance which has a material
adverse effect on (a) the business, assets, financial condition or results of
operations of the US Borrower and its Restricted Subsidiaries, taken as a whole,
(b) the rights and remedies (taken as a whole) of the Administrative Agent or
the Lenders under the Loan Documents or (c) the ability of the Loan Parties
(taken as a whole) to perform their applicable payment obligations under the
Loan Documents.
“Material Real Property” means real property owned in fee by any Loan Party
(other than the Foreign Guarantor) with a fair market value at the time of
acquisition (as reasonably determined by the US Borrower) in excess of
$30,000,000 (together with improvements thereon and interests in real property
that are necessary for the operation of such real property and improvements).


37



--------------------------------------------------------------------------------





“Maturity Date” means, (a) with respect to the original Revolving Credit
Facility, the date that is five (5) years after the Closing Date, and (b) with
respect to the Initial Term Loan Facility, the date that is five (5) years after
the Closing Date; provided that the reference to Maturity Date (i) with respect
to Extended Term Loans and Extended Revolving Credit Commitments shall be the
final maturity date as specified in the applicable Extension Offer and (ii) with
respect to New Term Loans and New Revolving Credit Loans shall be the final
maturity date as specified in the applicable Incremental Facility Agreement.
“Maximum Rate” has the meaning specified in Section 10.10.
“Minimum Extension Condition” has the meaning specified in Section 2.15(b).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a deed of trust, deed of mortgage, charge by way of mortgage,
trust deed or mortgage, as applicable, made by any Loan Party (other than the
Foreign Guarantor) in favor or for the benefit of the Administrative Agent for
the benefit of the Secured Parties in respect of Material Real Property in form
and substance reasonably acceptable to the Administrative Agent executed and
delivered pursuant to Section 6.12; provided that no Mortgage shall contain any
representations, warranties, covenants, undertakings or defaults other than by
reference to the representations, warranties, covenants, undertakings or
defaults set forth in this Agreement or in the Guaranty and Security Agreement
or customary representations and warranties relating to the subject property as
of the date of execution of the applicable Mortgage.
“Mortgage Requirement” means, with respect to any Material Real Property owned
by any Loan Party (other than the Foreign Guarantor), (a) provision of, (i) with
respect to any Material Real Property located in the United States or Canada, a
policy or policies of title insurance (or marked up title insurance commitments
having the effect of policies of title insurance) or the equivalent or other
form available in the applicable jurisdiction issued by a nationally recognized
title insurance company reasonably acceptable to the Administrative Agent (the
“Title Company”), in an amount not to exceed the fair market value (as
determined in good faith by the US Borrower) of such Material Real Property,
insuring the Lien of each Mortgage as a first-priority Lien on the Material Real
Property described therein free of any other Liens other than those permitted by
this Agreement and including such endorsements as the Administrative Agent
reasonably requests and as are available in the applicable jurisdiction together
with evidence reasonably satisfactory to the Administrative Agent of payment of
all expenses and premiums of the Title Company and all other sums required in
connection with the issuance of each title policy and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording such Mortgage in the appropriate real estate records, such
customary affidavits, including “gap” coverage, certificates and customary
information as shall be reasonably required to induce the Title Company to issue
the title policies and endorsements contemplated above and which are reasonably
requested by such Title Company and (ii) a Mortgage duly executed by the record
owner of such Material Real Property (together with UCC fixture filings, if
requested by the Administrative Agent), (b) (i) with respect to any Material
Real Property located in the United States, recording of such Mortgage in the
land records of the county in which such Material Real Property to be so
encumbered is located, (ii) with respect to any Material Real Property located
in the United Kingdom, recording of such Mortgage by registration of the UK
Debenture against the UK Borrower at the registrar of the companies of the
United Kingdom and Her Majesty’s Land Registry of the United Kingdom and (iii)
with respect to any Material Real Property located in Canada, recording of such
Mortgage in the land titles or registry system of the jurisdiction in which such
Material Real Property to be so encumbered is located; provided, however, in the
event the jurisdiction in which such Mortgage shall be recorded charges mortgage
recording taxes, intangible taxes, documentary taxes or other similar taxes
and/or charges, such Mortgage shall only secure an amount not to exceed the fair
market value (as reasonably determined by the US Borrower, UK Borrower or
Canadian Borrower, as applicable) of the Material Real Property subject to


38



--------------------------------------------------------------------------------





such Mortgage, and the Canadian Borrower agrees to execute an affidavit or
execute and file other documents as may be required to support or permit such
filing, (c) each of the Administrative Agent and the title company shall have
received, with respect to each Material Real Property located in the United
States, either (i) ALTA surveys in form and substance reasonably satisfactory to
the Administrative Agent or (ii) previously obtained ALTA surveys and affidavits
of “no-change” with respect to each such survey in favor of the Title Company,
sufficient to allow the Title Company to issue the applicable policy of title
insurance without a standard survey exception to the Administrative Agent
providing all reasonably required survey coverage and survey endorsements,
(d) with respect to any Material Real Property located in the United States,
acquisition of “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each such Material Real Property, and if
any building located on such Material Real Property is determined to be in a
special flood hazard area, delivery to the Administrative Agent, for the further
distribution to each Lender, of (x) a notice with respect to such flood hazard
determination duly executed by the applicable Loan Party and (y) evidence of
flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and in compliance with Section 6.07 hereof and the requirements of the
National Flood Insurance Program and (e) with respect to any Material Real
Property located in the United States, a local counsel opinion as to the
enforceability and perfection of such Mortgage in the state or jurisdiction in
which the Material Real Property described in such Mortgage is located and other
matters customarily covered in real estate enforceability opinions in form and
substance reasonably acceptable to the Administrative Agent and evidence of
organizational approval in form and substance reasonably satisfactory to the
Administrative Agent with respect to the mortgagor of such Mortgage; provided,
that (1) at the Administrative Agent’s sole discretion, the Administrative Agent
may waive the requirements of clauses (a)(i) and (e) if the Administrative Agent
reasonably agrees that the burden, cost or consequences of obtaining title
insurance or such opinions is excessive in relation to the benefits to be
obtained therefrom by the Lenders under the Loan Documents and (2) the
applicable Loan Party shall not be required to deliver environmental site
assessments or engineering reports in connection with the delivery of such
Mortgages (in each case, other than such documentation already in the possession
of any Loan Party).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the US Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five (5)
plan years, has made or been obligated to make contributions.
“Net Average Secured Leverage Ratio” means as of the end of any fiscal quarter
of the US Borrower for the Test Period ending on such date, the ratio of (a) an
amount equal to the sum of Consolidated Secured Funded Debt as of the last day
of each fiscal quarter of such Test Period divided by 4 to (b) Consolidated
EBITDA for such Test Period, in each case for the US Borrower and its Restricted
Subsidiaries; provided that, if the US Borrower or any of its Restricted
Subsidiaries has made any Permitted Acquisition, any Investments pursuant to
Section 7.02(m)(i), 7.02(m)(iii) or 7.02(q) or any Restricted Payment pursuant
to Section 7.06(e) or 7.06(h) during a fiscal quarter (the “Specified Quarter”)
within a Test Period, Consolidated Secured Funded Debt as of the last day of
each fiscal quarter within such Test Period that occurred prior to such
Specified Quarter shall be increased by an amount equal to the lesser of (x) the
amount of cash paid by the US Borrower or any of its Restricted Subsidiaries in
respect of such Permitted Acquisition, Investment or Restricted Payment and
(y) the increase in the amount of Consolidated Secured Funded Debt at the end of
such Specified Quarter from the end of the immediately prior fiscal quarter.


39



--------------------------------------------------------------------------------





“Net Average Total Leverage Ratio” means as of the end of any fiscal quarter of
the US Borrower for the Test Period ending on such date, the ratio of (a) an
amount equal to the sum of Consolidated Funded Debt as of the last day of each
fiscal quarter of such Test Period divided by 4 to (b) Consolidated EBITDA for
such Test Period, in each case for the US Borrower and its Restricted
Subsidiaries; provided that, if the US Borrower or any of its Restricted
Subsidiaries has made any Permitted Acquisition, any Investments pursuant to
Section 7.02(m)(i), 7.02(m)(iii) or 7.02(q) or any Restricted Payment pursuant
to Section 7.06(e) or 7.06(h) during a Specified Quarter within a Test Period,
Consolidated Funded Debt as of the last day of each fiscal quarter within such
Test Period that occurred prior to such Specified Quarter shall be increased by
an amount equal to the lesser of (x) the amount of cash paid by the US Borrower
or any of its Restricted Subsidiaries in respect of such Permitted Acquisition,
Investment or Restricted Payment and (y) the increase in the amount of
Consolidated Funded Debt at the end of such Specified Quarter from the end of
the immediately prior fiscal quarter.
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by the US Borrower or any of
its Restricted Subsidiaries (including any Disposition of Equity Interests by or
of such Subsidiaries) or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the US Borrower or
any of its Restricted Subsidiaries) over (ii) the sum of (A) the principal
amount of any Indebtedness that is secured by a Lien (other than a Lien that
ranks pari passu with or is subordinated to the Liens securing the Obligations)
on the asset subject to such Disposition or Casualty Event and that is repaid by
the US Borrower or any of its Restricted Subsidiaries in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (B) the out-of-pocket expenses (including attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer Taxes, deed or mortgage recording
Taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by the US Borrower or such Restricted Subsidiary in
connection with such Disposition or Casualty Event, (C) Taxes (or distributions
for Taxes or any amount payable pursuant to any permitted Tax sharing
arrangement) paid or reasonably estimated to be payable in connection therewith
by any Loan Party or such Restricted Subsidiary and attributable to such
Disposition or Casualty Event (including, where the proceeds are realized by a
Subsidiary of the US Borrower, any incremental foreign, federal, state and/or
local Taxes imposed as a result of distributing the proceeds in question from
any Subsidiary to the US Borrower) and (D) any reserve for adjustment in respect
of (1) the sale price of such asset or assets established in accordance with
GAAP and (2) any liabilities associated with such asset or assets and retained
by the US Borrower or any of its Restricted Subsidiaries after such Disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, and it being understood that “Net
Cash Proceeds” shall include (i) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration received by the US Borrower or any of
its Restricted Subsidiaries in respect of any such Disposition or Casualty Event
and (ii) the amount of any reserve upon the reversal (without the satisfaction
of any applicable liabilities in cash in a corresponding amount) of such reserve
described in clause (D) above or, if such liabilities have not been satisfied in
cash and such reserve not reversed within three


40



--------------------------------------------------------------------------------





hundred and sixty-five (365) days after such Disposition or Casualty Event, the
amount of such reserve;
(b)    with respect to any Debt Issuance by the US Borrower or any of its
Restricted Subsidiaries, the excess, if any, of (i) the sum of the cash received
in connection with such Debt Issuance over (ii) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses
(including attorneys’ fees) and other customary fees and expenses, incurred by
any Loan Party or a Restricted Subsidiary in connection with such Debt Issuance
(including, where the proceeds are realized by a Subsidiary of the US Borrower,
any incremental foreign, federal, state and/or local Taxes imposed as a result
of distributing the proceeds in question from any Subsidiary to the US
Borrower); and
(c)    with respect to any Equity Issuance by the US Borrower or any of its
Restricted Subsidiaries (or any other Person, if the context so requires), the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such Equity Issuance over (ii) fees (including investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses
(including attorneys’ fees) and other customary expenses) incurred by any Loan
Party or a Restricted Subsidiary in connection with such Equity Issuance.
“New Revolving Credit Commitments” has the meaning specified in Section 2.14(a).
“New Revolving Credit Lender” means each Lender with a New Revolving Credit
Commitment.
“New Revolving Credit Loans” has the meaning specified in Section 2.14(b).
“New Revolving Credit Note” means, for each Class of New Revolving Credit Loans,
a promissory note in substantially the form of Exhibit C-2 with, subject to
Section 2.14, such changes as shall be agreed to by the US Borrower and the New
Revolving Credit Lenders providing such Class of New Revolving Credit Loans, as
it may be amended, restated, supplemented or otherwise modified from time to
time.
“New Term Commitments” has the meaning specified in Section 2.14(a).
“New Term Lender” means each Lender with a New Term Commitment.
“New Term Loan Facility” means a facility providing for the Borrowing of New
Term Loans.
“New Term Loans” has the meaning specified in Section 2.14(c).
“New Term Note” means, for each Class of New Term Loans, a promissory note in
substantially the form of Exhibit C-1 with, subject to Section 2.14, such
changes as shall be agreed to by the US Borrower and the New Term Lenders
providing such Class of New Term Loans, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“Non-Consenting Lender” has the meaning specified in Section 3.07(d)(iii).
“Non-Defaulting Lender” means, at any time, a Revolving Credit Lender that is
not a Defaulting Lender.


41



--------------------------------------------------------------------------------





“Non-Excluded Taxes” means any Taxes other than Excluded Taxes.
“Non-Finance Lease” means a lease that is not required to be accounted for as a
finance lease on both the balance sheet and the income statement for financial
reporting purposes in accordance with GAAP. For the avoidance of doubt, a
straight-line or operating lease shall be considered a Non-Finance Lease.
“Non-US Lender” has the meaning specified in Section 10.15(a)(i).
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note, a New Term Note, a Revolving Credit Note or a New
Revolving Credit Note, as the context may require.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding but excluding (x) all Secured Hedge Obligations and (y) all Cash
Management Obligations. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include the obligation
to pay principal, interest, Letter of Credit commissions, charges, expenses,
fees, Attorney Costs, indemnities and other amounts payable by any Loan Party
under any Loan Document.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation or company,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any corporation or company
incorporated or organized in a non-US jurisdiction), (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement or the memorandum and articles of
association (if applicable) and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Original Closing Date” means July 28, 2016.
“Other Connection Taxes” mean, with respect to any recipient, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


42



--------------------------------------------------------------------------------





“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date and (b) with respect to any L/C Obligations on any date,
the amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market.
“Parallel Debt” has the meaning specified in Section 9.14(a).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.
“Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patent” has the meaning specified in the Guaranty and Security Agreement or any
Foreign Security Agreement, as applicable.
“Patent Security Agreement” has the meaning specified in the Guaranty and
Security Agreement or any Foreign Security Agreement, as applicable.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by the US Borrower or any ERISA Affiliate or to
which the US Borrower or any ERISA Affiliate contributes or has an obligation to
contribute,


43



--------------------------------------------------------------------------------





or in the case of a multiple employer plan described in Section 4064(a) of
ERISA, has made contributions at any time during the immediately preceding five
(5) plan years.
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part 1 of the UK Pensions Act 2004.
“Permitted Acquisition” has the meaning specified in Section 7.02(i).
“Permitted Equity Issuance” means at any time (a) any cash contribution to the
common Equity Interests of Holdings and further contributed to the US Borrower
and (b) any sale or issuance of any Equity Interests resulting in Eligible
Equity Proceeds.
“Permitted Holder” means any of (a) any Sponsor and (b) any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any one or more of the Sponsors are members;
provided that  in the case of clause (b) and without giving effect to the
existence of such group or any other group, the Sponsors have beneficial
ownership directly or indirectly of more than fifty percent (50%) of the total
voting power of the Voting Stock of Holdings (or such direct or indirect parent
company) held by such group.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange (including the issuance
of any Registered Equivalent Notes) or extension of any Indebtedness of such
Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced, exchanged or extended except by an amount equal to the unpaid accrued
interest and premium (including tender premium) thereon plus other reasonable
amounts paid (including original issue discount and upfront fees), and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement, exchange or extension and by an amount equal to
any existing commitments unutilized thereunder and as otherwise permitted to be
incurred or issued pursuant to Section 7.03, (b) such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed, exchanged or
extended, (c) if the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended is contractually subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
exchange or extension is contractually subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders, in all material
respects, as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended,
taken as a whole, (d) such modification, refinancing, refunding, renewal,
replacement, exchange or extension is incurred by the Person or Persons who are
the obligors (or who are required by the terms of the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended to
become obligors) on the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended with the same primary obligor,
(e) except with respect to the issuance of any Registered Equivalent Notes, at
the time thereof, no Event of Default shall have occurred and be continuing,
(f) such Indebtedness shall be unsecured if the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended is unsecured,
(g) such Indebtedness is not secured by any additional property or collateral
other than (i) property or collateral securing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended,
(ii) after-acquired property that is affixed or incorporated into the property
covered by the lien securing such Indebtedness and (iii) proceeds and products
thereof, (h) if any Liens securing the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended are on all or a portion of
the Collateral on a pari passu basis to the Liens securing the Obligations (or
such modified, refinanced,


44



--------------------------------------------------------------------------------





refunded renewed, replaced, exchanged or extended Indebtedness is all or a
portion of the Obligations), (i) if such Indebtedness is secured, the Liens
securing such Indebtedness shall be (x) secured by the Collateral on a pari
passu or second-priority (or other junior priority) basis to the Liens securing
the Obligations on terms that are at least as favorable to the Secured Parties
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended, taken
as a whole and (y) subject to intercreditor agreements reasonably satisfactory
to the Administrative Agent (including customary European style protections to
the extent relevant), or (ii) such Indebtedness shall be unsecured, (j) if any
Liens securing the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended are on all or a portion of the Collateral on a
second-priority (or other junior priority) basis to the Liens securing the
Obligations, (i) if such Indebtedness is secured, the Liens securing such
Indebtedness shall be (x) secured by the Collateral on a second-priority (or
other junior priority) basis to the Liens securing the Obligations on terms that
are at least as favorable to the Secured Parties as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended, taken as a whole and (y) subject to
intercreditor agreements reasonably satisfactory to the Administrative Agent
(including customary European style protections to the extent relevant), or
(ii) such Indebtedness shall be unsecured and (k) such Indebtedness has
covenants and default and remedy provisions that are not, taken as a whole,
materially more favorable to the lenders providing such Indebtedness than those
set forth in the Loan Documents or in the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA) in respect of which the US Borrower or, in the case of a Plan that is
also a Pension Plan, any ERISA Affiliate is (or, if such Plan were terminated,
would under Section 4062 or Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt Instruments” has the meaning specified in the Guaranty and
Security Agreement.
“Pledged Equity Interests” has the meaning specified in the Guaranty and
Security Agreement.
“Pound Sterling” and “₤” mean the lawful currency of the United Kingdom.
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction in Canada other than Ontario, “PPSA” means the Personal Property
Security Act or such other applicable legislation (including the Quebec Civil
Code) in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“Prepayment Notice” has the meaning specified in Section 2.05(a), which shall be
substantially in the form of Exhibit A-2.


45



--------------------------------------------------------------------------------





“Pricing Level” means a level set out in the first column of the table contained
in the definition of “Applicable Rate” and “Revolving Credit Commitment Rate”
corresponding to the range within which the Net Average Total Leverage Ratio as
of any fiscal quarter end falls.
“primary obligor” has the meaning specified in the definition of “Guarantee”.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in New York City (the Prime Rate not being intended to be
the lowest rate of interest charged by Wells Fargo Bank, National Association in
connection with extensions of credit to debtors).
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating the financial covenants set forth in Section 7.10, the
Net Average Total Leverage Ratio, the Net Average Secured Leverage Ratio or the
Consolidated Interest Coverage Ratio or any other financial ratio or test, that
such calculation shall be made in accordance with Section 1.04 hereof.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities (or in the case of any Term Lender under any
Term Loan Facility under which Term Loans have been made, the Outstanding Amount
of such Lender’s Term Loans under such Facility) at such time and the
denominator of which is the amount of the Aggregate Commitments under the
applicable Facility or Facilities (or in the case of any Term Loan Facility
under which Term Loans have been made, the Outstanding Amount of all Term Loans
under such Facility) at such time; provided that if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.
“Prohibited Transaction” has the meaning specified in Section 406 of ERISA and
Section 4975(c) of the Code.
“Public Company Costs” means charges associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and
charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, similar applicable Law under other
jurisdictions), as applicable to companies with equity or debt securities held
by the public, the rules of national securities exchange companies with listed
equity or debt securities, listing fees, independent directors’ compensation,
fees and expense reimbursement, charges relating to investor relations
(including investor relations employee compensation), shareholder meetings and
reports to shareholders or debtholders, directors’ and officers’ insurance and
legal and other professional fees associated with becoming or being a public
company.
“Public Lender” has the meaning specified in Section 6.02.
“Purchase Consideration” means the aggregate consideration payable by the US
Borrower or any of its Restricted Subsidiaries in connection with a Permitted
Acquisition or other permitted Investment, including the assumption of any
Indebtedness in connection therewith.
“QFC” has the meaning specified in Section 10.26.


46



--------------------------------------------------------------------------------





“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying Public Offering” means the issuance by Holdings of its common Equity
Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act.
“Quotation Day” means, with respect to any Borrowing based on the Eurodollar
Rate for any Interest Period, (i) if the currency is Pounds Sterling, the first
(1st) day of such Interest Period, (ii) if the currency is Canadian Dollars, one
(1) Business Day prior to the commencement of such Interest Period, (iii) if the
currency is Euros, the day that is two (2) TARGET Days before the first day of
such Interest Period, and (iv) if the currency is Dollars or Japanese Yen, two
(2) Business Days prior to the commencement of such Interest Period (unless, in
each case, market practice differs in the relevant market where the Eurodollar
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).
“Reaffirmation Agreement” means the Reaffirmation Agreement, dated as of the
Closing Date, among Holdings, the Borrowers, the Foreign Guarantor, the
Subsidiary Guarantors, the Dutch Custodian, the Cayman Issuer, the Thai Issuer
and the Administrative Agent.
“Receivables Assets” shall mean (a) any accounts receivable owed to the US
Borrower or any Restricted Subsidiary subject to a Receivables Facility and the
proceeds thereof and (b) all contracts and contract rights, guarantees or other
obligations in respect of such accounts receivable, all records with respect to
such accounts receivable, any deposit accounts into which payments of such
accounts receivable are made by counterparties and any other assets customarily
transferred or pledged together with accounts receivable in connection with an
accounts receivable securitization or factoring arrangement and which are sold,
conveyed, assigned or otherwise transferred or pledged in connection with a
Receivables Facility.
“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), the obligations of
which are non-recourse (other than pursuant to Standard Securitization
Undertakings) to the US Borrower and the Restricted Subsidiaries pursuant to
which the US Borrower or any Restricted Subsidiary sells, directly or
indirectly, grants a security interest in or otherwise transfers its Receivables
Assets to (A) a Person that is not Holdings, the US Borrower, a Receivables
Subsidiary or a Restricted Subsidiary in connection with a factoring or other
arrangement involving the sale of receivables for cash that is in the aggregate
fair and reasonable to the US Borrower and the related Restricted Subsidiaries
(if any) or (B) a Receivables Subsidiary; provided that any such transfer of
Receivables Assets to a Receivables Subsidiary complies with the following
criteria: (i) such facility is in the aggregate fair and reasonable to the US
Borrower and the related Receivables Subsidiary; (ii) all sales and/or
contributions of Receivables Assets to the related Receivables Subsidiary are
made at Fair Market Value; (iii) the financing terms, covenants, termination
events and other provisions are market terms; (iv) the cash portion of the
purchase price paid by the Receivables Subsidiary at the time of any purchase or
transfer of Receivables Assets is at least 85% of the Fair Market Value of such
Receivables Assets, taken as an average for such Receivables Assets purchased or
transferred at such time; and (v) any distributions or other payments in respect
of the Retained Interest of any Loan Party constitutes Collateral hereunder, all
necessary steps to perfect a security interest in any distributions or other
payments in respect of the Retained Interest of such Loan Party in favor of the
Administrative Agent, as “collateral agent”, are taken by such Loan Party.


47



--------------------------------------------------------------------------------





“Receivables Subsidiary” means a Person in which the US Borrower or any
Restricted Subsidiary makes an Investment and to which the US Borrower or any
Restricted Subsidiary sells, conveys, transfers or grants a security interest in
Receivables Assets, which Person (i) engages in no other activities other than
the purchase or acquisition of Receivables Assets for the limited purpose of
effecting one or more Receivables Facilities and related activities, (ii) does
not have any Indebtedness that is guaranteed by or otherwise recourse to the US
Borrower or any Restricted Subsidiary or any of their respective assets or
properties (other than pursuant to Standard Securitization Undertakings),
(iii) is not party to any contracts, agreements, arrangements or understanding
with the US Borrower or any of its Restricted Subsidiaries other than on terms
that are no less favorable to the US Borrower or such Restricted Subsidiary than
those that might be obtained by the US Borrower or such Restricted Subsidiary
from a Person that is not an Affiliate of the US Borrower, (iv) with respect to
which none of the US Borrower or any of its Restricted Subsidiaries has any
obligation to maintain such Person’s financial condition or cause such entity to
achieve any specified level of operating results and (v) is designated by the
board of directors (or equivalent governing body) of the US Borrower as an
Unrestricted Subsidiary.
“Receivables Transaction Attributed Indebtedness” means (a) in the case of any
Receivables Facility described in clause (A) of the definition thereof, the cash
purchase price paid by the counterparty in connection with its purchase of
Receivables Assets (including any bills of exchange) in any such arrangement
minus the amount of collections received in respect of such Receivables Assets,
excluding (x) the cash purchase price paid by such counterparty with respect to
any such Receivables Assets charged-off by the US Borrower or any Restricted
Subsidiary in accordance with its customary policies, repurchased by the US
Borrower or any of its Restricted Subsidiaries pursuant to the terms of such
Receivables Facility or relating to Receivables Assets which are otherwise
uncollected after the due date thereof and for which neither the US Borrower nor
any of its Restricted Subsidiaries has any obligations or liabilities, whether
contingent or otherwise, to repurchase such Receivables Assets or refund the
cash purchase price thereof and (y) any amounts consisting of purchase fees or
discount or in the nature of interest, in each case, as determined in good faith
and in a consistent and commercially reasonable manner by the US Borrower
(provided that if such method of calculation is not applicable to such
Receivables Facility, the amount of Receivables Transaction Attributed
Indebtedness associated therewith shall be determined in a manner mutually
acceptable to the US Borrower and the Administrative Agent) and (b) in the case
of any Receivables Facility described in clause (B) of the definition thereof,
the aggregate principal amount of indebtedness of any applicable Receivables
Subsidiary outstanding under any Receivables Facility to which such Receivables
Subsidiary is a party.
“Refinancing” means the refinancing in full of the credit facilities under the
Existing Credit Agreement with the proceeds of the Loans to be made hereunder on
the Closing Date.
“Register” has the meaning specified in Section 10.07(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation” has the meaning specified in Section 5.22.
“Related Indemnitee” has the meaning specified in Section 10.05.


48



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, including into, from or through any structure or facility subject
to human occupation.
“Relevant Governmental Body” means, with respect to any given Benchmark
Replacement, (a) the central bank for the LIBOR Quoted Currency in which such
Benchmark Replacement is denominated or any central bank or other supervisor
which is responsible for supervising either (i) such Benchmark Replacement or
(ii) the administrator of such Benchmark Replacement or (b) any working group or
committee officially endorsed or convened by (i) the central bank for the LIBOR
Quoted Currency in which such Benchmark Replacement is denominated, (ii) any
central bank or other supervisor that is responsible for supervising either
(A) such Benchmark Replacement or (B) the administrator of such Benchmark
Replacement, (iii) a group of those central banks or other supervisors or
(iv) the Financial Stability Board or any part thereof.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived with respect to a Pension Plan.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a L/C Request and Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the sum of the (a) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition), (b) aggregate unused Term Commitments (if any) and
(c) aggregate unused Revolving Credit Commitments; provided that the unused Term
Commitment and unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than fifty percent (50%) of the sum of the
(a) aggregate Outstanding Amount of all Revolving Credit Loans and all L/C
Obligations (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the Revolving Credit Loans and L/C
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.
“Responsible Officer” means (i) as to any Loan Documents, other than a Loan
Notice, the chief executive officer, president, vice president, chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
other similar officer of a Loan Party or, in the case of any Foreign Borrower or
Foreign Subsidiary, any duly appointed authorized signatory or any director or
managing member of such Person, (ii) as to any document delivered on the Closing
Date, any secretary or assistant secretary and (iii) as to any Loan Notice, the
chief financial officer, treasurer, assistant treasurer or other officer of a
Loan Party designated by the chief financial officer or treasurer in an
officer’s certificate, pursuant to which the chief financial officer or
treasurer (1) has authorized such other officer to sign Loan Notices and
(2) certifies as


49



--------------------------------------------------------------------------------





to the incumbency and specimen signature of such other officer. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party, and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the US
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the stockholders, partners or members (or the equivalent
Persons thereof) of the US Borrower or any Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. Unless otherwise specified, all references herein to a “Restricted
Subsidiary” or to “Restricted Subsidiaries” shall refer to a Restricted
Subsidiary or Restricted Subsidiaries of the US Borrower.
“Retained Interest” means any debt or equity interests held by the US Borrower
or any Restricted Subsidiary in a Receivables Subsidiary to which Receivables
Assets have been transferred, including any such debt or equity received as
consideration for or as a portion of the purchase price for the Receivables
Assets transferred, or any other instrument through which the US Borrower or any
Restricted Subsidiary has rights to or receives distributions in respect of any
residual or excess interest in the Receivables Assets.
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“Revaluation Date” means each of the following: (i) each date of issuance of a
Letter of Credit or making of a Revolving Credit Loan denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit denominated in an Alternative Currency having the effect of increasing
the amount thereof (solely with respect to the increased amount), (iii) each
date of any payment by the applicable L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) the first day of any calendar month
and (v) at any time while a Default or Event of Default has occurred and is
continuing, such additional dates as the Administrative Agent or the applicable
L/C Issuer shall determine or the Required Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Class and Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the US Borrower and the Foreign
Borrowers pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in Schedule 2.01(b) under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption or Incremental
Facility Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The Aggregate Commitments of all Revolving Credit Lenders in
respect of the Revolving Credit Facility shall be $400,000,000 as of the Closing
Date. For the avoidance of doubt, any New Revolving Credit


50



--------------------------------------------------------------------------------





Commitments and any Extended Revolving Credit Commitments shall constitute
Revolving Credit Commitments.
“Revolving Credit Commitment Fee” has the meaning specified in Section 2.09(a).
“Revolving Credit Commitment Fee Rate” means, from time to time, the following
percentages per annum, based upon the Net Average Total Leverage Ratio as set
forth below:
Pricing Level
Net Average Total Leverage Ratio
Revolving Credit Commitment Fee Rate
I
Greater than or equal to 2.75:1.00
0.30%
II
Greater than or equal to 2.25:1.00
but less than 2.75:1.00
0.25%
III
Greater than or equal to 1.75:1.00
but less than 2.25:1.00
0.20%
IV
Less than 1.75:1.00
0.15%

    

Any increase or decrease in the Revolving Credit Commitment Fee Rate with
respect to the Loans resulting from a change in the Net Average Total Leverage
Ratio shall become effective as of the first Business Day immediately following
the date financial statements are required to be delivered pursuant to
Section 6.01(a) or 6.01(b) following the completion of the first full fiscal
quarter ending after the Closing Date; provided, however, that (1) if financial
statements are not delivered when due in accordance with such Sections, then
Pricing Level I shall apply as of the first Business Day after the date on which
financial statements pursuant to Section 6.01(a) or 6.01(b) were required to
have been delivered and shall remain in effect until the date on which such
financial statements are so delivered and (2) until the delivery of financial
statements for the first full fiscal quarter ended after the Closing Date
pursuant to Section 6.01(a) or 6.01(b), Pricing Level III shall apply.
“Revolving Credit Commitment Period” means, (a) with respect to the original
Revolving Credit Facility entered into on the Closing Date, the period from and
including the Closing Date to but not including the Maturity Date of such
Revolving Credit Facility or any earlier date on which the Revolving Credit
Commitments shall terminate as provided herein and (b) with respect to any other
Revolving Credit Facility established hereunder, the period from and including
the date that such Revolving Credit Facility is established to but not including
the Maturity Date of such Revolving Credit Facility or any earlier date on which
the Revolving Credit Commitments shall terminate as provided herein.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments of a given Class at such
time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or a Revolving Credit Loan at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b), together
with any New Revolving Credit Loans and Revolving Credit Loans made pursuant to
Extended Revolving Credit Commitments.


51



--------------------------------------------------------------------------------





“Revolving Credit Note” means a promissory note of a Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate indebtedness of such Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to such Borrower.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the government of
Canada, the European Union, the United Kingdom or any other European Union
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clause (a) or (b).
“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the government of Canada, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means the LIBOR Screen Rate or the CDOR Screen Rate, as
applicable.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or Article VII that is entered into by and between the US Borrower or
any Subsidiary Guarantor and any Hedge Bank.
“Secured Hedge Obligations” means the obligations of the US Borrower or any
Subsidiary Guarantor arising under any Secured Hedge Agreement including
interest and fees that accrue after the commencement by or against the US
Borrower or any Subsidiary Guarantor of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“Secured Obligations” means (a) all Obligations, (b) all Secured Hedge
Obligations (other than an Excluded Swap Obligation) and (c) all Cash Management
Obligations, including, in each case, interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings
(including, for the avoidance of doubt, any change or increase in those
obligations pursuant to or in connection with any amendment or supplement or
restatement or novation of any Loan Document, in each case whether or not
anticipated as of the date of this Agreement) excluding that Loan Party’s
Parallel Debts. For the avoidance of doubt, (A) the Secured Obligations secured
by the security interests granted by and/or guaranteed by each Foreign Borrower
under the Loan Documents shall be limited to the Obligations incurred by such
Foreign Borrower, and (B) the Secured Obligations secured by the security
interests granted by and/or guaranteed by the Foreign Guarantor under the Loan
Documents shall be limited to (x) in the case of the Foreign Guarantor’s pledge
of the Equity Interests of


52



--------------------------------------------------------------------------------





each Foreign Borrower, such Foreign Borrower’s Secured Obligations and the
Foreign Guarantor’s Secured Obligations in respect thereof and (y) in the case
of the Foreign Guarantor’s pledge of the Equity Interests of Acushnet Japan, all
of the Secured Obligations.
“Secured Parties” means, collectively, the Administrative Agent, the L/C
Issuers, the Lenders, the Hedge Banks, Lenders, the Agents and the Arrangers,
Affiliates of Lenders, Agents or Arrangers under Cash Management Obligations of
the US Borrower or any Subsidiary Guarantor, the Indemnitees, the Supplemental
Administrative Agents, if any, and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05.
“Securities Act” means the Securities Act of 1933, as amended.
“Solvent” and “Solvency” mean, (i) with respect to any Person (other than a
Canadian Person) on any date of determination, that on such date (a) the sum of
the debts (including contingent liabilities) of such Person does not exceed the
present fair saleable value of the present assets of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured in the ordinary course of business or
become otherwise due, (c) the capital of such Person is not unreasonably small
in relation to the business of such Person contemplated as of the date of
determination and (d) such Person does not intend to incur, or believe that it
will incur, debts (including current obligations and contingent liabilities)
beyond its ability to pay such debts as they mature in the ordinary course of
business or become otherwise due; provided that, for purposes of calculation
under clause (i), the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5); or (ii) with respect to any Canadian Person on any
date of determination, that on such date (a) such Canadian Person is able to
meet its obligations as they generally become due, (b) such Canadian Person has
not ceased paying its current obligations in the ordinary course of business as
they generally become due and (c) the aggregate of such Canadian Person’s
property is, at a fair valuation, sufficient, or, if disposed of at a fairly
conducted sale under legal process, would be sufficient to enable payment of all
its obligations, including contingent liabilities, due and accruing and does not
intend to incur, or believe that it will incur, debts (including current
obligations and contingent liabilities) beyond its ability to pay such debts as
they mature in the ordinary course of business or become otherwise due; provided
that, for purposes of calculation under clause (ii), the amount of contingent
liabilities (such as litigation, guarantees and pension plan liabilities) at any
time shall be computed as the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“SPC” has the meaning specified in Section 10.07(h).
“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.
“Specified Quarter” has the meaning specified in the definition of “Net Average
Secured Leverage Ratio”.
“Specified Representations” means the representations and warranties made by any
Borrower or Guarantor set forth in Sections 5.01(a), 5.01(b)(ii), 5.02, 5.04,
5.12, 5.15, 5.16, 5.20 and 5.21 (other than the first two sentences of 5.21(b)).


53



--------------------------------------------------------------------------------





“Specified Subsidiary” means, at any date of determination, (a) each Restricted
Subsidiary of the US Borrower (i) whose total assets at the last day of the most
recent Test Period were equal to or greater than 2.5% of Total Assets at such
date or (ii) whose gross revenues for such Test Period were equal to or greater
than 2.5% of the consolidated gross revenues of the US Borrower and its
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, and (b) each other Restricted Subsidiary of the US Borrower that is
the subject of any of the circumstances set forth in Section 8.01(f) or 8.01(g)
and that, when such Restricted Subsidiary’s Total Assets or gross revenues are
aggregated with the total assets or gross revenues, as applicable, of each other
such Restricted Subsidiary that is the subject of any of the circumstances set
forth in Section 8.01(f) or 8.01(g), would constitute a Specified Subsidiary
under clause (a) above.
“Specified Transaction” means (a) any Disposition of all or substantially all
the assets of or a majority of the Equity Interests of any Restricted Subsidiary
or of any business unit, line of business or division of the US Borrower or any
of its Restricted Subsidiaries, (b) any Permitted Acquisition, (c) any
Investment that results in a Person becoming a Restricted Subsidiary of the US
Borrower, (d) any designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, or of any Unrestricted Subsidiary as a Restricted Subsidiary, in
each case in accordance with Section 6.15 or (e) the proposed incurrence,
retirement or repayment of Indebtedness or making of a Restricted Payment or
payment in respect of a Junior Financing in respect of which compliance with the
financial covenants set forth in Section 7.10 or any other financial ratio is by
the terms of this Agreement required to be calculated on a Pro Forma Basis.
“Sponsor” means any of (a) Fila Korea Ltd. and (b) Magnus Holdings Co., Ltd.
and, in each case, their associated funds (including, in each case, as
applicable, related funds, general partners thereof and limited partners
thereof, but solely to the extent any such limited partners are directly or
indirectly participating as investors pursuant to a side-by-side investing
arrangement, but not including, however, any portfolio company of any of the
foregoing).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, as the spot rate for the purchase
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or the applicable L/C Issuer, as applicable, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or the applicable L/C Issuer, as applicable, if it does not
have as of the date of determination a spot buying rate for any such currency;
provided, further, that the applicable L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.
“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations and indemnities entered into by the US
Borrower or any Restricted Subsidiary which are customary for a seller or
servicer of assets transferred in connection with a Receivables Facility.
“Subordinated Indebtedness” means any Indebtedness of the US Borrower or any of
its Restricted Subsidiaries that is expressly subordinated in right of payment
to the prior payment of the Obligations.
“Subsequent Fixed Basket Investment” has the meaning specified in Section 7.02.


54



--------------------------------------------------------------------------------





“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that, for the avoidance of doubt, Excel Industrial
Limited and Acushnet Lionscore Limited shall not be deemed to constitute
Subsidiaries of the US Borrower unless and until a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) of such entities
shall be owned directly or indirectly by the US Borrower. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the US Borrower.
“Subsidiary Guarantor” means each Subsidiary of the US Borrower other than any
Excluded Subsidiary. As of the Closing Date, the Subsidiary Guarantors are (a)
AASI, Inc., a Delaware corporation, (b) Webb Acquisition Co., a Delaware
corporation, and (c) Acushnet Japan.
“Successor Holdings” has the meaning specified in Section 7.14.
“Supplemental Administrative Agent” has the meaning specified in Section 9.10
and “Supplemental Administrative Agents” shall have the corresponding meaning.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


55



--------------------------------------------------------------------------------





“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo Bank, National Association, acting through
one of its affiliates or branches, in its capacity as provider of Swing Line
Loans, or any successor Swing Line Lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.
“Swing Line Sublimit” means $50,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.
“Syndication Agents” means JPMorgan Chase Bank, N.A. and PNC Capital Markets
LLC, in their respective capacities as co-syndication agents for the Facilities.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.
“Tax Return” means all U.S. federal, state, local, provincial and foreign
returns, declarations, claims for refunds, forms, statements, reports,
schedules, information returns or similar statements or documents, and any
amendments thereof (including any related or supporting information or schedule
attached thereto) filed or required to be filed with any Governmental Authority
or any quasi-governmental or private body having jurisdiction over the
assessment, determination, collection or other imposition of Taxes in connection
with the determination, assessment or collection of any Tax or Taxes.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, fees, withholdings (including backup withholding) or
similar charges imposed by any Governmental Authority, and all liabilities to
any Governmental Authority (including interest, penalties or additions to tax)
with respect to the foregoing.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a),
2.14, 2.15 or 10.01, as applicable.
“Term Commitment” means an Initial Term Commitment, a New Term Commitment or a
commitment in respect of Extended Term Loans.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan Facility” means the Initial Term Loan Facility, each New Term Loan
Facility and each Extended Term Loan Facility.
“Term Loans” means Initial Term Loans, New Term Loans and Extended Term Loans.


56



--------------------------------------------------------------------------------





“Term Note” means a promissory note of the US Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the indebtedness of the US Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Termination Date” has the meaning specified in Section 9.08(a).
“Test Period” means a period of four (4) consecutive fiscal quarters (x) ended
on the relevant date of determination (in the case of Section 7.10) or
(y) otherwise, most recently ended for which annual or quarterly financial
statements have been delivered hereunder.
“Thai Issuer” means Acushnet Footjoy (Thailand) Limited, a limited liability
company incorporated and existing under the laws of Thailand.
“Thai Share Pledge Agreement” means the Share Pledge Agreement relating to the
shares of the Thai Issuer, dated as of the Original Closing Date, by the US
Borrower in favor of the Administrative Agent.
“Threshold Amount” means $35,000,000.
“Total Assets” means the total assets of the US Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the US Borrower delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the financial statements delivered to the Arrangers on
or prior to the Closing Date.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trademark” has the meaning specified in the Guaranty and Security Agreement or
any Foreign Security Agreement, as applicable.
“Trademark Security Agreement” has the meaning specified in the Guaranty and
Security Agreement or any Foreign Security Agreement, as applicable.
“tranche” has the meaning specified in Section 2.15(a).
“Transaction Expenses” means the fees, costs and expenses incurred or payable by
the US Borrower or any of its Subsidiaries, Holdings or any direct or indirect
parent thereof in connection with the Transactions.
“Transactions” means, collectively, (a) the execution and delivery and
performance by the Loan Parties of each Loan Document to which they are a party
executed and delivered or to be executed and delivered on or prior to the
Closing Date, (b) the making of the initial Borrowings hereunder and the
issuance of the initial Letters of Credit hereunder, in each case on the Closing
Date, (c) the use of the proceeds of such initial Borrowings, (d) the
consummation of the Refinancing, (e) any other transactions in connection with
the foregoing (excluding for the avoidance of doubt any refinancing or
replacement of any Indebtedness referred to in clause (b) of this definition)
and (f) the payment of Transaction Expenses.
“Treaty” has the meaning specified in the definition of “Treaty State”.


57



--------------------------------------------------------------------------------





“Treaty Lender” means a Lender which: (a) is treated as a resident of a Treaty
State for the purposes of a Treaty; (b) does not carry on a business in the
United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; and (c) meets any other
conditions in the relevant Treaty which must be fulfilled under the relevant
Treaty for residents of that Treaty State to obtain full exemption from United
Kingdom taxation on interest in relation to payments of interest by the UK
Borrower at the time of the relevant interest payment, subject to the completion
of any necessary procedural formalities.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UK Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“UK Borrower Sublimit” means an amount equal to the lesser of the Aggregate
Commitments of all Revolving Credit Lenders in respect of the Revolving Credit
Facility and £45,000,000. The UK Borrower Sublimit is part of, and not in
addition to, the Revolving Credit Facility.
“UK DB Plan” means the Acushnet Europe Management and Senior Staff Pension and
Life Assurance Scheme established under irrevocable trust by a resolution dated
January 1, 1974, as amended or otherwise modified from time to time.
“UK Debenture” means, collectively, (a) the Debenture, dated as of the Original
Closing Date, by the UK Borrower in favor of the Administrative Agent and
(b) the Supplemental Debenture, dated as of the Closing Date, by the UK Borrower
in favor of the Administrative Agent.
“UK Loan Party” means a Loan Party which is incorporated in England and Wales.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to the UK Borrower and is (a) a
Lender: (i) which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance to the UK Borrower under this Agreement; or (ii) in
respect of an advance made under this Agreement to the UK Borrower by a person
that was a bank (as defined for the purpose of section 879 of the ITA) at the
time the advance was made, and which, with respect to clauses (i) and (ii)
above, is within the charge to United Kingdom corporation tax as regards any
payment of interest made in respect of that advance or (in the case of
clause (i) above), which is a bank (as so designated) that would be within the
charge to United Kingdom corporation tax as regards any payment of interest made
in respect of that advance apart from section 18A of the CTA; or (b) a Lender
which is: (i) a company resident in the United Kingdom for United Kingdom tax
purposes or (ii) a partnership each member of which is (1) a company resident in
the United Kingdom; or (2) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (for the purposes
of section 19 of the CTA) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the CTA; or (iii) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 19 of the CTA); or (c) a Treaty Lender.


58



--------------------------------------------------------------------------------





“UK Share Charge” means, collectively, (a) the Share Charge relating to the
shares of the UK Borrower, dated as of the Original Closing Date, by the Foreign
Guarantor in favor of the Administrative Agent, and (b) the Supplemental Share
Charge, dated as of the Closing Date, by the UK Borrower in favor of the
Administrative Agent.
“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance to the UK Borrower under this Agreement is either: (a) a company
resident in the United Kingdom for United Kingdom tax purposes; or (b) a
partnership each member of which is (1) a company resident in the United
Kingdom; or (2) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (for the purposes of section 19
of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or (c) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing its chargeable profits (within the
meaning given by section 19 of the CTA).
“Unadjusted Benchmark Replacement” means, with respect to a given Benchmark
Replacement, such Benchmark Replacement excluding the Benchmark Replacement
Adjustment for such Benchmark Replacement.
“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the Administrative Agent by any such Lender, (b) with respect to the Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swing Line Loan that shall not have been funded by the Appropriate
Lenders in accordance with Section 2.04(b) and (c) with respect to the L/C
Issuers, the aggregate amount of L/C Borrowings.
“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.
“United States” and “US” mean the United States of America.
“unreallocated portion” has the meaning specified in Section 2.16(a)(ii).
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (a) any Subsidiary of an Unrestricted Subsidiary
and (b) any Subsidiary of the US Borrower designated by the board of directors
(or equivalent governing body) of the US Borrower as an Unrestricted Subsidiary
pursuant to Section 6.15 on or subsequent to the Closing Date.
“US Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“US Guarantors” means, collectively, Holdings and each Subsidiary Guarantor.


59



--------------------------------------------------------------------------------





“US Lender” has the meaning specified in Section 10.15(b).
“US Loan Parties” means, collectively, the US Borrower and the US Guarantors.
“USPTO” means the U.S. Patent and Trademark Office.
“US Tax Certificate” has the meaning set forth in Section 10.15(a).
“Voting Stock” of any Person means the Equity Interests of such Person having
ordinary power to vote in the election of the board of directors or similar
governing body of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended, the effects of any prepayments or
amortization made on such Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.
“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Equity Interests (other than (x) directors qualifying shares and
(y) a nominal number of shares or other ownership interests issued to non-U.S.
nationals to the extent required by applicable laws) of such Subsidiary is
owned, directly or indirectly, by such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.


60



--------------------------------------------------------------------------------





(f)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(g)    The term “manifest error” shall be deemed to include any clearly
demonstrable error whether or not obvious on the face of the document containing
such error.
(h)    For purposes of determining compliance at any time with Sections 7.01,
7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any Lien,
Investment, Indebtedness, Disposition, Restricted Payment, affiliate
transaction, Contractual Obligation or prepayment of Indebtedness meets the
criteria of more than one of the categories of transactions permitted pursuant
to any clause of such Sections 7.01, 7.02, 7.03 (other than Section 7.03(g)),
7.05, 7.06, 7.08, 7.09 and 7.13, such transaction (or portion thereof) at any
time shall be permitted under one or more of such clauses as determined by the
US Borrower in its sole discretion at such time of determination.
(i)    The term “parent company” or “parent” means, with respect to any Person,
the Person that owns all of the Equity Interests of such Person.

Section 1.03    Accounting Terms.
(a)    (i) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
as in effect from time to time. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the US Borrower and its
Restricted Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount (or the accreted value thereof in the case of Indebtedness
issued at a discount) thereof and the effects of FASB ASC 825 and FASB ASC
470-20 on financial liabilities shall be disregarded. (ii) Notwithstanding any
other provision contained herein, unless the Borrower Representative has
notified the Administrative Agent in writing that this Section 1.03(a)(ii) shall
not apply with respect to an applicable period of four consecutive fiscal
quarters on or prior to the delivery of financial statements for such four
consecutive fiscal quarter-period pursuant to Section 6.01(a) or (b), each
provision under this Agreement shall, in each case, be determined without giving
effect to ASC 842 (Leases), except that the financial statements required to be
delivered pursuant to Section 6.01(a) or (b) may be prepared in accordance with
GAAP (including giving effect to ASC 842 (Leases)) as in effect at the time of
such delivery.
(b)    If at any time any change in GAAP (including conversion to IFRS as
described below) or the application thereof would affect the computation of any
covenant, financial ratio, basket or requirement (including the computation of
any financial covenant) set forth in any Loan Document, and either the US
Borrower or the Required Lenders shall so request, the Administrative Agent and
the US Borrower shall negotiate in good faith to amend such covenant (without
the payment of any amendment or similar fees to the Lenders) to preserve the
original intent thereof in light of such change in GAAP (or application thereof)
(subject to the approval of the Required Lenders not to be unreasonably
withheld, conditioned or delayed); provided, that, until so amended, (i) such
covenant, financial ratio basket or requirement shall continue to be computed in
accordance with GAAP or the application thereof prior to such change therein and
(ii) the US Borrower shall provide to the Administrative Agent and the Lenders a
written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant made before and
after giving effect to such change in GAAP (or application thereof).


61



--------------------------------------------------------------------------------






Section 1.04    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary contained herein, financial
ratios and tests (including the Net Average Secured Leverage Ratio, the Net
Average Total Leverage Ratio, the Consolidated Interest Coverage Ratio and the
amount of Total Assets) pursuant to this Agreement shall be calculated in the
manner prescribed by this Section 1.04.
(b)    In the event that the US Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, repays, retires or extinguishes any Indebtedness
(in each case, other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit in the ordinary course of business for working
capital purposes) subsequent to the end of the Test Period for which such
financial ratio or test is being calculated but prior to or simultaneously with
the event for which such calculation is being made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
as if the same had occurred on the last day of the applicable Test Period.
(c)    For purposes of calculating any financial ratio or test, Specified
Transactions that have been made by the US Borrower or any Restricted Subsidiary
during the applicable Test Period or subsequent to such Test Period and prior to
or simultaneously with the event for which such calculation is being made shall
be calculated on a pro forma basis assuming that all such Specified Transactions
(and the change in Consolidated EBITDA resulting therefrom) had occurred on the
first day of the applicable Test Period and Total Assets shall be calculated
after giving effect thereto. If since the beginning of any such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the US Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.04, then any applicable financial ratio or test shall be calculated
giving pro forma effect thereto for such period as if such Specified Transaction
occurred at the beginning of the applicable Test Period.
(d)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the US Borrower (including the amount of cost savings,
expense reductions and synergies resulting from such Specified Transaction that
have been or are expected to be realized, and any such adjustments included in
the initial pro forma calculations shall continue to apply to subsequent
calculations of such financial ratios or tests, including, subject to the
following proviso, during any subsequent Test Periods in which the effects
thereof are expected to be realized); provided that (i) such amounts are
reasonably identifiable, and factually supportable, are projected by the US
Borrower in good faith to be realizable within twelve (12) months following such
Specified Transaction and, in each case, certified by the chief financial
officer or treasurer of the US Borrower, (ii) no amounts shall be added pursuant
to this Section 1.04(d) to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated EBITDA for such Test Period and
(iii) any increase to Consolidated EBITDA as a result of cost savings, expense
reductions and synergies shall be subject to the limitations set forth in the
final sentence of the definition of Consolidated EBITDA.
(e)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation is made
had been the applicable rate for the entire period (taking into account any
interest hedging arrangements applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of the US Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. Interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar


62



--------------------------------------------------------------------------------





rate, a eurocurrency interbank offered rate, or other rate, shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the US Borrower or any Restricted Subsidiary may
designate.
(f)    Notwithstanding the foregoing, when calculating the Net Average Total
Leverage Ratio and the Consolidated Interest Coverage Ratio for purposes of
actual compliance with the financial covenants set forth in Section 7.10 as of
the end of any Test Period, the events described in Sections 1.04(b), 1.04(c)
and 1.04(d) that occurred subsequent to the end of the Test Period shall not be
given pro forma effect.
(g)    Any pro forma calculation required at any time prior to the last day of
the first fiscal quarter to which Section 7.10 applies shall be made assuming
that compliance with the Net Average Total Leverage Ratio and Consolidated
Interest Coverage Ratio set forth in Section 7.10 for the Test Period ending on
December 31, 2019, is required with respect to the most recent Test Period prior
to such time and references herein to financial statements required to be
delivered pursuant to Section 6.01(a) or 6.01(b) before the first time such
financial statements would be required to be delivered pursuant to
Section 6.01(a) or 6.01(b) shall be deemed to be references to the latest
financial statements with respect to the US Borrower and its Subsidiaries
delivered pursuant to Section 4.01(h).
(h)    Notwithstanding anything to the contrary in this Section 1.04 or under
GAAP, with respect to any Subsidiary or assets or operations of the US Borrower
or any Restricted Subsidiary in respect of which an agreement for the
disposition thereof has been entered into, at the election of the US Borrower
(in its sole discretion), no pro forma effect shall be given to any discontinued
operations with respect thereto (and the Consolidated EBITDA, Consolidated Net
Income, Total Assets, Consolidated Interest Expense and Indebtedness
attributable to any such Subsidiary or assets or operations shall not be
excluded under this Agreement) until such Subsidiary or assets or operations are
actually disposed of.

Section 1.05    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up for five (5)).

Section 1.06    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendments and restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, amendments and restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

Section 1.07    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).

Section 1.08    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


63



--------------------------------------------------------------------------------






Section 1.09    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants and ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by
Administrative Agent.
(b)    Wherever in this Agreement in connection with a Revolving Credit
Borrowing or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Revolving Credit Borrowing or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuers, as the case may be.

Section 1.10    Change of Currency; Judgment Currency.
(a)    Each obligation of any Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
(d)    Each payment owing by any Loan Party hereunder shall be made in the
relevant currency specified herein or, if not specified herein, specified in any
other Loan Document executed by the Administrative Agent and the Lenders (the
“Currency of Payment”) at the place specified herein (and such requirements are
of the essence to this Agreement). If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder in a Currency of
Payment into another currency, the parties hereto agree that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Currency of Payment with
such other currency at the Spot Rate on the Business Day preceding that on which
final judgment is given. The obligations in respect of any sum due hereunder to
any Secured Party shall, notwithstanding any adjudication expressed in a
currency other than the Currency of Payment, be discharged only to the extent
that, on the Business Day following receipt by such Secured Party of any sum
adjudged to be so due in such other currency, such


64



--------------------------------------------------------------------------------





Secured Party may, in accordance with normal banking procedures, purchase the
Currency of Payment with such other currency. Each Loan Party agrees that (i) if
the amount of the Currency of Payment so purchased is less than the sum
originally due to such Secured Party in the Currency of Payment, as a separate
obligation and notwithstanding the result of any such adjudication, such Loan
Party shall immediately pay the shortfall (in the Currency of Payment) to such
Secured Party and (ii) if the amount of the Currency of Payment so purchased
exceeds the sum originally due to such Secured Party, such Secured Party shall
promptly pay the excess over to such Loan Party in the currency and to the
extent actually received.

Section 1.11    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

Section 1.12    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Screen Rate” or with respect to any rate that is an
alternative or replacement for or successor to any such rate (including, without
limitation, any Benchmark Replacement) or the effect of any of the foregoing, or
of any Benchmark Replacement Conforming Changes.

Section 1.13    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01    The Loans.
(a)    The Initial Term Borrowings. Subject to the terms and conditions set
forth herein, each Initial Term Lender severally agrees to make a loan on the
Closing Date to the US Borrower (each, an “Initial Term Loan” and, collectively,
the “Initial Term Loans”) in an amount denominated in Dollars equal to such
Initial Lender’s Initial Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Initial Term Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
(b)    Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans in
Dollars or any Alternative Currency to the US Borrower and the Foreign Borrowers
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day during the applicable Revolving Credit Commitment Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, (i) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus such Lender’s Pro Rata Share of the


65



--------------------------------------------------------------------------------





Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, plus such Lender’s Deemed Pro
Rata Share of the aggregate face amount of outstanding Commercial Letters of
Credit issued pursuant to Commercial Letter of Credit Facilities designated as
Cash Management Obligations, shall not exceed such Lender’s Revolving Credit
Commitment, (ii) the Outstanding Amount of the Revolving Credit Loans
denominated in Alternative Currencies plus the Outstanding Amount of the L/C
Obligations attributable to Letters of Credit denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit, (iii) the
Outstanding Amount of the Revolving Credit Loans made to the Canadian Borrower
shall not exceed the Canadian Borrower Sublimit and (iv) the Outstanding Amount
of the Revolving Credit Loans made to the UK Borrower shall not exceed the UK
Borrower Sublimit. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05 and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein; provided that all Revolving
Credit Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Revolving
Credit Loans of the same Type.

Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the relevant Borrower’s
(or the Borrower Representative on its behalf) irrevocable delivery to the
Administrative Agent of a Loan Notice, appropriately completed and signed by a
Responsible Officer of the relevant Borrower (or the Borrower Representative).
Each such notice must be received by the Administrative Agent (i) not later than
11:00 a.m. three (3) Business Days prior to the requested date of any Borrowing
of Eurodollar Rate Loans, continuation of Eurodollar Rate Loans or any
conversion of Base Rate Loans to Eurodollar Rate Loans, in each case, in
Dollars, (ii) not later than 11:00 a.m. four (4) Business Days prior to the
requested date of any Borrowing of Eurodollar Rate Loans or continuation of
Eurodollar Rate Loans, in each case, in any Alternative Currency, or (iii) not
later than 12:00 p.m. (noon) one (1) Business Day prior to the requested date of
any Borrowing of Base Rate Loans. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c)(i) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof and each Borrowing of Base Rate Loans shall be denominated in
Dollars. Each Loan Notice shall specify (i) whether the relevant Borrower (or
the Borrower Representative on its behalf) is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type and Class of Loans to be
borrowed or to which existing Term Loans or Revolving Credit Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the account of the relevant Borrower to be credited with the
proceeds of such Borrowing and (vii) solely to the extent that the sum of the
Outstanding Amount of Revolving Credit Loans (including Swing Line Loans) and
the Outstanding Amount of L/C Obligations would exceed $300,000,000 after giving
effect to such Borrowing, the aggregate face amount of all outstanding
Commercial Letters of Credit issued pursuant to Commercial Letter of Credit
Facilities designated as Cash Management Obligations. If the relevant Borrower
(or the Borrower Representative on its behalf) fails to specify a Type of Loan
in a Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable New Term Loans or Revolving Credit Loans (if
denominated in Dollars) shall be made as, or converted to, Base Rate Loans (and
otherwise shall be made as, or converted to, Eurodollar Rate Loans with an
Interest Period of one (1) month). Any such automatic conversion shall


66



--------------------------------------------------------------------------------





be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the relevant Borrower (or
the Borrower Representative on its behalf) requests a Borrowing of, conversion
to, or continuation of Eurodollar Rate Loans in any such Loan Notice but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the relevant Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. (with respect to Eurodollar Rate Loans)
or 2:00 p.m. (with respect to Base Rate Loans) on the Business Day specified in
the applicable Loan Notice. Subject to the terms and conditions hereof, the
Administrative Agent shall make all funds so received available to the relevant
Borrower in like funds as received by the Administrative Agent by wire transfer
of such funds in accordance with instructions provided to the Administrative
Agent by the relevant Borrower (or the Borrower Representative on its behalf).
(c)    A Eurodollar Rate Loan may be continued or converted only on the last day
of an Interest Period for such Eurodollar Rate Loan unless the relevant Borrower
pays the amount due, if any, under Section 3.05 in connection therewith. During
the existence of an Event of Default, the Required Lenders, upon written notice
to the Borrowers (or the Borrower Representative on their behalf), may require
that no Loans denominated in Dollars may be converted to or continued as
Eurodollar Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrowers (or the
Borrower Representative on their behalf) and the Appropriate Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrowers (or the Borrower Representative on their behalf) and the
Appropriate Lenders of any change in the Administrative Agent’s prime rate used
in determining the Base Rate promptly following the determination of such
change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other and all continuations of Loans as the same Type, there shall
not be more than twenty (20) Interest Periods in effect.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.


67



--------------------------------------------------------------------------------






Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each of the L/C
Issuers agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit in an aggregate face value not to
exceed such L/C Issuer’s L/C Commitment, denominated in Dollars or in one or
more Alternative Currencies for the account of the US Borrower (or any
Restricted Subsidiary so long as the US Borrower is a joint and several
co-applicant, and references to the “US Borrower” in this Section 2.03 shall be
deemed to include any such Restricted Subsidiary) and to amend or renew Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(2) to honor drafts under the Letters of Credit issued by it and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the US Borrower or any such Restricted Subsidiary;
provided that the L/C Issuers shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if, as of the date of such L/C Credit
Extension or after giving effect to such L/C Credit Extension, (I) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans, plus such Lender’s Deemed Pro Rata Share of the aggregate face
amount of outstanding Commercial Letters of Credit issued pursuant to Commercial
Letter of Credit Facilities designated as Cash Management Obligations, would
exceed such Lender’s Revolving Credit Commitment, (II) the Outstanding Amount of
the L/C Obligations plus the aggregate face amount of outstanding Commercial
Letters of Credit issued pursuant to any Commercial Letter of Credit Facilities
designated as Cash Management Obligations would exceed the Letter of Credit
Sublimit, (III) the Outstanding Amount of the Revolving Credit Loans denominated
in Alternative Currencies plus the Outstanding Amount of the L/C Obligations
attributable to Letters of Credit denominated in Alternative Currencies would
exceed the Alternative Currency Sublimit or (IV) the Outstanding Amount of the
L/C Obligations attributable to Letters of Credit issued by such L/C Issuer
would exceed such L/C Issuer’s L/C Commitment. Within the foregoing limits, and
subject to the terms and conditions hereof, the US Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the US Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed and the US
Borrower may request that any given L/C Issuer issue a Letter of Credit.
(ii)    The L/C Issuers shall be under no obligation to issue any Letter of
Credit if:
(A)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(B)    the applicable L/C Issuer does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency;
(C)    except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$5,000;


68



--------------------------------------------------------------------------------





(D)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, such L/C Issuer in good faith deems material to it;
(E)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit, prior to giving effect to any automatic renewal, would occur more
than twelve (12) months after the date of issuance or last renewal;
(F)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either (1) all the Revolving Credit
Lenders and the applicable L/C Issuer have approved such expiry date and no
Revolving Credit Lender shall be required to participate in any such Letter of
Credit issued without such approval or (2) such Letter of Credit is Cash
Collateralized in a manner consistent with the provisions of Section 2.03(g)
below or backstopped by a letter of credit in a face amount at least equal to
103% of the then undrawn amount of such Letter of Credit from an issuer and in
form and substance reasonably satisfactory to the applicable L/C Issuer in its
sole discretion;
(G)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;
(H)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of the applicable L/C Issuer applicable to letters of credit
generally, as certified in writing by the applicable L/C Issuer; or
(I)    any Revolving Credit Lender is a Defaulting Lender, unless the applicable
L/C Issuer has entered into arrangements reasonably satisfactory to it and the
US Borrower to eliminate such L/C Issuer’s risk with respect to the
participation in Letters of Credit by all such Defaulting Lenders, including,
first by reallocating such participations in accordance with Section 2.16(a)
and, thereafter, by Cash Collateralizing, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to such L/C Issuer to support,
each such Defaulting Lender’s Pro Rata Share of the L/C Obligations.
(iii)    The L/C Issuers shall be under no obligation to amend any Letter of
Credit if (A) the applicable L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
(iv)    Notwithstanding anything herein to the contrary, the L/C Issuers shall
have no obligation hereunder to issue, and shall not issue, any Letter of Credit
the proceeds of which would be made available to any Person (i) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.


69



--------------------------------------------------------------------------------





(v)    Standby letters of credit outstanding under the Existing Credit Agreement
on the Closing Date shall be deemed issued under the Revolving Credit Facility
on the Closing Date.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the US Borrower delivered to the applicable L/C Issuer (with
a copy to the Administrative Agent) in the form of a L/C Request and Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the US Borrower. Such L/C Request and Letter of Credit Application must be
received by such L/C Issuer and the Administrative Agent not later than 12:00
noon at least three (3) Business Days prior to the proposed issuance date or
date of amendment, as the case may be, or such later date and time as such L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as
such L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
request.
(ii)    Promptly after receipt of any L/C Request and Letter of Credit
Application, the applicable L/C Issuer will confirm with the Administrative
Agent (in writing) that the Administrative Agent has received a copy of such L/C
Request and Letter of Credit Application from the US Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof. Upon
receipt by such L/C Issuer of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof (such confirmation to be promptly provided by the Administrative Agent),
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the US Borrower or
enter into the applicable amendment, as the case may be. Immediately upon the
issuance of each Letter of Credit, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer an unfunded risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Pro Rata Share times the amount
of such Letter of Credit.
(iii)    If the US Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than the date specified in such Letter of Credit (the “Nonrenewal Notice Date”).
Unless otherwise directed by the applicable L/C Issuer, the US Borrower shall
not be required to make a specific request to such L/C Issuer for any such
renewal. Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be


70



--------------------------------------------------------------------------------





deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that such L/C Issuer
shall not permit any such renewal if (A) such L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(i) or (ii)), or (B) it has received notice (which shall be in
writing) on or before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or
(2) from the Administrative Agent or the US Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the US
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the US Borrower and the Administrative Agent thereof (the date of notice, the
“Honor Date”). In the case of a Letter of Credit denominated in Dollars, the US
Borrower shall reimburse the applicable L/C Issuer in Dollars. In the case of a
Letter of Credit denominated in an Alternative Currency, the US Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars or (B) in the absence of any such
requirement for reimbursement in Dollars, the US Borrower shall have notified
such L/C Issuer promptly following receipt of the notice of drawing that the US
Borrower will reimburse such L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the US Borrower of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 2:00 p.m. on the second (2nd) Business Day
after the Honor Date with respect to any Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on such date with respect to any Letter of
Credit to be reimbursed in an Alternative Currency, the US Borrower shall
reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency;
provided that if such notice is not provided to the US Borrower prior to 10:00
a.m. on the Honor Date with respect to any Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the Honor Date with respect to any Letter of
Credit to be reimbursed in an Alternative Currency, then the US Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency on or prior to 2:00
p.m. on the third (3rd) Business Day after the Honor Date with respect to any
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on such
date with respect to any Letter of Credit to be reimbursed in an Alternative
Currency, and such extension of time shall be reflected in computing fees in
respect of any such Letter of Credit. If the US Borrower fails to so reimburse
such L/C Issuer by such time, the Administrative Agent shall promptly notify
each Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s Pro
Rata Share thereof. In such event, the US Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
second (2nd) or third (3rd) Business Day after the Honor Date, as applicable, in
an amount equal


71



--------------------------------------------------------------------------------





to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02(a) for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) shall be in writing.
(ii)    Each Revolving Credit Lender (including any Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 2:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the US Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the US Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
such L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the US Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) (but not L/C Borrowings
pursuant to Section 2.03(c)(iii)) is subject to the conditions set forth in
Section 4.02 (other than delivery of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the US Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


72



--------------------------------------------------------------------------------





(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the applicable L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    If, at any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the US Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its Pro
Rata Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(d)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of US Borrower to reimburse the L/C
Issuers for each drawing under each Letter of Credit and to repay each L/C
Borrowing relating to any Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the US Borrower or the applicable Restricted Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


73



--------------------------------------------------------------------------------





(iv)    any payment by the applicable L/C Issuer under such Letter of Credit (x)
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit or (y) to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the US Borrower in respect of
such Letter of Credit;
(vi)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the US Borrower or in the relevant
currency markets generally; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the US Borrower;
provided that the foregoing shall not excuse the L/C Issuers from liability to
the US Borrower to the extent of any direct damages (as opposed to special,
punitive, indirect, exemplary or consequential damages, claims in respect of
which are waived by the US Borrower to the extent permitted by applicable Law)
suffered by the US Borrower that are caused by the applicable L/C Issuer’s gross
negligence, bad faith or willful misconduct or material breach of its
obligations when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof in each case as determined by a
court of competent jurisdiction in a final, non-appealable judgment. The US
Borrower shall promptly examine a copy of each Letter of Credit issued for its
account or the account of any of its Restricted Subsidiaries as provided for
herein and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the US Borrower’s instructions or other
irregularity, the US Borrower will promptly notify the applicable L/C Issuer.
The US Borrower shall be conclusively deemed to have waived any such claim
against such L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuers. Each Lender and the US Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuers shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable, (ii) any
action taken or omitted in the absence of gross negligence, bad faith or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The US Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the US Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at Law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of the L/C Issuers, shall be liable or
responsible for any of the matters described in Section 2.03(e)(i) through
(vii); provided that anything in such clauses to the contrary notwithstanding,
the US Borrower may have a claim against the applicable L/C Issuer, and the
applicable L/C Issuer may be liable to the US Borrower, to the extent, but


74



--------------------------------------------------------------------------------





only to the extent, of any direct, as opposed to special, punitive, indirect,
consequential or exemplary, damages suffered by the US Borrower that a court of
competent jurisdiction determines in a final, non-appealable judgment were
caused by such L/C Issuer’s willful misconduct, bad faith or gross negligence or
material breach of its obligations or such L/C Issuer’s willful or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuers may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuers
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. (i) Upon the request of the Administrative Agent, if an
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Revolving Credit Borrowing cannot then be met or
(ii) automatically on the Letter of Credit Expiration Date, if any Letter of
Credit for any reason remains outstanding and partially or wholly undrawn as of
the Letter of Credit Expiration Date, the US Borrower shall promptly Cash
Collateralize (x) in the case of clause (i), 100% and (y) in the case of
clause (ii), 103%, in each case of the then Outstanding Amount of all L/C
Obligations (such Outstanding Amount to be determined as of the date of such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be) or, in
the case of clause (ii), provide a back-to-back letter of credit in a face
amount at least equal to 103% of the then undrawn amount of such Letter of
Credit from an issuer and in form and substance reasonably satisfactory to the
applicable L/C Issuer in its sole discretion. Any Letter of Credit that is so
Cash Collateralized or in respect of which such a back-to-back letter of credit
shall have been issued shall be deemed no longer outstanding for purposes of
this Agreement. For purposes hereof, “Cash Collateralize” means (A) in the case
of clause (ii) above, pledge and deposit with or deliver to the applicable L/C
Issuer, as collateral for the L/C Obligations and (B) in all other cases to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the applicable L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to such L/C Issuer
and, in the case of clause (B), the Administrative Agent (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. Cash Collateral shall be maintained in deposit accounts designated by
the Administrative Agent and which are under the control (within the meaning of
Section 9-104 of the Uniform Commercial Code), of the applicable L/C Issuer and,
in the case of clause (B), in a Cash Collateral Account. If at any time the
applicable L/C Issuer or, in the case of clause (B), the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than such L/C Issuer or Administrative Agent, as
applicable, or are subject to claims of the depositary bank arising by operation
of law, or that the total amount of such funds is less than the amount required
by the first sentence of this Section 2.03(g), the US Borrower will, forthwith
upon demand by such L/C Issuer and, in the case of clause (B), the
Administrative Agent, pay to such L/C Issuer or the Administrative Agent, as
applicable, as additional funds to be deposited and held in the deposit accounts
designated by such L/C Issuer and, in the case of clause (B), the Administrative
Agent as aforesaid, an amount equal to the excess of (x) 100% or 103%, as
applicable, of such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that such L/C Issuer and, in the
case of clause (B), the Administrative Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Law, to reimburse the applicable L/C Issuer.
To the extent the amount of any Cash Collateral exceeds 100% or 103%, as
applicable, of the then Outstanding Amount of such L/C Obligations and so long
as no Event of Default has occurred and is continuing, the excess shall be
refunded to the US Borrower.


75



--------------------------------------------------------------------------------





(h)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the US Borrower when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each Letter of Credit.
(i)    Letter of Credit Fees. The US Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit issued equal to the Applicable Rate for Revolving Credit
Loans that are Eurodollar Rate Loans times the Dollar Equivalent of the daily
maximum amount then available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.11. Letter of Credit Fees shall be (x) due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit and on
the Letter of Credit Expiration Date and thereafter on demand, and (y) computed
from the date of issuance thereof on a quarterly basis in arrears.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The US Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee with respect to each Letter of Credit
issued equal to 0.125% per annum of the Dollar Equivalent of the daily maximum
amount then available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.11. Such fronting fees shall be (x) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand, and (y) computed on a
quarterly basis in arrears. In addition, the US Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees not related to the fronting fee and standard
costs and charges are due and payable within five (5) Business Days of demand
and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms of this Agreement
shall control.
(l)    Provisions Related to Maturing Revolving Credit Commitments. If the
Maturity Date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 2.03(c) and 2.03(d)) under (and ratably participated in by Lenders
pursuant to) the relevant Revolving Credit Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Credit Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
the immediately preceding clause (i), the US Borrower shall Cash Collateralize
any such Letter of Credit in accordance with Section 2.03(g). Commencing with
the Maturity Date of any tranche of Revolving Credit Commitments, if not
previously determined, the sublimit for Letters of Credit shall be agreed with
the Administrative Agent under the extended tranches and the L/


76



--------------------------------------------------------------------------------





C Commitments of each L/C Issuer shall be agreed with such L/C Issuer. No L/C
Issuer shall have any obligation to issue a Letter of Credit with an expiration
date beyond the Letter of Credit Expiration Date unless it is satisfied there
will be sufficient available Revolving Credit Commitments (or backstopping
arrangements reasonably satisfactory to the applicable L/C Issuer have been
made) to cover its exposure in respect thereof.
(m)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the US
Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit. The US Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Restricted Subsidiaries inures to the benefit of the US Borrower, and that the
US Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”) in
Dollars to the US Borrower from time to time on any Business Day (other than the
Closing Date) during the Revolving Credit Commitment Period in respect of the
Revolving Credit Facility established on the Closing Date (as it may be extended
in accordance with Section 2.15) in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Loans and L/C Obligations of the Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided that
after giving effect to any Swing Line Loan, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans, plus
such Lender’s Deemed Pro Rata Share of the aggregate face amount of outstanding
Commercial Letters of Credit issued pursuant to Commercial Letter of Credit
Facilities designated as Cash Management Obligations, shall not exceed such
Lender’s Revolving Credit Commitment; provided, further, that the US Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the US Borrower may borrow under this Section 2.04, prepay
under Section 2.05 and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender an unfunded risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share and the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the US
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, (ii) the requested borrowing date, which shall be a Business Day and
(iii) the account of the US Borrower to be credited with the proceeds of such
Swing Line Borrowing. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of such proposed


77



--------------------------------------------------------------------------------





Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a) or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the US Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless
participations therein are reallocated in accordance with Section 2.16(a) or the
Swing Line Lender has otherwise entered into arrangements reasonably
satisfactory to it and the US Borrower to eliminate the Swing Line Lender’s risk
with respect to the Defaulting Lender’s or Defaulting Lenders’ participation in
such Swing Line Loans, including by Cash Collateralizing, or obtaining a
backstop letter of credit from an issuer reasonably satisfactory to the Swing
Line Lender to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata
Share of the outstanding Swing Line Loans.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the US Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Each such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02(a),
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the US Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(iii),
each Revolving Credit Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to the US Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c), the request for
Base Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in such Swing Line Loan and each such
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c) shall be deemed payment in
respect of such participation.


78



--------------------------------------------------------------------------------





(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c), the Swing Line Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.04(c)(iii) shall be conclusive absent
manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the US
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery of a Loan Notice). No such funding of risk participations shall
relieve or otherwise impair the obligation of the US Borrower to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The US Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


79



--------------------------------------------------------------------------------





(g)    Provisions Related to Maturing Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer Maturity Date, then on the
earliest occurring Maturity Date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(l)), (i) there shall exist one or more tranches of sufficient
unutilized Revolving Credit Commitments so that the respective outstanding Swing
Line Loans could be incurred pursuant to such Revolving Credit Commitments which
will remain in effect after the occurrence of such Maturity Date and (ii) the
Swing Line Lender has agreed, then there shall be an automatic adjustment on
such date of the participations in such Swing Line Loans and the same shall be
deemed to have been incurred solely pursuant to the relevant Revolving Credit
Commitments, and such Swing Line Loans shall not be so required to be repaid in
full on such earliest Maturity Date.

Section 2.05    Prepayments.
(a)    Optional.
(i)    Any Borrower may, upon notice from such Borrower (or the Borrower
Representative on its behalf) to the Administrative Agent (a “Prepayment
Notice”), at any time or from time to time voluntarily prepay one or more
Classes or tranches of Loans made to such Borrower, in whole or in part without
premium or penalty; provided, that (A) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (x) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans denominated in Dollars,
(y) four (4) Business Days prior to any date of prepayment of Eurodollar Rate
Loans denominated in any Alternative Currency or (z) one (1) Business Day prior
to any date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. The relevant Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Loan shall be accompanied by all accrued interest
thereon, and, in the case of a prepayment of a Eurodollar Rate Loan, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the Loans pursuant to this Section 2.05(a) shall be applied among the
Facilities in such amounts as the relevant Borrower may direct in its sole
discretion (and absent such direction, first to any Revolving Credit Loans, then
pro rata among the Term Loan Facilities and in direct order of maturity). Each
prepayment made by any Borrower in respect of a particular Facility shall be
paid to the Administrative Agent for the account of (and to be promptly
disbursed to) the Appropriate Lenders in accordance with their respective Pro
Rata Shares.
(ii)    The US Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 11:00 a.m. on the date of the


80



--------------------------------------------------------------------------------





prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the US Borrower, the US Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
any Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from (A) a refinancing in
full of any of the Facilities or (B) issuance of New Term Loans and/or New
Revolving Credit Commitments, in each case, which refinancing or issuance shall
not be consummated or shall otherwise be delayed.
(b)    Mandatory.
(i)    Dispositions and Casualty Events.
(A)    If (x) the US Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition permitted by Section 7.05(a)
through 7.05(h) or 7.05(l) through 7.05(n)) or (y) any Casualty Event occurs,
which results in the realization or receipt by the US Borrower or such
Restricted Subsidiary of Net Cash Proceeds in excess of $25,000,000 in the
aggregate in any fiscal year (the “Disposition Threshold”), the US Borrower
shall cause to be prepaid on or prior to the date which is ten (10) Business
Days after the date of the realization or receipt of such Net Cash Proceeds an
aggregate principal amount of Term Loans and Revolving Credit Loans in an amount
equal to 100% of all Net Cash Proceeds received in excess of the Disposition
Threshold as set forth in Section 2.05(b)(iv); provided that no such prepayment
shall be required pursuant to this Section 2.05(b)(i)(A) if, on or prior to the
date any such prepayment is required to be made, the US Borrower shall have
given written notice to the Administrative Agent of its intention to reinvest or
cause to be reinvested such Net Cash Proceeds in accordance with
Section 2.05(b)(i)(B) (which election may only be made if no Event of Default
has occurred and is then continuing).
(B)    With respect to any Net Cash Proceeds realized or received with respect
to any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(i)(A)) or any Casualty Event, at the option of
the US Borrower, the US Borrower may reinvest or cause to be reinvested all or
any portion of such Net Cash Proceeds in assets useful for its business within
(x) twelve (12) months following receipt of such Net Cash Proceeds or (y) if the
US Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within six (6)
months following such twelve (12) month period, and if any Net Cash Proceeds are
not so reinvested within such reinvestment period, an amount equal to any such
remaining Net Cash Proceeds shall, within ten (10) Business Days of the end of
such reinvestment period, be applied to the prepayment of the Term Loans and
Revolving Credit Loans as set forth in Section 2.05(b)(iv).
(ii)    Issuance of Indebtedness. If the US Borrower or any Restricted
Subsidiary incurs or issues any Indebtedness that is not expressly permitted to
be incurred or issued pursuant to Section 7.03, the US Borrower shall cause to
be prepaid an aggregate amount of Term Loans and Revolving Credit Loans in an
amount equal to 100% of all Net Cash Proceeds received therefrom upon incurrence
or issuance of such Indebtedness, in each case, as set forth in
Section 2.05(b)(iv).


81



--------------------------------------------------------------------------------





(iii)    Revolving Credit Loans, L/C Obligations and Swing Line Loans. If, for
any reason, (A) the aggregate Outstanding Amount of the Revolving Credit Loans,
the L/C Obligations and Swing Line Loans at any time exceeds the aggregate
Revolving Credit Commitments then in effect, the Borrowers shall promptly prepay
Revolving Credit Loans or Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess, (B) the aggregate
Outstanding Amount of the Revolving Credit Loans denominated in Alternative
Currencies and the L/C Obligations attributable to Letters of Credit denominated
in Alternative Currencies at any time exceeds the Alternative Currency Sublimit,
the Borrowers shall promptly prepay Revolving Credit Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess,
(C) the aggregate Outstanding Amount of the Revolving Credit Loans made to the
Canadian Borrower at any time exceeds the Canadian Borrower Sublimit, the
Canadian Borrower shall promptly prepay Revolving Credit Loans in an aggregate
amount equal to such excess or (D) the aggregate Outstanding Amount of the
Revolving Credit Loans made to the UK Borrower at any time exceeds the UK
Borrower Sublimit, the UK Borrower shall promptly prepay Revolving Credit Loans
in an aggregate amount equal to such excess; provided, in each case, that (x) no
Foreign Borrower shall be required to prepay Revolving Credit Loans or Swing
Line Loans of the US Borrower or Cash Collateralize the L/C Obligations of the
US Borrower, (y) the Borrowers shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(b)(iii) unless, after the
prepayment in full of the Revolving Credit Loans and Swing Line Loans, such
aggregate Outstanding Amount exceeds such aggregate Revolving Credit Commitments
then in effect and (z) if any excess described in clauses (A) through (D) occurs
as a result of a recalculation of the Dollar Equivalent of L/C Obligations
and/or Revolving Credit Loans denominated in an Alternative Currency, the
obligations of the Borrowers pursuant to this Section 2.05(b)(iii) shall not
become effective until the fifth (5th) Business Day after the applicable
Borrower has received notice of such excess from the Administrative Agent.
(iv)    Application of Mandatory Prepayments. (A) All prepayments pursuant to
Section 2.05(b)(i) and the first sentence of Section 2.05(b)(ii) shall be
applied first, to prepay the Term Loans on a pro rata basis as among the various
Classes thereof (in accordance with the aggregate outstanding principal amount
of the Term Loans of each such Class), applied to each such Class of Term Loans
to reduce the remaining scheduled amortization payments in direct order of
maturity, unless otherwise agreed among the US Borrower and the New Term Lenders
in accordance with Section 2.14(e)(iii) or the US Borrower and the lenders
providing Extended Term Loans in accordance with Section 2.15 (it being
understood that, in any case, the Initial Term Loans shall not be allocated any
less than such Class’s pro rata share of such prepayment) and second, to prepay
the outstanding Revolving Credit Loans to the full extent thereof. Unless
otherwise provided herein, each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares.
(v)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under Section 2.05(b)(i) other than
on the last day of the Interest Period therefor, the US Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the US Borrower or any other
Loan Party) to apply such amount


82



--------------------------------------------------------------------------------





to the prepayment of such Loans in accordance with this Section 2.05(b). Upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the US Borrower or any other Loan Party) to apply such amount
to the prepayment of the outstanding Loans in accordance with this
Section 2.05(b).
(vi)    Foreign Prepayment Events. Notwithstanding the foregoing, mandatory
prepayments made pursuant to Section 2.05(b)(i)(A) by or with respect to Foreign
Subsidiaries shall be limited to the extent that the US Borrower reasonably
determines that such prepayment or the obligation to make such prepayment could
reasonably be expected to result in material adverse tax consequences to the US
Borrower and its Restricted Subsidiaries related to the repatriation of funds or
could reasonably be expected to be prohibited, restricted or delayed by
applicable law, rule or regulations. All prepayments referred to in
Section 2.05(b)(i)(A) are subject to permissibility under (in the case of any
such payments made by or with respect to Foreign Subsidiaries) local law
(including without limitation, financial assistance, corporate benefit, thin
capitalization, capital maintenance, foreign exchange controls and similar legal
principles, restrictions on upstreaming of cash intra group, and the fiduciary
and statutory duties of the directors of the relevant Restricted Subsidiaries),
under any applicable Organization Documents (including as a result of minority
ownership, but other than with respect to any immaterial restrictions therein),
and under any other material agreements to which the US Borrower or any of its
Restricted Subsidiaries is party (so long as any such reasonably expected
prohibition is not created in contemplation of such mandatory prepayment
requirement). Further, with respect to mandatory prepayments made pursuant to
Section 2.05(b)(i)(A) by or with respect to Foreign Subsidiaries there will be
no requirement to make any prepayment where by doing so the US Borrower and its
Restricted Subsidiaries could reasonably be expected to suffer material adverse
tax consequences as a result of upstreaming cash to make such prepayments. The
non-application of any such prepayment amounts as a result of the foregoing
provisions will not constitute a Default or an Event of Default, and such
amounts shall be available for working capital purposes of the US Borrower and
its Restricted Subsidiaries as long as not required to be prepaid in accordance
with the following provisions. The US Borrower and its Restricted Subsidiaries
shall take commercially reasonable actions to overcome or eliminate any such
restriction and/or minimize any such costs of prepayment (subject to the
considerations above and as determined in the US Borrower’s reasonable business
judgment) to make the relevant payment. If at any time such restrictions are
removed, any relevant proceeds will at the end of the then-current interest
period be applied in prepayment in accordance with Section 2.05(b)(iv).

Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrowers may, upon written notice from the Borrowers (or
the Borrower Representative on their behalf) to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount (A) of $500,000 or any whole multiple of $100,000 in
excess thereof or (B) equal to the entire remaining amount of the Commitments of
any Class and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit, the Swing Line Sublimit, the Canadian Borrower
Sublimit, the UK Borrower Sublimit or the Alternative Currency Sublimit, as the
case may be, exceeds the amount of the Revolving Credit Commitments (after
giving effect to any reallocations pursuant to Section 2.14 or 2.15), such
sublimit shall be automatically reduced by the amount of such excess. The amount
of any such Commitment reduction shall not be applied to the Letter of Credit
Sublimit, the Swing Line Sublimit, the Canadian Borrower Sublimit, the UK
Borrower


83



--------------------------------------------------------------------------------





Sublimit or the Alternative Currency Sublimit unless otherwise specified by the
Borrowers (or the Borrower Representative on their behalf) or as required by the
preceding sentence. Notwithstanding the foregoing, the Borrowers may rescind or
postpone any notice of termination of the Commitments under any Facility or
Facilities if such termination would have resulted from a refinancing in full of
such Facility or Facilities, which issuance or refinancing shall not be
consummated or otherwise shall be delayed.
(b)    Mandatory.
(i)    Initial Term Commitments. The Initial Term Commitment of each Initial
Term Lender shall be automatically and permanently reduced to $0 at 5:00 p.m. on
the Closing Date upon the funding of the Initial Term Loans.
(ii)    Revolving Credit Commitments. The Revolving Credit Commitment of each
Revolving Credit Lender of a given Class shall be automatically and permanently
reduced to $0 on the Maturity Date of the Revolving Credit Facility associated
with such Class of Revolving Credit Commitments (as it may be extended in
accordance with Section 2.15).
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Canadian Borrower Sublimit, the UK Borrower Sublimit or the
Alternative Currency Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced except as
otherwise provided in this Agreement (including the termination of the
Commitment of any Lender as provided in Section 2.16 or 3.07). All commitment
fees accrued until the effective date of any termination of the Aggregate
Commitments of any Class shall be paid to the Appropriate Lenders on the
effective date of such termination.

Section 2.07    Repayment of Loans.
(a)    Term Loans.
(i)    Initial Term Loans. The US Borrower shall, commencing on the last
Business Day of the first full fiscal quarter ending after the Closing Date,
repay to the Administrative Agent, for the ratable account of the Initial Term
Lenders, the percentage per annum in the table set forth below of the original
principal amount of all Initial Term Loans on the Closing Date, in consecutive
quarterly installments on the last Business Day of each March, June, September
and December (which installments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05):
Year Following
the Closing Date
Percentage
Year 1
5.0% per annum
Year 2
5.0% per annum
Year 3
5.0% per annum
Year 4
5.0% per annum
Year 5
5.0% per annum





84



--------------------------------------------------------------------------------





(ii)    New Term Loans. In the event any New Term Loans are made, such New Term
Loans shall be repaid by the US Borrower in installments as set forth in the
applicable Incremental Facility Agreement.
(iii)    Payment at Maturity. The final principal repayment installment of the
Term Loans of each Class shall be repaid on the Maturity Date of the applicable
Term Loan Facility and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans of such Class outstanding on such date.
(b)    Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Credit Lenders on the
Maturity Date for the relevant Class of Revolving Credit Facility the aggregate
principal amount of all of its Revolving Credit Loans outstanding on such date.
(c)    Swing Line Loans. The US Borrower shall repay the aggregate principal
amount of all of its Swing Line Loans on the date that is five (5) Business Days
prior to the Maturity Date for the Revolving Credit Facility established on the
Closing Date (as it may be extended in accordance with Section 2.15). In
addition, the US Borrower shall repay to the Swing Line Lender the then unpaid
principal amount of each Swing Line Loan on the earlier of the Latest Maturity
Date of the Revolving Credit Commitments (or such earlier Maturity Date on which
the Revolving Credit Commitment of the Swing Line Lender terminates) and the
first date after such Swing Line Loan is made that is the fifteenth (15th) or
last day of a calendar month and is at least five (5) Business Days after such
Swing Line Loan is made; provided that on each date that a Revolving Credit Loan
is borrowed, the US Borrower shall repay all Swing Line Loans then outstanding.

Section 2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.
(b)    (i) Automatically upon the occurrence and during the continuance of an
Event of Default set forth in Section 8.01(a), 8.01(f) or 8.01(g) and (ii) at
the election of the Required Lenders (or the Administrative Agent at the
direction of the Required Lenders) upon the occurrence and during the
continuance of any other Event of Default, the Borrowers shall pay interest on
all outstanding amounts hereunder (other than any amount payable in respect of
the Parallel Debts) at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws. Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.


85



--------------------------------------------------------------------------------





(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.
(e)    Without limiting the provisions of Section 10.10, if any provision of
this Agreement or of any of the other Loan Documents would obligate any Borrower
to make any payment of interest or other amount payable to the Lenders in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by the Lenders of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) first, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.08, and (2)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Borrowers shall be entitled, by
notice in writing to the Administrative Agent, to obtain reimbursement from the
Lenders in an amount equal to such excess and, pending such reimbursement, such
amount shall be deemed to be an amount payable by the Lenders to the Borrowers.
Any amount or rate of interest referred to in this sub-section shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Closing Date to the Maturity Date and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

Section 2.09    Fees. In addition to certain fees described in Sections 2.03(i)
and 2.03(j):
(a)    Revolving Credit Commitment Fee. On and after the Closing Date, the US
Borrower shall pay to the Administrative Agent for the account of each Revolving
Credit Lender in accordance with its Pro Rata Share, a commitment fee (each, a
“Revolving Credit Commitment Fee” and, collectively, the “Revolving Credit
Commitment Fees”) equal to the Revolving Credit Commitment Fee Rate times the
actual daily amount by which the aggregate Revolving Credit Commitments exceed
the sum of (i) the Outstanding Amount of Revolving Credit Loans (other than
Swing Line Loans) and (ii) the Outstanding Amount of L/C Obligations. The
Revolving Credit Commitment Fees shall accrue at all times from the Closing Date
until the Maturity Date of the applicable Revolving Credit Facility, including
at any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the applicable
Revolving Credit Facility. The Revolving Credit Commitment Fees shall be
calculated quarterly in arrears.


86



--------------------------------------------------------------------------------





(b)    Other Fees. The US Borrower shall pay or cause to be paid to the Agents
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable (unless otherwise agreed by such Agent) for any reason
whatsoever.

Section 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by the Prime Rate shall be
made on the basis of a year of three hundred and sixty-five (365) or three
hundred and sixty-six (366) days, as the case may be, and actual days elapsed.
All computations of interest for Eurodollar Rate Loans denominated in Canadian
Dollars or Pounds Sterling shall be made on the basis of a year of three hundred
and sixty-five (365) or three hundred and sixty-six (366) days, as the case may
be, and actual days elapsed, or, in the case of interest in respect of
Eurodollar Rate Loans denominated in Euro or Japanese Yen as to which market
practice differs from the foregoing, in accordance with such market practice.
All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a three hundred and sixty-five (365) day year). Interest shall accrue on each
Loan for the day on which the Loan is made and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

Section 2.11    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent in accordance
with Section 10.07(c), acting as a non-fiduciary agent for the Borrowers solely
for purposes of Treasury Regulation Section 5f.103-1(c), in each case in the
ordinary course of business. The accounts or records maintained by each Lender
shall be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to each Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of any Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the Register in
respect of such matters, the Register shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
relevant Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the Register and the accounts and records of any Lender in
respect of such matters, the Register shall control in the absence of manifest
error.


87



--------------------------------------------------------------------------------





(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and 2.11(b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and 2.11(b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.12    Payments Generally.
(a)    Except as otherwise required by applicable Law, all payments to be made
by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on
Revolving Credit Loans denominated in an Alternative Currency, all payments by
the Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Revolving Credit Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Revolving Credit Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency not later
than the Applicable Time specified by the Administrative Agent on the dates
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day in the Administrative Agent’s sole discretion and any
applicable interest or fee shall continue to accrue to the extent applicable.
(b)    Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:
(i)    if any Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Overnight Rate from time to time in effect; and


88



--------------------------------------------------------------------------------





(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the relevant
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the relevant Borrower, and such Borrower
shall pay such amount to the Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Article II, and such funds
are not made available to the relevant Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.
(d)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts then due and payable to the Administrative Agent and the Lenders under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
clauses First through Last of Section 8.03. If the Administrative Agent receives
funds for application to the Obligations of the Loan Parties under or in respect
of the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of the sum of
(i) the Outstanding Amount of all Loans outstanding at such time and (ii) the
Outstanding Amount of all L/C Obligations outstanding at such time, in repayment
or prepayment of such of the outstanding Loans or other Obligations then owing
to such Lender.


89



--------------------------------------------------------------------------------






Section 2.13    Sharing of Payments. If any Lender shall obtain on account of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise, and other than (x) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or Participant or (y) as
otherwise expressly provided elsewhere herein, including as provided in or
contemplated by Section 2.14, 2.15 or 10.01) in excess of its ratable share (or
other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact and (b) purchase from the other
Lenders such participations in the Loans made by them and/or such
sub-participations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. Each Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records and maintain entries in the Register (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

Section 2.14    Incremental Facilities.
(a)    At any time or from time to time after the Closing Date, the US Borrower
may by written notice to the Administrative Agent elect to request (i) prior to
the Latest Maturity Date of any Revolving Credit Facility, one or more increases
to the existing Revolving Credit Commitments (any such increase, the “New
Revolving Credit Commitments”) and/or (ii) prior to the Latest Maturity Date of
any Term Loan Facility, the establishment of one or more new tranches of term
loan facilities and/or one or more increases to the principal amount of Term
Loans under any existing Term Loan Facility (any such new tranche or increase,
the “New Term Commitments”); provided that:
(i)    Each New Revolving Credit Commitment and New Term Commitment shall be in
an aggregate principal amount that is not less than $5,000,000 individually and
integral multiples of $1,000,000 in excess of that amount (or such lesser amount
which shall be approved by Administrative Agent or such lesser amount if such
amount represents all remaining availability under the limit set forth in
Section 2.14(a)(ii));
(ii)    Notwithstanding anything to the contrary herein, the aggregate amount of
the New Revolving Credit Commitments and New Term Commitments shall not exceed:
(A)    $225,000,000; plus


90



--------------------------------------------------------------------------------





(B)    unlimited amounts so long as the Net Average Secured Leverage Ratio on a
Pro Forma Basis as of the end of the Test Period most recently ended for which
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b)
shall be equal to or less than 2.25:1.00 (assuming a borrowing of the maximum
amount of Loans available under such New Revolving Credit Commitment or New Term
Commitment then being incurred (and that the amount of such borrowing was
outstanding as of the last day each of the four (4) fiscal quarters within such
Test Period), but without netting the cash proceeds of any borrowing (or deemed
borrowing) under any New Revolving Credit Commitment or New Term Commitment, as
applicable); provided that, unless the Borrowers (or the Borrower Representative
on their behalf) otherwise notify the Administrative Agent, (x) any New Term
Commitments and New Revolving Credit Commitments shall be deemed to be incurred
pursuant to this Section 2.14(a)(ii)(B) (to the extent there is capacity
hereunder) prior to any such New Term Commitments and New Revolving Credit
Commitments being incurred pursuant to Section 2.14(a)(ii)(A) and (y) any New
Term Commitments and New Revolving Credit Commitments incurred pursuant to
Section 2.14(a)(ii)(A) simultaneously with any other New Term Commitments and
New Revolving Credit Commitments incurred pursuant to this
Section 2.14(a)(ii)(B) shall be disregarded in the calculation of such Net
Average Secured Leverage Ratio with respect to the New Term Commitments and New
Revolving Credit Commitments incurred pursuant to this Section 2.14(a)(ii)(B);
provided, further, that, to the extent the proceeds of any New Term Loans or New
Term Commitments are intended to be applied to finance a Limited Condition
Transaction, such Net Average Secured Leverage Ratio shall be tested on the date
on which the definitive agreements for such Limited Condition Transaction and
commitments in respect of such New Term Loans or New Term Commitments are
entered into on a Pro Forma Basis for the Test Period most recently ended for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b) (subject to the assumptions set forth above in this
Section 2.14(a)(ii)(B));
(iii)    Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the US Borrower proposes that the New Revolving Credit
Commitments or New Term Commitments, as applicable, shall be effective, which
shall be a date not less than five (5) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period as
shall be reasonably acceptable to the Administrative Agent); provided that
(x) any Lender approached to provide all or a portion of the New Revolving
Credit Commitments or New Term Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Credit Commitment or a New Term
Commitment (it being understood that there is no obligation to approach any
existing Lenders to provide any New Revolving Credit Commitment or New Term
Commitment) and (y) the Administrative Agent, the L/C Issuers and the Swing Line
Lender shall have consented (such consent not to be unreasonably withheld) to a
Person’s providing such New Revolving Credit Commitments or New Term Commitments
if such consent would be required under Section 10.07 for an assignment of Loans
or Commitments to such Person; and
(iv)    Such New Revolving Credit Commitments or New Term Commitments shall
become effective as of such Increased Amount Date; provided that:
(A)    no Default or Event of Default shall exist on such Increased Amount Date
immediately before and after giving effect to such New Revolving Credit
Commitments or New Term Commitments, as applicable (except that, in the case of
any New Term Commitments incurred to finance a Limited Condition Transaction, to
the extent agreed by


91



--------------------------------------------------------------------------------





the New Term Lenders providing such New Term Commitments, (x) this condition
instead shall be tested on the date on which the definitive agreements for such
Limited Condition Transaction and commitments in respect of such New Term Loans
or New Term Commitments are entered into and (y) no Default or Event of Default
under Section 8.01(a), 8.01(f) or 8.01(g) shall exist on the Increased Amount
Date of such New Term Commitments immediately before and after giving effect to
such New Term Commitments);
(B)    after giving effect to the making of any New Term Loans or effectiveness
of New Revolving Credit Commitments, the conditions set forth in
Sections 4.02(a) (except that, in the case of any New Term Commitments incurred
to finance a Limited Condition Transaction, to the extent agreed by the New Term
Lenders providing such New Term Commitments, compliance with only the Specified
Representations and representations and warranties set forth in the acquisition
agreement for such Limited Condition Transaction the breach of which would
permit the US Borrower or its Restricted Subsidiaries to not consummate the
acquisition, shall be required) and 4.02(c) shall be satisfied;
(C)    the US Borrower and its Restricted Subsidiaries shall be in Pro Forma
Compliance for the Test Period most recently ended for which financial
statements have been delivered pursuant to Section 6.01(a) or 6.01(b) with the
financial covenants set forth in Section 7.10 after giving Pro Forma Effect to
such New Revolving Credit Commitments or New Term Commitment (assuming a
borrowing of the maximum amount of Loans available under such New Revolving
Credit Commitment or New Term Commitment then being incurred (and that the
amount of such borrowing was outstanding as of the last day of each of the four
(4) fiscal quarters within such Test Period), but without netting the cash
proceeds of any borrowing (or deemed borrowing) under any New Revolving Credit
Commitment or New Term Commitment, as applicable); provided that, to the extent
the proceeds of any New Term Commitment are intended to be applied to finance a
Limited Condition Transaction, the financial covenants set forth in Section 7.10
shall be tested on the date on which the definitive agreements for such Limited
Condition Transaction and commitments in respect of such New Term Commitments
are entered into on a Pro Forma Basis for the Test Period most recently ended
for which financial statements have been delivered pursuant to Section 6.01(a)
or 6.01(b) (subject to the assumptions set forth above in this
Section 2.14(a)(iv)(C));
(D)    the New Revolving Credit Commitments or New Term Commitments, as
applicable, shall be effected pursuant to one or more Incremental Facility
Agreements executed and delivered by the US Borrower, the New Revolving Credit
Lenders or New Term Lenders, as applicable, and the Administrative Agent, each
of which shall be recorded in the Register, and each New Revolving Credit Lender
and New Term Lender shall be subject to the requirements set forth in
Section 10.15;
(E)    the US Borrower shall make any payments required pursuant to Section 3.05
in connection with the New Revolving Credit Commitments or New Term Commitments,
if applicable; and


92



--------------------------------------------------------------------------------





(F)    the US Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.
(b)    On any Increased Amount Date on which any New Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the relevant Revolving Credit Lenders shall assign to
each of the New Revolving Credit Lenders, and each of the New Revolving Credit
Lenders shall purchase from each of the relevant Revolving Credit Lenders, at
the principal amount thereof, such interests in the Revolving Credit Loans
attributable to such Class of Revolving Credit Commitments outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such Revolving Credit Loans will be held
by such existing Revolving Credit Lenders and New Revolving Credit Lenders
ratably in accordance with their Revolving Credit Commitments of such Class
after giving effect to the addition of such New Revolving Credit Commitments to
such Class of Revolving Credit Commitments, (b) each such New Revolving Credit
Commitment shall be deemed for all purposes to be a Revolving Credit Commitment
of such Class and each Loan made thereunder (a “New Revolving Credit Loan”)
shall be deemed for all purposes to be a Revolving Credit Loan of such Class and
(c) each New Revolving Credit Lender shall become a Lender with respect to such
New Revolving Credit Commitment and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Sections 2.02 and 2.05(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.
(c)    On any Increased Amount Date on which any New Term Commitments of any
Class are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Lender of such Class shall make a Loan to the US
Borrower (a “New Term Loan”) in an amount equal to its New Term Commitment of
such Class (it being understood that any New Term Loan Facility may provide for
delayed draw term loans to be made at a later date) and (ii) each New Term
Lender of such Class shall become a Lender hereunder with respect to the New
Term Commitment of such Class and the New Term Loans of such Class made pursuant
thereto. Any New Term Loans effected through the establishment of one or more
new tranches of term loan facilities shall be designated as a separate Class of
New Term Loans for all purposes of this Agreement; provided that New Term Loans
with the same terms as an existing Class of Term Loans (other than all-in-yield,
which may (subject to Section 2.14(e)) be different than the all-in-yield of
such existing Class of Term Loans, but only to the extent that such New Term
Loans and such existing Class of Term Loans would still be fungible for tax
purposes) may be treated as part of such existing Class of Term Loans rather
than as a distinct Class.
(d)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the US Borrower’s notice of each Increased Amount Date and in respect thereof
(x) the Class of New Revolving Credit Commitments and the New Revolving Credit
Lenders of such Class or the Class of New Term Commitments and the New Term
Lenders of such Class, as applicable, and (y) in the case of each notice to any
Revolving Credit Lender with respect to an increase in the Revolving Credit
Commitments, the respective interests in such Revolving Credit Lender’s
Revolving Credit Commitments, in each case subject to the assignments
contemplated by Section 2.14(b).
(e)    The terms and provisions of the New Revolving Credit Loans and New
Revolving Credit Commitments shall be identical to the terms of the existing
Revolving Credit Loans and the existing Revolving Credit Commitments (and if
more than one (1) Class of Revolving Credit Loans and Revolving Credit
Commitments shall exist by virtue of an Extension under Section 2.15, shall be
identical to the terms of the Class of Revolving Credit Loans and Revolving
Credit Commitments so selected by the New Revolving


93



--------------------------------------------------------------------------------





Credit Lenders and the US Borrower). The terms and provisions of the New Term
Loans and New Term Commitments of any Class shall be as set forth herein or in
the applicable Incremental Facility Agreement; provided that:
(i)    (x) the Maturity Date of any Class of New Term Loans shall be no earlier
than the Latest Maturity Date of any then outstanding Term Loans and (y) the
Weighted Average Life to Maturity of all New Term Loans of any Class shall be no
shorter than the Weighted Average Life to Maturity of any then outstanding Term
Loans (except by virtue of amortization or prepayment of any then outstanding
Term Loans prior to the time of such incurrence);
(ii)    the yield and, subject to Section 2.14(e)(i), amortization schedule
applicable to any Class of New Term Loans shall be determined by the US Borrower
and the New Term Lenders providing such New Term Loans and New Term Commitments
and shall be set forth in each applicable Incremental Facility Agreement;
(iii)    the New Term Loans shall share ratably in right of mandatory
prepayments with any then outstanding Term Loans; provided that the New Term
Loans may be afforded lesser mandatory prepayments if determined by the US
Borrower and the New Term Lenders in their sole discretion;
(iv)    the New Term Loans and New Revolving Credit Loans will rank pari passu
in respect of security interests and right of payment with any then outstanding
Term Loans and existing Revolving Credit Loans; and
(v)    all other terms and documentation applicable to any New Term Loans and
New Term Commitments, if not consistent with the Initial Term Loans and Initial
Term Commitments, shall be reasonably satisfactory to the Administrative Agent.
(f)    Each Incremental Facility Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or advisable, in the reasonable opinion of the
Administrative Agent and the US Borrower, to effect the provisions of this
Section 2.14. For the avoidance of doubt, this Section 2.14 shall supersede any
provisions of Section 2.05, 2.13 or 10.01 to the contrary.
(g)    The New Term Loans and the New Revolving Credit Loans and the New Term
Commitments and the New Revolving Credit Commitments established pursuant to
this Section 2.14 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien granted by the
Collateral Documents to secure the Secured Obligations (or any of them)
continues to be valid and perfected under the Uniform Commercial Code, PPSA or
otherwise after giving effect to the extension or establishment of any such New
Term Loans and New Revolving Credit Loans or any such New Term Commitments and
New Revolving Credit Commitments.

Section 2.15    Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the US
Borrower to all Lenders of any Class of Term Loans with a like Maturity Date or
any Class of Revolving Credit Commitments with a like Maturity


94



--------------------------------------------------------------------------------





Date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of such respective Term Loans or Revolving Credit Commitments)
and on the same terms to each such Lender, the US Borrower is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the Maturity Date of each
such Lender’s Term Loans and/or Revolving Credit Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Credit Commitments pursuant
to the terms of the relevant Extension Offer (including by increasing the fees
payable in respect of such Term Loans and/or Revolving Credit Commitments (and
related outstandings) and/or modifying the amortization schedule in respect of
such Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the Initial Term Loans and the original Revolving Credit Commitments (in
each case not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted, and any Extended Revolving Credit Commitments shall
constitute a separate tranche of Revolving Credit Commitments from the tranche
of Revolving Credit Commitments from which they were converted), so long as the
following terms are satisfied:
(i)    (A) no Default or Event of Default shall have occurred and be continuing
at the time the offering document in respect of an Extension Offer is delivered
to the Lenders and (B) the representations and warranties set forth in Article V
and in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects (and in all respects if qualified by
materiality) on and as of the effective date of such Extension (except in the
case of any representation and warranty which expressly relates to a given date
or period, which representation and warranty shall be true and correct in all
material respects (and in all respects if qualified by materiality) as of the
respective date or for the respective period, as the case may be);
(ii)    except as to interest rates, fees and final Maturity Date (which shall
be determined by the US Borrower and set forth in the relevant Extension Offer),
the Revolving Credit Commitment of any Revolving Credit Lender that agrees to an
Extension with respect to such Revolving Credit Commitment (an “Extending
Revolving Credit Lender”) extended pursuant to an Extension (an “Extended
Revolving Credit Commitment”) and the related outstandings shall be a Revolving
Credit Commitment (or related outstandings, as the case may be) with the same
terms (or terms not less favorable to existing Revolving Credit Lenders) as the
original Revolving Credit Commitments (and related outstandings); provided that
(1) the borrowing and payments (except for (A) payments of fees at different
rates on Extended Revolving Credit Commitments (and related outstandings),
(B) repayments required upon the Maturity Date of the non-extending tranche of
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments of the earliest maturity), of
Revolving Credit Loans with respect to Extended Revolving Credit Commitments
after the applicable Extension date shall be made on a pro rata basis with all
other Revolving Credit Commitments, (2) subject to the provisions of
Sections 2.03(l) and 2.04(g) to the extent addressing Swing Line Loans and
Letters of Credit which mature or expire after a Maturity Date of any Revolving
Credit Facility when there exist Revolving Credit Commitments with a longer
Maturity Date, all Swing Line Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Commitments in accordance with their
percentage of the Revolving Credit Commitments, (3) the permanent repayment of
Revolving Credit Loans with respect to, and termination of, Extended Revolving
Credit Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the US
Borrower shall be permitted, in its sole discretion, to permanently repay and
terminate commitments of any such tranche on a greater than pro rata basis as
compared to any other tranche with a later Maturity Date than such tranche,
(4) assignments and participations of Extended Revolving Credit Commitments and
the Revolving Credit Loans thereunder shall be


95



--------------------------------------------------------------------------------





governed by the same assignment and participation provisions applicable to the
other Revolving Credit Commitments and Revolving Credit Loans and (5) at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments, New Revolving Credit Commitments and any other
existing Revolving Credit Commitments) which have more than three (3) different
maturity dates;
(iii)    except as to interest rates, fees, amortization, final Maturity Date,
premium and participation in prepayments (which shall, subject to the
immediately succeeding Sections 2.15(a)(iv), 2.15(a)(v) and 2.15(a)(vi), be
determined by the US Borrower and the Extending Term Lenders and set forth in
the relevant Extension Offer), the Term Loans of any Term Lender that agrees to
an Extension with respect to such Term Loans (an “Extending Term Lender”)
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the tranche of Term Loans subject to such Extension Offer;
(iv)    the final Maturity Date of any Extended Term Loans shall be no earlier
than the Latest Maturity Date of the Term Loans extended thereby;
(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the Term Loans extended
thereby;
(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;
(vii)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of New Term Loans or Revolving Credit Commitments, as the case
may be, offered to be extended by the US Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Commitments (and related
Revolving Credit Loans), as the case may be, of such Term Lenders or Revolving
Credit Lenders, as the case may be, shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Term Lenders or Revolving Credit
Lenders, as the case may be, have accepted such Extension Offer;
(viii)    all documentation in respect of such Extension shall be consistent
with the foregoing; and
(ix)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the US Borrower.
(b)    With respect to all Extensions consummated by the US Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the US Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the US Borrower’s sole discretion and which may be waived by the US
Borrower) of Term Loans or Revolving Credit Commitments (as applicable) of any
or all applicable tranches be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.15 (including,
for the avoidance of doubt, payment of any interest, fees or


96



--------------------------------------------------------------------------------





premium in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on such terms as may be set forth in the relevant Extension Offer
(which shall be consistent with the foregoing provisions of this Section 2.15))
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.05, 2.13 and 10.01) or any other Loan Document that may otherwise
prohibit or conflict with any such Extension or any other transaction
contemplated by this Section 2.15.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the L/C Issuers and the
Swing Line Lender. All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Secured Obligations under this
Agreement and the other Loan Documents. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the US Borrower as may be necessary in order to
establish new tranches or sub-tranches in respect of Revolving Credit
Commitments or Term Loans so extended and such technical amendments as may be
necessary in the reasonable opinion of the Administrative Agent and the US
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.15. In
addition, if so provided in such amendment and with the consent of each L/C
Issuer, participations in Letters of Credit expiring on or after the Maturity
Date in respect of any Revolving Credit Facility shall be reallocated from
Lenders holding non-extended Revolving Credit Commitments to Lenders holding
Extended Revolving Credit Commitments in accordance with the terms of such
amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Extended Revolving Credit
Commitments, be deemed to be participation interests in respect of such
Revolving Credit Commitments and the terms of such participation interests
(including the commission applicable thereto) shall be adjusted accordingly.
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed by the Lenders to amend) any Mortgage that has a maturity date
prior to the then Latest Maturity Date so that such maturity date is extended to
the then Latest Maturity Date (or such later date as may be advised by local
counsel to the Administrative Agent). The Loan Parties and the Administrative
Agent shall (i) enter into such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender) in order to ensure that the Extensions are provided
with the benefit of the applicable Collateral Documents on a pari passu basis
with the other applicable Secured Obligations and (ii) deliver such other
documents and certificates as may be reasonably requested by the Administrative
Agent. No Lender shall be required to participate in any Extension.
(d)    In connection with any Extension, the US Borrowers shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the Facilities
hereunder after such Extension), if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.15.


97



--------------------------------------------------------------------------------






Section 2.16    Defaulting Lenders.
(a)    Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding Letter of Credit participation
pursuant to Section 2.03(c) and Swing Line Loan participation pursuant to
Section 2.04(c) of such Defaulting Lender:
(i)    the Letter of Credit participation pursuant to Section 2.03(c) and Swing
Line Loan participation pursuant to Section 2.04(c), in each case, of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Revolving Credit Commitments; provided that (a) the Outstanding
Amount of each Non-Defaulting Lender’s Revolving Credit Loans, Swing Line Loans
and L/C Obligations (with the aggregate amount of such Lenders’ risk
participations and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender) may not in any event exceed the Revolving
Credit Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) subject to Section 10.24, neither such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver or
release of any claim any Borrower, the Administrative Agent, the L/C Issuers,
the Swing Line Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit participation pursuant to Section 2.03(c)
and Swing Line Loan participation pursuant to Section 2.04(c) cannot be so
reallocated, whether by reason of the proviso in Section 2.16(a)(i) or
otherwise, the US Borrower will, not later than five (5) Business Days after
demand by the Administrative Agent (at the direction of the applicable L/C
Issuer and/or the Swing Line Lender, as the case may be), at its option, (1)
Cash Collateralize the obligations of the US Borrower to the applicable L/C
Issuer and the Swing Line Lender in respect of such Letter of Credit
participation pursuant to Section 2.03(c) and the Swing Line Loan participation
pursuant to Section 2.04(c), as the case may be, in an amount equal to the
aggregate amount of the unreallocated portion of such Letter of Credit
participation pursuant to Section 2.03(c) and/or the Swing Line Loan
participation pursuant to Section 2.04(c), (2) in the case of such Swing Line
Loan participation pursuant to Section 2.04(c), prepay (subject to
Section 2.16(a)(iii)) in full the unreallocated portion thereof or (3) make
other arrangements reasonably satisfactory to the Administrative Agent, and to
the applicable L/C Issuer and the Swing Line Lender, as the case may be, in
their reasonable discretion to protect them against the risk of non-payment by
such Defaulting Lender; and
(iii)    any amount paid by the US Borrower for the account of a Defaulting
Lender that was or is a Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest-bearing account until (subject
to Section 2.16(c)) the Termination Date and will be applied by the
Administrative Agent, to the fullest extent permitted by Law, to the making of
payments from time to time in the following order of priority: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement; second, to the payment of any amounts owing by such
Defaulting Lender to the L/C Issuers or the Swing Line Lender (pro rata as to
the respective amounts owing to each of them) under this Agreement; third, to
satisfy the obligations, if any, of such Revolving Credit Lender to make
Revolving Credit Loans to the Borrowers; fourth, to the payment


98



--------------------------------------------------------------------------------





of post-default interest and then current interest due and payable to the
Lenders other than Defaulting Lenders, ratably among them in accordance with the
amounts of such interest then due and payable to them; fifth, to the payment of
fees then due and payable to the Lenders (other than Defaulting Lenders),
ratably among them in accordance with the amounts of such fees then due and
payable to them; sixth, to pay principal and unreimbursed payments made by the
L/C Issuers pursuant to a Letter of Credit then due and payable to the Lenders
that are Non-Defaulting Lenders ratably in accordance with the amounts thereof
then due and payable to them; seventh, to the ratable payment of other amounts
then due and payable to the Lenders (other than Defaulting Lenders); eighth, on
the Termination Date, to the payment of any amounts owing to the Borrowers as a
result of a final judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and ninth, after the Termination
Date, to pay amounts owing under this Agreement to such Defaulting Lender or as
a court of competent jurisdiction may otherwise direct.
(b)    Fees. Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled
to any fees accruing during such period pursuant to Section 2.03(i) or 2.09
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees); provided that, in the case of a Defaulting Lender that
was or is a Lender (x) to the extent that a portion of the Letter of Credit
participation pursuant to Section 2.03(c) and Swing Line Loan participation
pursuant to Section 2.04(c) of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.16(a), the fees pursuant to
Section 2.03(i) that would have accrued for the benefit of such Defaulting
Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders pro rata in accordance with their respective applicable
Revolving Credit Commitments, and (y) to the extent any portion of such Letter
of Credit participation pursuant to Section 2.03(c) and Swing Line Loan
participation pursuant to Section 2.04(c) cannot be so reallocated and is not
Cash Collateralized, such fees will instead accrue for the benefit of and be
payable to the L/C Issuers and the Swing Line Lender, as applicable, as their
interests appear (and the pro rata payment provisions of Sections 2.12 and 2.13
will automatically be deemed adjusted to reflect the provisions of this
Section 2.16).
(c)    Cure. If the US Borrower, the Administrative Agent, the L/C Issuers and
the Swing Line Lender agree in writing in their discretion that a Lender that is
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.16(a)), such Lender will, to the
extent applicable, purchase such portion of outstanding Loans of the other
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the total Revolving Credit Commitments,
Revolving Credit Loans, Letter of Credit participations pursuant to
Section 2.03(c) and Swing Line Loan participations pursuant to Section 2.04(c)
of the Revolving Credit Lenders to be on a pro rata basis in accordance with
their respective Revolving Credit Commitments, whereupon such Revolving Credit
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and such Revolving Credit Commitments and Revolving Credit Loans of each
Revolving Credit Lender will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while such Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.


99



--------------------------------------------------------------------------------






Section 2.17    Interpretive Provision. Notwithstanding any provision of this
Agreement or in any other Loan Document, express or implied, in no event shall
any Foreign Borrower, CFC or Foreign Subsidiary Holding Company be obligated to
make any payments in respect of any Obligation of the US Borrower. For purposes
of this Section 2.17, the parties agree that, to give effect to the immediately
preceding sentence, no payments received from or on account of a Foreign
Borrower, CFC or Foreign Subsidiary Holding Company shall be applied to any
Obligation of the US Borrower, it being the intention of the parties hereto to
avoid adverse tax consequences due to the application of Section 956 of the
Code. All provisions in this Agreement and any Loan Document shall be
interpreted and applied consistently with this Section 2.17 and where other
provisions of this Agreement or any other Loan Document conflict with the
provisions of this Section 2.17, the provisions of this Section 2.17 shall
control.

Section 2.18    Foreign Borrower Termination. A Foreign Borrower shall cease to
be a Borrower under the Revolving Credit Facility upon at least five Business
Days’ prior written notice thereof from the Borrower Representative to the
Administrative Agent; provided that, at the time of such termination, (i) no
Obligations of such Foreign Borrower shall be outstanding hereunder and (ii) no
Letters of Credit issued for the account of such Foreign Borrower shall be
outstanding hereunder. Upon the termination of any Foreign Borrower pursuant to
this Section 2.18, the Canadian Borrower Sublimit or the UK Borrower Sublimit,
as applicable, shall be automatically and permanently reduced to zero.

ARTICLE III    
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01    Taxes.
(a)    Unless otherwise required by any applicable Law, any and all payments by
or on account of any obligation of any Loan Party to or for the account of any
Agent or any Lender (which term shall, for purposes of this Section 3.01,
include any L/C Issuer and the Swing Line Lender) under any Loan Document shall
be made free and clear of and without deduction for any Taxes. If any Loan Party
or other applicable withholding agent shall be required by any applicable Law
(as determined in the good faith discretion of such applicable withholding
agent) to withhold or deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (i) in the case of
Non-Excluded Taxes or Other Taxes or, in respect of any withholding Tax imposed
by the United Kingdom, any Taxes (including, for the avoidance of doubt,
Excluded Taxes, but subject to Section 3.01(g)), the sum payable by or on
account of the applicable Loan Party shall be increased as necessary so that
after all required withholdings or deductions (including withholdings or
deductions applicable to additional sums payable under this Section 3.01) have
been made, each of such Agent and such Lender receives an amount equal to the
sum it would have received had no such withholdings or deductions been made,
(ii) the applicable withholding agent shall be entitled to make such
withholdings or deductions and (iii) the applicable withholding agent shall pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Laws.
(b)    In addition, each Borrower and the applicable Guarantors that Guarantee
the Obligations of such Borrower under the Guaranty or the Foreign Guaranty, as
applicable, agree, jointly and severally, to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes or charges or similar levies which arise from any
payment made with respect to any Borrowing of such Borrower or related
Obligation of such Borrower or such applicable Guarantors under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document but excluding
any Other Connection Taxes imposed upon a voluntary transfer of an Obligation by
a Lender, L/C Issuer or Swing Line Lender or designation of a new


100



--------------------------------------------------------------------------------





applicable Lending Office or other office for receiving payments (in each case,
other than in respect of such designation pursuant to Section 3.01(e))
(hereinafter referred to as “Other Taxes”).
(c)    Each Borrower and the applicable Guarantors that Guarantee the
Obligations of such Borrower under the Guaranty or the Foreign Guaranty, as
applicable, shall jointly and severally indemnify each Agent and each Lender for
the full amount of any Non-Excluded Taxes attributable to any sum payable with
respect to any Borrowing of such Borrower or related Obligation of such Borrower
or such applicable Guarantors under any Loan Document to any Agent or Lender and
any Other Taxes (including any Non-Excluded Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable with respect to any Borrowing of
such Borrower or related Obligation of such Borrower or such applicable
Guarantors under this Section 3.01, and any such Non-Excluded Taxes or Other
Taxes attributable to any payment made with respect to any Borrowing by such
Borrower (including any related Obligation thereof) by or on account of any
Guarantor) payable by such Agent or such Lender or required to be withheld or
deducted from a payment to such Agent or such Lender, other than to the extent
such amounts have been compensated under Section 3.01(a) or would have been so
compensated but for the application of Section 3.01(g), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The relevant Agent or Lender, as the
case may be, shall provide the Borrowers with a written statement thereof
setting forth in reasonable detail the basis and calculation of such amounts.
Payment under this Section 3.01(c) shall be made within thirty (30) days after
the date such Lender or such Agent makes a demand therefor and submits the
required written statement, but in no event earlier than ten (10) days before
such Taxes are due and payable to the applicable Governmental Authority.
(d)    If any Lender or Agent determines in its sole discretion exercised in
good faith that it has received a refund from the Governmental Authority to
which such Non-Excluded Taxes or Other Taxes were paid (whether received in cash
or as an overpayment applied to a future Tax payment) in respect of any
Non-Excluded Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by any Loan Party pursuant to or in respect of this
Section 3.01, it shall promptly remit such refund (but only to the extent of
indemnity payments made under this Section 3.01 with respect to Taxes giving
rise to such refund, and including any interest, but only to the extent included
in such refund by the applicable Governmental Authority) to the Borrowers, net
of all reasonable and documented out-of-pocket expenses (including Taxes) of the
Lender or Agent, as the case may be; provided that the Borrowers, upon the
request of the Lender or Agent, as the case may be, agree promptly to return
such refund to such party and to pay, without duplication, any interest and
penalties imposed by the relevant Governmental Authority in respect of such
returned amount in the event such party is required to repay such refund to the
relevant Governmental Authority. Notwithstanding anything to the contrary in
this Section 3.01(d), in no event will any Lender or Agent be required to pay
any amount to any Loan Party pursuant to this Section 3.01(d) the payment of
which would place such Lender or Agent in a less favorable net after-Tax
position than such Lender or Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.01(d) shall not be
construed to require any indemnified party to make available its Tax Returns (or
other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(e)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or 3.01(c) with respect to such Lender it will,
if requested by the Borrowers, use commercially reasonable efforts (subject to
such Lender’s overall internal policies of general application and legal and
regulatory restrictions) to avoid the consequences of such event, including to
designate another Lending Office for any Loan or Letter of Credit affected by
such event or to assign its rights and obligations with


101



--------------------------------------------------------------------------------





respect to such Loan or Letter of Credit to another of its offices, branches or
affiliates; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, would eliminate or reduce amounts payable pursuant to
Section 3.01(a) or 3.01(c), as the case may be, and would cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 3.01(e) shall
affect or postpone any of the Obligations of any Loan Party or Lender or the
rights of the Lender or Loan Party pursuant to this Section 3.01. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(f)    Within thirty (30) days after the date of any payment of Taxes by any
Loan Party or any other withholding agent to a Governmental Authority pursuant
to this Section 3.01, such Loan Party or other applicable withholding agent (if
it is not the Administrative Agent) shall furnish to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment thereof, a copy of the return reporting
payment thereof or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.
(g)    The UK Borrower is not required to pay additional amounts to a Lender
(other than a new Lender pursuant to a request by a Borrower under Section 3.07)
pursuant to Section 3.01(a)(i) in respect of any Tax that is required by the
United Kingdom to be withheld from a payment of interest on a Loan made to the
UK Borrower if at the time the payment falls due: (i) the relevant Lender is not
a UK Qualifying Lender and that Tax would not have been required to be withheld
had that Lender been a UK Qualifying Lender unless the reason that that Lender
is not a UK Qualifying Lender is a change after the date on which it became a
Lender under this Agreement in (or in the interpretation, administration or
application of) any law or double taxation agreement or any published practice
or published concession of any relevant Governmental Authority; (ii) the
relevant Lender is a UK Qualifying Lender solely by virtue of clause (b) of the
definition of UK Qualifying Lender and (1) an officer of H.M. Revenue & Customs
has given (and not revoked) a direction (a “Direction”) under section 931 of the
ITA which relates to the payment and that Lender has received from the UK
Borrower a certified copy of that Direction and (2) that Tax would not have been
required to be withheld had that Direction not been made; (iii) the relevant
Lender is a UK Qualifying Lender solely by virtue of clause (b) of the
definition of UK Qualifying Lender and (1) the relevant Lender has not given a
UK Tax Confirmation to the UK Borrower; and (2) that Tax would not have been
required to be withheld had the Lender given a UK Tax Confirmation to the UK
Borrower, on the basis that the UK Tax Confirmation would have enabled the UK
Borrower to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the ITA; or (iv) the relevant Lender
is a Treaty Lender and the UK Borrower is able to demonstrate that that Tax is
required to be withheld as a result of the failure of the relevant Lender to
comply with its obligations under Section 10.15(a)(iv). Any Lender which is a
Lender in respect of a Loan to the UK Borrower shall promptly notify the
Administrative Agent and the UK Borrower if (i) it is not, or ceases to be, a UK
Qualifying Lender, for whatever reason, or (ii) it is a UK Qualifying Non-Bank
Lender and there is any change in the position from that set out in the UK Tax
Confirmation it has given.

Section 3.02    Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers (or
the Borrower Representative on their behalf) through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers (or the Borrower
Representative on their behalf) that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice,


102



--------------------------------------------------------------------------------





the Borrowers shall, upon written demand from such Lender (with a copy to the
Administrative Agent), prepay or, with respect to Loans denominated in Dollars,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

Section 3.03    Changed Circumstances.
(a)    Circumstances Affecting Eurodollar Rate Availability. Subject to
Section 3.03(c) below, in connection with any request for a Eurodollar Rate Loan
or a conversion to or continuation thereof or otherwise, if for any reason
(i) the Administrative Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Loan, (ii) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that reasonable and adequate means do not exist for the ascertaining the
Eurodollar Rate for such Interest Period with respect to a proposed Eurodollar
Rate Loan or (iii) the Required Lenders shall determine (which determination
shall be conclusive and binding absent manifest error) that the Eurodollar Rate
does not adequately and fairly reflect the cost to such Lenders of making or
maintaining such Loans during such Interest Period, then the Administrative
Agent shall promptly give notice thereof to the Borrower Representative.
Thereafter, until the Administrative Agent notifies the Borrower Representative
that such circumstances no longer exist, the obligation of the Lenders to make
Eurodollar Rate Loans and the right of the Borrowers to convert any Loan to or
continue any Loan as a Eurodollar Rate Loan shall be suspended, and the
Borrowers shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such Eurodollar Rate Loan together
with accrued interest thereon (subject to Sections 2.08(e) and 10.10), on the
last day of the then current Interest Period applicable to such Eurodollar Rate
Loan; or (B) convert the then-outstanding principal amount of each such
Eurodollar Rate Loan to a Base Rate Loan as of the last day of such Interest
Period.
(b)    Laws Affecting Eurodollar Rate Availability. If, after the Closing Date,
the introduction of, or any change in, any applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any Eurodollar Rate Loan, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower Representative and the other Lenders. Thereafter,
until the Administrative Agent notifies the Borrower Representative that such
circumstances no longer exist, (i) the obligations of the Lenders to make
Eurodollar Rate Loans, and the right of the Borrowers to convert any Loan to a
Eurodollar Rate Loan or continue any Loan as a Eurodollar Rate Loan shall be
suspended and thereafter the Borrowers may select only Base Rate Loans
denominated in Dollars and (ii) if any of the Lenders may not lawfully continue
to maintain a Eurodollar Rate Loan to the end of the then-current Interest
Period applicable thereto, (x) if denominated in Dollars, the applicable Loan
shall immediately be converted to a Base Rate Loan for the remainder of such
Interest Period and (y) if denominated in any other LIBOR Quoted Currency, the
applicable Loan shall immediately be prepaid in full and re-borrowed as a Base
Rate Loan denominated in Dollars.


103



--------------------------------------------------------------------------------





(c)    Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower Representative may amend this Agreement to replace the LIBOR Screen
Rate with respect to any applicable LIBOR Quoted Currency with one or more
Benchmark Replacements, as applicable (it being understood that all Loans
denominated in a given LIBOR Quoted Currency for which the LIBOR Screen Rate is
being replaced shall be subject to the same Benchmark Replacement). Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower Representative so
long as the Administrative Agent has not received, by such time, written notice
of objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBOR Screen Rate with a Benchmark Replacement
pursuant to this Section 3.03(c) will occur prior to the applicable Benchmark
Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right (in consultation with the US Borrower) to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower Representative and the Lenders of
(A) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and
(D) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.03(c), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.03(c).
(iv)    Benchmark Unavailability Period. Upon the Borrower Representative’s
receipt of notice of the commencement of a Benchmark Unavailability Period, any
Borrower may revoke any request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans to be made, converted or continued during
any Benchmark Unavailability Period and, failing that, (i) in the case of a
request for Borrowing of, conversion to or continuation of Eurodollar Rate Loans
denominated in Dollars, such Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans and
(ii) in the case of a request for Borrowing of, conversion to or continuation of
Eurodollar Rate Loans denominated in any other LIBOR Quoted Currency, such
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans denominated in Dollars. During any
Benchmark


104



--------------------------------------------------------------------------------





Unavailability Period, the component of the Base Rate based upon the Eurodollar
Rate will not be used in any determination of the Base Rate.

Section 3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
(a)    If any Lender reasonably determines that as a result of the introduction
of or any change in or in the interpretation of any Law, in each case after the
date such Lender becomes a party to this Agreement, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Eurodollar Rate Loans or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (including any such increased costs or reduction in amount resulting
from any Taxes (other than (A) any Excluded Taxes, (B) Other Taxes, (C) Taxes
covered by Section 3.01(a)(i) or (D) reserve requirements contemplated by
Section 3.04(c))), then from time to time upon written demand of such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrowers shall, without duplication, pay to such Lender such additional amounts
as will compensate such Lender for such increased cost or reduction.
(b)    If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the date such Lender becomes a
party to this Agreement, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any Person controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and/or liquidity and such Lender’s desired return on capital),
then from time to time upon written demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrowers shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction.
(c)    The Borrowers shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive in the
absence of manifest error) and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurodollar Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrowers (or the Borrower
Representative on their behalf) shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen (15)
days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable fifteen (15) days from receipt of such notice.


105



--------------------------------------------------------------------------------





(d)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrowers (or the Borrower Representative on
their behalf), use commercially reasonable efforts to designate another Lending
Office for any Loan or Letter of Credit affected by such event or to assign its
rights and obligations with respect to such Loan or Letter of Credit to another
of its offices, branches or affiliates; provided that such efforts are made on
terms that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 3.04(d) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.04(a), 3.04(b) or 3.04(c).
(e)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, regulations, orders,
requests, guidelines or directives in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory authorities, in each case pursuant to Basel III, are, in each
case deemed to have been adopted and to have taken effect after the Closing
Date.

Section 3.05    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by such Borrower (or the
Borrower Representative on its behalf);
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any loss of margin.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. A certificate of such Lender
submitted to the Borrower Representative (through the Administrative Agent) with
respect to any amounts owing under this Section 3.05 shall be conclusive absent
manifest error.

Section 3.06    Matters Applicable to All Requests for Compensation.
(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower Representative setting forth in
reasonable detail the additional amount or amounts to be paid to it hereunder,
which shall be conclusive in the absence of manifest error. In determining such
amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.


106



--------------------------------------------------------------------------------





(b)    With respect to any Lender’s claim for compensation under Section 3.04,
the Borrowers shall not be required to compensate such Lender for any amount
incurred more than one hundred and eighty (180) days prior to the date that such
Lender notifies the Borrowers (or the Borrower Representative on their behalf)
of the event that gives rise to such claim and that such Lender has determined
to request such compensation; provided that if the circumstance giving rise to
such increased cost or reduction is retroactive, then such one hundred eighty
(180)-day period referred to above shall be extended to include the period of
retroactive effect thereof. If any Lender requests compensation by the Borrowers
under Section 3.04, the Borrowers may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
continue Eurodollar Rate Loans from one Interest Period to another, or to
convert Base Rate Loans into Eurodollar Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested. For
the avoidance of doubt, the term “Lender” in Sections 3.01 and 3.04 includes
each L/C Issuer, the Swing Line Lender and each Lender as a participant in a
Letter of Credit or Swing Line Loan.
(c)    If the obligation of any Lender to make or continue any Eurodollar Rate
Loan from one Interest Period to another, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.02 or 3.03
hereof, such Lender’s Eurodollar Rate Loans shall be automatically converted
into Base Rate Loans in Dollars (at the Dollar Equivalent amount of such
Eurodollar Rate Loan) on the last day(s) of the then current Interest Period(s)
for such Eurodollar Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.02 or 3.03 hereof that gave rise to such conversion no
longer exist:
(i)    to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued as Eurodollar Rate
Loans from one Interest Period to another by such Lender shall be made or
continued instead as Base Rate Loans in Dollars (at the Dollar Equivalent amount
of such Eurodollar Rate Loan), and all Base Rate Loans of such Lender that would
otherwise be converted into Eurodollar Rate Loans shall remain as Base Rate
Loans.
(d)    If any Lender gives notice to the Borrowers (or the Borrower
Representative on their behalf) (with a copy to the Administrative Agent) that
the circumstances specified in Section 3.02 or 3.03 hereof that gave rise to the
conversion of such Lender’s Eurodollar Rate Loans pursuant to this Section 3.06
no longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when Eurodollar Rate Loans made by other Lenders of
such Class of Loans are outstanding, such Lender’s Base Rate Loans of such Class
of Loans shall be automatically converted, irrespective of whether such
conversion results in greater than twenty (20) Interest Periods being
outstanding under this Agreement, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans of the applicable Class and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments in respect of such
Class.


107



--------------------------------------------------------------------------------






Section 3.07    Replacement of Lenders Under Certain Circumstances.
(a)    If at any time (x) any Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01(a), 3.01(c) or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Rate Loans as a result of any condition described in Section 3.03,
(y) any Lender becomes a Defaulting Lender or (z) any Lender becomes a
Non-Consenting Lender, then any such Borrower may, on ten (10) Business Days’
prior written notice to the Administrative Agent and such Lender, replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (with the assignment fee to be paid by such
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that (i) in the case of
any Eligible Assignees in respect of Non-Consenting Lenders, the replacement
Lender shall agree to the consent, waiver or amendment to which the
Non-Consenting Lender did not agree, (ii) in the case of any such assignment
resulting from a claim for compensation under Section 3.01(a), 3.01(c) or 3.04,
such assignment will result in a reduction in such compensation or payments
thereafter and (iii) neither the Administrative Agent nor any Lender shall have
any obligation to any Borrower to find a replacement Lender or other such
Person.
(b)    Any Lender being replaced pursuant to Section 3.07(a) shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans and (ii) deliver any
Notes evidencing such Loans to the Borrowers or the Administrative Agent;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid, and such Lender shall be
deemed to have executed such Assignment and Assumption within one (1) Business
Day of a request that it do so in the event that it has failed to do so within
such period, and such assignment shall be recorded in the Register and the Notes
(if any) evidencing such Lender’s Loans of the applicable Class shall be deemed
cancelled. Pursuant to such Assignment and Assumption, (i) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans of the applicable Class and, if applicable,
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the Borrowers owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (iii) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the Borrowers, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease, if all of its Loans, Commitments and participations in Swing Line Loans
and Letters of Credit have been so assigned, to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 10.04 and 10.05
(and bound by the obligations set forth in Section 10.08) with respect to facts
and circumstances occurring prior to the effective date of such assignment.
(c)    Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced in such capacity hereunder except in accordance with the terms
of Section 9.06.
(d)    In the event that (i) the Borrowers (or the Borrower Representative on
their behalf) or the Administrative Agent have requested the Lenders to consent
to a departure or waiver of any provisions of


108



--------------------------------------------------------------------------------





the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all Lenders (or all
Lenders of a given Class) or all affected Lenders (or all affected Lenders of a
given Class) in accordance with the terms of Section 10.01 and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

Section 3.08    Survival. The Borrowers’ obligations under this Article III
shall survive the resignation or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender (including any L/C
Issuer and the Swing Line Lender), the termination of the Commitments, the
repayment, satisfaction or discharge of all obligations under any Loan Document
and the Termination Date.

ARTICLE IV    
CONDITIONS PRECEDENT

Section 4.01    Conditions to the Closing Date. The effectiveness of this
Agreement and the obligation of each Lender and each L/C Issuer to make the
Credit Extensions hereunder on the Closing Date is subject to satisfaction of
the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be in the form of an original, facsimile or electronic copy (followed promptly
by originals) unless otherwise specified, and each executed by a Responsible
Officer of the applicable signing Loan Party:
(i)    executed counterparts of this Agreement, in the form of an original,
facsimile or electronic copy, executed by each Lender and a Responsible Officer
of each Borrower and Holdings;
(ii)    a Note executed by the relevant Borrower in favor of each Lender
requesting a Note at least two (2) Business Days prior to the Closing Date, if
any;
(iii)    executed counterparts of (A) the Reaffirmation Agreement, duly executed
by each of the Loan Parties, the Dutch Custodian, the Cayman Issuer and the Thai
Issuer, together with copies of all Uniform Commercial Code, PPSA, judgment and
Tax lien searches with respect to personal property Collateral reasonably
required by the Administrative Agent, together with copies of the financing
statements (or similar documents) disclosed by such searches, and accompanied by
evidence that any Liens indicated in any such financing statement that are not
permitted by Section 7.01 have been or contemporaneously will be released or
terminated (or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent), (B) the Canadian Reaffirmation Agreement, duly executed
by the Canadian Borrower and the Foreign Guarantor, (C) the UK Debenture, duly
executed by the UK Borrower, and the UK Share Charge, duly executed by the
Foreign Guarantor, and (D) the Cayman Mortgage Deed of Confirmation, duly
executed by the US Borrower;
(iv)    (A) except with respect to the UK Borrower and Canadian Borrower, a copy
of the certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified, if applicable, as of a recent
date by the appropriate Governmental Authority of the jurisdiction of its
organization (or other appropriate entity) and a certificate of status or the
applicable equivalent thereof from the appropriate Governmental Authority dated
as of a recent date certifying as to the good standing of such Loan Party and
(B) a certificate (as is customary in the relevant jurisdiction) of a
Responsible Officer of each Loan Party dated the Closing Date and certifying
(1) that (x) attached thereto is a true and complete copy of the memorandum and
articles


109



--------------------------------------------------------------------------------





of association, by-laws or operating (or limited liability company) agreement
(or other applicable constitutional documents) of such Loan Party as in effect
on the Closing Date, (y) attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) and, in the case of any UK Loan Party, resolutions of the shareholders, of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (z) the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto furnished pursuant
to clause (A) above, and that such certificate or articles are in full force and
effect and (2) as to the incumbency and specimen signature of each officer
executing any Loan Document on behalf of such Loan Party and (where applicable
in such jurisdiction) signed by another officer as to the incumbency and
specimen signature of the Responsible Officer executing the certificate pursuant
to this clause (B);
(v)    (A) a certificate from the chief financial officer or the treasurer of
the US Borrower, substantially in the form of Exhibit H-1, certifying that the
US Borrower and its Restricted Subsidiaries, taken as a whole, after giving
effect to the Transactions, are Solvent, (B) a certificate from the chief
financial officer or the treasurer of the Canadian Borrower, substantially in
the form of Exhibit H-2, certifying that the Canadian Borrower and its
Restricted Subsidiaries, taken as a whole, after giving effect to the
Transactions, are Solvent and (C) a certificate from the chief financial officer
or the treasurer of the UK Borrower, substantially in the form of Exhibit H-3,
certifying that the UK Borrower and its Restricted Subsidiaries, taken as a
whole, after giving effect to the Transactions, are Solvent; and
(vi)    a certificate signed by a Responsible Officer of the US Borrower
certifying as to the satisfaction of the conditions set forth in
Sections 4.01(e), 4.01(g), 4.01(i), 4.02(a) and 4.02(b).
(b)    The Administrative Agent’s receipt of a customary opinion of (i) Ropes &
Gray LLP, counsel for the US Loan Parties, (ii) McCarthy Tétrault LLP, counsel
to the Canadian Borrower and (iii) Latham & Watkins (London) LLP, with respect
to the UK Borrower, and (iv) local or other counsel reasonably satisfactory to
the Administrative Agent in respect of each Foreign Security Agreement, which
opinions, in the case of each of clauses (i) through (iv), shall be (x) in
substantially the form delivered to the Administrative Agent on or prior to the
Closing Date or otherwise reasonably acceptable to the Administrative Agent,
(y) dated as of the Closing Date and (y) addressed to each Arranger, the L/C
Issuers, the Swing Line Lender, the Administrative Agent and the Lenders as of
the Closing Date.
(c)    To the extent requested by the Administrative Agent not less than ten
(10) days prior to the Closing Date, the Administrative Agent shall have
received, at least five (5) days prior to the Closing Date, (i) all
documentation and other information with respect to the Loan Parties required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and CAML and (ii) a
Beneficial Ownership Certification in relation to each Borrower (or a
certification that such Borrower qualifies for an express exclusion from the
“legal entity customer” definition under the Beneficial Ownership Regulations).
(d)    Substantially simultaneously with the initial Credit Extensions, the
Refinancing shall have been consummated.


110



--------------------------------------------------------------------------------





(e)    After giving effect to the Transactions, no third-party indebtedness for
borrowed money of, or guarantee thereof by, the US Borrower or any of its
Restricted Subsidiaries shall remain outstanding as of the Closing Date other
than Indebtedness incurred pursuant to this Agreement and Indebtedness otherwise
permitted under Section 7.03(b) or any guarantee of any of the foregoing.
(f)    All fees and expenses due to the Arrangers and the Lenders required to be
paid on the Closing Date from the proceeds of the initial Credit Extensions for
which the US Borrower has received invoices at least two (2) days in advance of
the Closing Date shall be paid.
(g)    Since December 31, 2018, there shall not have occurred a Material Adverse
Effect.
(h)    The Administrative Agent shall have received (x) the audited consolidated
balance sheet of the US Borrower and its Subsidiaries and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the three most recently completed fiscal years ended at least ninety
(90) days prior to the Closing Date and (y) the unaudited consolidated balance
sheet of the US Borrower and its Subsidiaries and the related consolidated
statements of income or operations and cash flows for each fiscal quarter ending
after December 31, 2018 and at least forty-five (45) days prior to the Closing
Date (and for the corresponding portion of the prior fiscal year of the US
Borrower), in the case of each of clauses (x) and (y), all in reasonable detail
and prepared in accordance with GAAP.
(i)    The US Borrower and its Restricted Subsidiaries shall be in Pro Forma
Compliance with the financial covenants set forth in Section 7.10 for the four
(4) fiscal quarter period ended at least forty-five (45) days prior to the
Closing Date.
The Administrative Agent shall notify the Lenders of the receipt of any
documents, certificates or other information required to be delivered pursuant
to this Section 4.01 and is hereby irrevocably authorized by the Lenders and the
L/C Issuers to approve the form of any such documents, certificates or other
information.

Section 4.02    Conditions to All Credit Extensions. The obligation of each
Lender and the L/C Issuers to honor any Request for Credit Extension (other than
in connection with (i) a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurodollar Rate Loans or (ii) a Credit
Extension in respect of commitments for Extended Term Loans or Extended
Revolving Credit Commitments or (except as set forth in Section 2.14)
commitments for New Term Loans or New Revolving Credit Commitments) is subject
to satisfaction or waiver by the Required Lenders (or, in the case of a Request
for Credit Extension in respect of any Revolving Credit Facility, by the
Required Revolving Lenders) of the following conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article V and in each other Loan Document shall be true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the date of such Credit Extension (except in the case of any representation and
warranty which expressly relates to a given date or period, which representation
and warranty shall be true and correct in all material respects (and in all
respects if qualified by materiality) as of the respective date or for the
respective period, as the case may be).
(b)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


111



--------------------------------------------------------------------------------





(d)    In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable L/C Issuer
would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by any Borrower (or the Borrower Representative on its behalf)
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and 4.02(b), as applicable, have been satisfied or
waived by the Required Lenders on and as of the date of the applicable Credit
Extension.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
At the time of each Credit Extension (other than (i) a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans or (ii) a Credit Extension in respect of commitments for Extended
Term Loans or Extended Revolving Credit Commitments or, except as set forth in
Section 2.14, commitments for New Term Loans or New Revolving Credit
Commitments) and, solely with respect to the representations in Sections 5.01,
5.02, 5.03 and 5.04 (in each case, solely as they relate to Holdings and the
Borrowers and/or this Agreement, as applicable), on the Closing Date, Holdings
and the US Borrower represent and warrant to the Agents and the Lenders that:

Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized, incorporated or formed, validly existing and, where applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
writs, injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a) (other than with
respect to the Borrowers), (b)(i), (c), (d) or (e), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 5.02    Authorization; No Contravention.
(a)    The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party are within such Loan Party’s corporate
or other powers and have been duly authorized by all necessary corporate or
other organizational action.
(b)    (i) The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is a party and (ii) as of the Closing Date
only, the consummation of the Transactions do not and will not (A) contravene
the terms of any of such Person’s Organization Documents, (B) conflict with or
result in any default, breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (x) (1) any Junior Financing
Documentation or (2) any other Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (C) violate any Law; except with respect to any


112



--------------------------------------------------------------------------------





conflict, default, breach, contravention, payment or violation referred to in
clause (B) or (C), to the extent that such conflict, breach, contravention,
payment or violation could not reasonably be expected to have a Material Adverse
Effect.

Section 5.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the priority thereof) or (d) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings and
other actions necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties as specified in the Collateral
Documents, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

Section 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its respective terms, except as such
enforceability may be limited by Debtor Relief Laws or other Laws affecting
creditors’ rights generally and by general principles of equity.

Section 5.05    Financial Statements; No Material Adverse Effect.
(a)    The US Borrower has heretofore furnished to the Arrangers the financial
statements referred to in Section 4.01(h). Such financial statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and subject, in the
case of quarterly financial statements, to the absence of footnotes and to
normal year-end adjustments and (ii) fairly present in all material respects the
financial condition, results of operations and cash flows of the US Borrower and
its consolidated Subsidiaries as of such dates and for such periods.
(b)    Since December 31, 2018, there has not been any change, condition or
event that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.
(c)    The forecasts of consolidated balance sheets, income statements and cash
flow statements of the US Borrower and its Subsidiaries for each fiscal year of
the US Borrower ending after the Closing Date until not earlier than December
31, 2024, copies of which have been furnished to the Arrangers prior to the
Closing Date, have been prepared in good faith based upon assumptions believed
by the US Borrower to be reasonable at the time made in light of the conditions
existing at the time of delivery of such forecasts, it being understood that
such forecasts, as to future events, are not to be viewed as facts and are
subject to significant uncertainties and contingencies many of which are beyond
the US Borrower’s control, that actual results during the period or periods
covered by any such forecasts may differ significantly from the forecasted
results, that such differences may be material and that such forecasts are not a
guarantee of financial performance.


113



--------------------------------------------------------------------------------






Section 5.06    Litigation. Except as disclosed in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the US Borrower, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings, the US Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.



Section 5.07    Ownership of Property; Liens. Holdings, the US Borrower and each
of its Restricted Subsidiaries has good record and indefeasible title in fee
simple to, or valid leasehold interests in, or easements or other limited
property interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for minor defects in title that
do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by
Section 7.01 and except where the failure to have such title or other property
interests described above could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

Section 5.08    Environmental Matters.
(a)    US Borrower and all of its Restricted Subsidiaries are, and for the
previous five (5) years have been, in compliance with all applicable
Environmental Laws and all Environmental Permits required thereunder, except as
could not reasonably be expected to result in a Material Adverse Effect.
(b)    There are no actions, suits, proceedings, demands or claims alleging
potential liability or responsibility for violation of, or liability under, any
Environmental Law and relating to businesses, operations or properties of the US
Borrower or any of its Restricted Subsidiaries that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and, to
the knowledge of the US Borrower, there are no existing facts or circumstances
which would reasonably be expected to result in any such actions, suits,
proceedings, demands or claims.
(c)    Except as disclosed in Schedule 5.08(c) or as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) none of the properties currently or, to the knowledge of the US Borrower,
formerly owned, leased or operated by the US Borrower or any of its Restricted
Subsidiaries is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list and (ii) there are no
Hazardous Materials stored or present and there has been no Release or
threatened Release of Hazardous Materials, in either case, (x) on, at, under or
from any property currently or, to the knowledge of the US Borrower, formerly
owned or operated by the US Borrower or any of its Restricted Subsidiaries or,
to the knowledge of the US Borrower, any offsite locations to which the US
Borrower or any of its Restricted Subsidiaries has disposed or arranged for the
disposal of treatment of any Hazardous Materials and (y) in a quantity or manner
that would reasonably be expected to result in liability of the US Borrower or
any of its Restricted Subsidiaries under any Environmental Law.
(d)    Except as disclosed in Schedule 5.08(d), neither Holdings, the US
Borrower nor any of its Restricted Subsidiaries is undertaking, or paying for,
either individually or together with other potentially responsible parties, any
investigation or assessment or response or other corrective action relating to
any actual or threatened Release of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for any such
investigation or assessment or response or other corrective action that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


114



--------------------------------------------------------------------------------






Section 5.09    Taxes. Each Loan Party and each Restricted Subsidiary has timely
filed all Tax Returns and reports required to be filed, has timely paid all
Taxes due and payable or levied or imposed upon it or its properties, income or
assets (including in its capacity as a withholding agent) and has made adequate
provision (in accordance with GAAP) for all Taxes not yet due and payable,
except (a) those Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP or (b) with respect to which the failure to make such filing, payment
or provision could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect. There are no current, pending or
threatened audits, assessments, deficiencies, proceedings or claims in respect
of Taxes that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Except as could not reasonably be expected to
have a Material Adverse Effect, the Canadian Borrower and each other Restricted
Subsidiary having employees in Canada has withheld all employee withholdings and
has made all employer contributions to be withheld and made by it pursuant to
applicable Law on account of the Canada Pension Plan and Quebec Pension Plan,
employment insurance and employee income taxes.

Section 5.10    ERISA Compliance.
(a)    Each Plan and Pension Plan is in compliance with the applicable
provisions of ERISA and the Code, except as could not reasonably be expected to
have a Material Adverse Effect. Each Plan and Pension Plan that is intended to
qualify under Section 401(a) of the Code has either received a favorable
determination letter from the IRS or an application for such a letter has been
or will be submitted to the IRS within the applicable required time period with
respect thereto and, to the knowledge of the US Borrower, nothing has occurred
which could reasonably be expected to prevent, or cause the loss of, such
qualification. The present value of all accrued benefit obligations under each
Pension Plan (based on those assumptions used to fund such Plans) did not, as of
the last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Pension Plan
allocable to such accrued benefit obligations by an amount which could
reasonably be expected to have a Material Adverse Effect.
(b)    No ERISA Event has occurred or is reasonably expected to occur, and
neither the US Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA, except, in each case,
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.
(c)    None of the Loan Parties nor any ERISA Affiliate has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan, or failure to comply with applicable Laws in respect of a Foreign Plan,
except as could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.11    Subsidiaries; Equity Interests. As of the Closing Date,
(i) Holdings, the US Borrower and its Subsidiaries do not have any Subsidiaries
other than those specifically disclosed in Schedule 5.11, and (ii) all of the
outstanding Equity Interests of each Restricted Subsidiary are owned directly by
the Person or Persons set forth in Schedule 5.11 and are free and clear of all
Liens except (a) those created under the Loan Documents and (b) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.11 sets forth (i) the name and jurisdiction of each Subsidiary and
(ii) the ownership interest of the US Borrower and each other Subsidiary in each
Subsidiary, including the percentage of such ownership.


115



--------------------------------------------------------------------------------






Section 5.12    Margin Regulations; Investment Company Act.
(a)    As of the Closing Date, (i) none of the Collateral is margin stock (as
defined in Regulation U of the FRB as in effect from time to time) and (ii) not
more than 25% of the value of the total assets of Holdings, the US Borrower and
its Restricted Subsidiaries, on a consolidated basis, is margin stock (as
defined in Regulation U of the FRB as in effect from time to time).
(b)    No proceeds of any Borrowings or drawings under any Letter of Credit will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock (in violation of
Regulation U issued by the FRB).
(c)    Neither the US Borrower nor any of its Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

Section 5.13    Disclosure. As of the Closing Date, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party to any Agent or any Lender in connection with the Transactions,
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole, contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading (as
modified or supplemented by other information so furnished); provided that
(a) with respect to financial estimates, projected financial information and
other forward-looking information, the US Borrower represents and warrants only
that such information was prepared in good faith based upon assumptions believed
by the US Borrower to be reasonable at the time of preparation; it being
understood that such projections, as to future events, are not to be viewed as
facts and are subject to significant uncertainties and contingencies many of
which are beyond the US Borrower’s control, that actual results during the
period or periods covered by any such projections may differ significantly from
the projected results and that such differences may be material and that such
projections are not a guarantee of financial performance and (b) no
representation is made with respect to information of a general economic or
general industry nature. As of the Closing Date, all of the information included
in the Beneficial Ownership Certification is true and correct.

Section 5.14    Intellectual Property; Licenses, Etc. The US Borrower and each
Restricted Subsidiary owns free from exclusive licenses to others, or possesses
the right to use, all of the Patents, Trademarks, industrial designs, Internet
domain names, Copyrights, trade secrets and know-how, and registrations,
applications for registration of, and goodwill associated with the foregoing, as
applicable (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without, to the knowledge of the US
Borrower, conflict with the IP Rights of any other Person, except to the extent
such failure to own or possess the right to use or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the US Borrower, the conduct of the
US Borrower’s and its Restricted Subsidiaries’ businesses does not infringe upon
the IP Rights held by any other Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the US Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.15    Solvency. On the Closing Date, after giving effect to the
consummation of the Transactions, (i) the US Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent, (ii) the Canadian Borrower
and its Restricted Subsidiaries, on a consolidated basis, are Solvent and
(iii) the UK Borrower and its Restricted Subsidiaries, on a consolidated basis,
are Solvent.


116



--------------------------------------------------------------------------------






Section 5.16    Perfection, Etc. Except as otherwise contemplated hereby or
under any other Loan Document, and except with respect to any IP Rights
constituting Collateral, all filings and other actions necessary to perfect the
Liens on the Collateral created under, and as required by, the Collateral
Documents have been duly made or taken or otherwise provided for (to the extent
required hereby or by the applicable Collateral Documents) in a manner
reasonably acceptable to the Administrative Agent and are in full force and
effect, and the Collateral Documents create in favor of the Administrative Agent
for the benefit of the Secured Parties a valid and, together with such filings
and other actions (to the extent required hereby or by the applicable Collateral
Documents or applicable law), perfected Lien in the Collateral, securing the
payment and performance of the Secured Obligations (or (x) in the case of
Collateral of each Foreign Borrower, its own Secured Obligations, (y) in the
case of the Foreign Guarantor’s pledge of the Equity Interests of each Foreign
Borrower, the Foreign Guarantor’s and Foreign Borrowers’ Secured Obligations and
(z) in the case of the Foreign Guarantor’s pledge of the Equity Interests of
Acushnet Japan, all of the Secured Obligations), subject only to Liens permitted
by Section 7.01. Upon the recordation of the Intellectual Property Security
Agreements with the USPTO, the U.S. Copyright Office or, in the case of the
Canadian Borrower, the Canadian Intellectual Property Office, as applicable, and
the filing of such other filings required hereby or by the applicable Collateral
Documents or applicable law, the Lien on the IP Rights constituting Collateral
created under the Collateral Documents will constitute a perfected Lien in such
IP Rights constituting Collateral in all right, title and interest of the US
Borrower and its Restricted Subsidiaries in which a Lien may be perfected by
such filings. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the Liens created or permitted
under the Loan Documents.

Section 5.17    Compliance with Laws Generally. Neither the US Borrower nor any
of its Restricted Subsidiaries or any of their respective material properties,
or the use of such material properties, is in violation of any Law, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, except for such violations or defaults that (a) are
being contested in good faith by appropriate proceedings or (b) individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.18    Labor Matters. (i) There are no strikes, lockouts, slowdowns or
other similar labor disputes against the US Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the US Borrower, threatened;
(ii) hours worked by and payment made to employees of the US Borrower and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters, except to the extent
that such violation has not, or could not reasonably be expected to, impair the
value of a material portion of the Collateral or the Administrative Agent’s
ability to exercise its rights and remedies in respect of a material portion of
the Collateral; and (iii) all payments due from the US Borrower or any of its
Restricted Subsidiaries on account of wages, vacation pay, and employee health
and welfare insurance, including on account of the Canada Pension Plan and
Quebec Pension Plan, have been paid or accrued as liabilities on the books of
the US Borrower or the relevant Restricted Subsidiary, except in the case of
each of clauses (i) and (iii), as in the aggregate has not had and could not
reasonably be expected to have a Material Adverse Effect.

Section 5.19    Absence of Defaults. No event has occurred and is continuing
which constitutes a Default.

Section 5.20    Senior Indebtedness Status. The Obligations of each Loan Party
and each Restricted Subsidiary under this Agreement and each of the other Loan
Documents rank and shall continue to rank senior in priority of payment to all
Subordinated Indebtedness of each such Person, and shall constitute and shall
continue to constitute “Senior Indebtedness” and “Designated Senior Debt” (or
any other term of similar meaning and import) under all instruments and
documents, now or in the future, relating to any Subordinated


117



--------------------------------------------------------------------------------





Indebtedness of such Person (to the extent the concept of “Senior Indebtedness”
or “Designated Senior Debt” (or similar concept) exists therein).

Section 5.21    Anti-Corruption Laws and Sanctions.
(a)    To the extent applicable, each Loan Party is in compliance, in all
material respects, with (x) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (y) the PATRIOT Act, and (z)
CAML. No part of the proceeds of the Loans will be used by Holdings, any
Borrower or any of their respective Subsidiaries, directly or, to the knowledge
of any Borrower, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law (including the United States Foreign Corrupt
Practices Act of 1977, as amended and the United Kingdom Bribery Act 2010, as
amended).
(b)    Holdings and each Borrower has implemented and maintains in effect
policies and procedures designed to promote compliance by Holdings, such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Holdings, the
Borrowers, their Subsidiaries and, to the knowledge of any Borrower, the
directors, officers, employees, agents and controlled Affiliates of Holdings,
the Borrowers and their Subsidiaries are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in any Borrower
being designated as a Sanctioned Person. None of Holdings, any Borrower or any
of their Subsidiaries nor, to the knowledge of any Borrower, any director,
officer, agent, employee or controlled Affiliate of Holdings, any Borrower or
any of their Subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person or
is currently the subject of any Sanctions. No Borrowing, Letter of Credit, use
of proceeds or other Transaction will violate any Anti-Corruption Law or
applicable Sanctions.
(c)    No Borrower will, directly or, to its knowledge, indirectly, use the
proceeds of the Loans or any Letter of Credit or otherwise knowingly make
available such proceeds to any Person for the purpose of financing the
activities of any Person currently the subject of any Sanctions, except to the
extent authorized by each of OFAC and any other foreign Governmental Authority
administering the relevant Sanctions.

Section 5.22    Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”), the centre of main interest (as that term is
used in Article 3(1) of the Regulation) of each UK Loan Party is situated in its
jurisdiction of incorporation, and it has no “establishment” (as that term is
used in Article 2(h) of the Regulations) in any other jurisdiction.

Section 5.23    Canadian Pension Plans. The Canadian Pension Plans (if any) as
of the Closing Date are listed in Schedule 5.23 and the Canadian Pension Plans
are registered under the Canadian Tax Act and all other applicable laws which
require registration. None of the Canadian Pension Plans is a Defined Benefit
CPP. Except as could not be reasonably expected to result in a Material Adverse
Effect: (a) each Canadian Pension Plan is in compliance with applicable pension
standards legislation; (b) each Loan Party and each of their Subsidiaries has
complied with and performed all of its obligations in respect of the funding of
the Canadian Pension Plans under the terms thereof and applicable pension
standards legislation; (c) there are no incomplete terminations or partial
terminations of any Defined Benefit CPP; and (d) to the knowledge of the Loan
Parties, no facts or circumstances have occurred or existed that could result,
or be reasonably


118



--------------------------------------------------------------------------------





anticipated to result, in the declaration of a termination or partial
termination of any Defined Benefit CPP under requirements of Law.

Section 5.24    UK DB Plans. In each case, except as could not be reasonably
expected individually or in the aggregate to result in a Material Adverse
Effect: (i) other than in respect of the UK DB Plan, no Loan Party or Subsidiary
is or has at any time been an employer (for the purposes of sections 38 to 51 of
the UK Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the UK Pensions Schemes Act 1993), and
no Loan Party or Subsidiary is or has at any time been “connected” with or an
“associate” of (as those terms are used in sections 38 and 43 of the UK Pensions
Act 2004) such an employer, (ii) no event has occurred (including the entering
into of this Agreement and complying with its terms), or set of circumstances
existed, which could result in or entitle any person or body of persons to wind
up the UK DB Plan in whole or in part, and (iii) the Pensions Regulator is not
carrying out, nor has it suggested it may carry out, an investigation which may
lead to the issue of a Financial Support Direction or a Contribution Notice to
any Loan Party or Subsidiary.

ARTICLE VI    
AFFIRMATIVE COVENANTS
At any time from the Closing Date until the Termination Date, the US Borrower
shall and shall cause (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.15 and 6.17 (except that, in the case of
Section 6.17, the US Borrower shall cause each other Loan Party to)) each
Restricted Subsidiary to (and, in the case of Section 6.11(d), each of its
Subsidiaries to), and, in the case of Section 6.11(d), Holdings shall, comply
with the following covenants:

Section 6.01    Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender (provided any of the information required
pursuant to this Section 6.01 shall be deemed validly delivered as provided in
the last paragraph of Section 6.02):
(a)    as soon as available, but in any event within one hundred and twenty
(120) days after the end of each fiscal year of the US Borrower, a consolidated
balance sheet of the US Borrower and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion (x) shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or explanatory paragraph or any qualification or exception as to
the scope of such audit (provided that it shall not be a violation of the
foregoing if the report and opinion accompanying the financial statements is
subject to a “going concern” or other qualification or exception or explanatory
paragraph solely as a result of (i) the impending maturity within twelve (12)
months of the end of the fiscal year to which such financial statements relate
of any Indebtedness or (ii) the breach or impending breach of any financial
covenant) and (y) shall be accompanied by any final accountant’s management
letters delivered by the independent certified public accountants to the US
Borrower during such fiscal year;
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of any fiscal year of the
US Borrower, a consolidated balance sheet of the US Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the fiscal year of the US


119



--------------------------------------------------------------------------------





Borrower then ended, setting forth in each case in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the US Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the US Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;
(c)    as soon as available, but in any event no later than one hundred and
twenty (120) days after the end of each fiscal year of the US Borrower,
reasonably detailed forecasts prepared by management of the US Borrower on a
quarterly basis of consolidated balance sheets, income statements and cash flow
statements of the US Borrower and its Subsidiaries for the fiscal year following
such fiscal year then ended;
(d)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b), consolidating financial
information (which may be in footnote form only) reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements; and
(e)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b), any information required
to be delivered pursuant to Sections 6(b), 6(c), 6(e)(i), 6(e)(ii) and 6(e)(iii)
of the Guaranty and Security Agreement and any provision of any Foreign Security
Agreement that refers to this Section 6.01(e).
Notwithstanding the foregoing, the obligations in Sections 6.01(a) and 6.01(b)
may be satisfied with respect to any financial statements of the US Borrower and
its Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent thereof) or (B) the US Borrower’s or
Holdings’ (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC, in each case, within the time
periods specified in such paragraphs; provided that, with respect to each of
clauses (A) and (B), (i) to the extent such financial statements relate to
Holdings (or any direct or indirect parent thereof), such financial statements
shall be accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to Holdings (or any
direct or indirect parent thereof), on the one hand, and the information
relating to the US Borrower and its Subsidiaries on a standalone basis, on the
other hand, which consolidating information shall be certified by a Responsible
Officer of the US Borrower as fairly presenting such information and (ii) to the
extent such statements are in lieu of statements required to be provided under
Section 6.01(a), such statements are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or
explanatory paragraph or any qualification or exception as to the scope of such
audit (provided that it shall not be a violation of the foregoing if the report
and opinion accompanying the financial statements is subject to a “going
concern” or other qualification or exception or explanatory paragraph solely as
a result of (i) the impending maturity within twelve (12) months of the end of
the fiscal year to which such financial statements relate of any Indebtedness or
(ii) the breach or impending breach of any financial covenant).


120



--------------------------------------------------------------------------------






Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:
(a)    no later than five (5) Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and 6.01(b), a duly completed
Compliance Certificate signed by a Responsible Officer of the US Borrower (which
shall set forth reasonably detailed calculations demonstrating compliance with
the financial covenants set forth in Section 7.10);
(b)    together with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a management discussion and analysis of the
financial condition and results of operations of the US Borrower for the portion
of the fiscal year then elapsed;
(c)    promptly after such time, if any, as the same are publicly available,
(i) copies of each annual report, proxy or financial statement or other report
or communication sent to all of the stockholders of the US Borrower (or Holdings
or any direct or indirect parent thereof) and (ii) copies of all annual,
regular, periodic and special reports and effective registration statements
(other than on Form S-8) which the US Borrower (or Holdings or any direct or
indirect parent thereof) or any other Loan Party may file or be required to
file, and copies of any report, filing or communication with, the SEC under
Section 13 or 15(d) of the Exchange Act, or with any Governmental Authority that
may be substituted therefor, or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto (other than comment letters from the SEC, the contents of which
are not materially adverse to the Lenders);
(d)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party from (other than in the ordinary
course of business), or material statement or material report furnished to, any
holder of debt securities (other than in connection with any board observer or
equity co-investment rights) of any Loan Party pursuant to the terms of any
Junior Financing Documentation with respect to a Specified Junior Financing
Obligation not otherwise required to be furnished to the Administrative Agent or
the Lenders pursuant to any other clause of this Section 6.02;
(e)    promptly after the receipt thereof by any Loan Party or any of its
Restricted Subsidiaries, and to the extent permitted by applicable law, copies
of each notice or other written correspondence received from the SEC (or
comparable agency in any applicable non-US jurisdiction) concerning any material
investigation or other material inquiry by such agency regarding financial or
other operational results of any Loan Party or any of its Restricted
Subsidiaries to the extent such investigation or inquiry could reasonably be
expected to have a Material Adverse Effect; and
(f)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Sections 6.01, 6.02 and 6.03 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the US Borrower posts such documents, or
provides a link thereto, on the US Borrower’s website on the internet at the
website address listed in Schedule 10.02 (or other website identified to the
Administrative Agent) or (ii) on which such documents are delivered by the US
Borrower (including by facsimile or electronic mail) to the Administrative Agent
or its designee for posting on the US Borrower’s behalf on IntraLinks or another
relevant website, if any, to which each Lender, each Arranger and the
Administrative Agent have access (whether a commercial, third-party website
(including the SEC website) or whether sponsored by the


121



--------------------------------------------------------------------------------





Administrative Agent); provided that (A) upon the reasonable request of the
Administrative Agent, the US Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
and Arranger and (B) in the case of clause (i) above, the US Borrower shall
notify (which notice may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents and the Administrative Agent shall notify Lenders of such posting. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the US Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery (from the Administrative Agent) of or maintaining its copies of such
documents. Each Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”). Each Borrower hereby agrees that (w) it
will use commercially reasonable efforts to ensure that all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” such Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to
treat the Borrower Materials as either information that would be made publicly
available if such Borrower was a public company or not material information
(although it may be sensitive and proprietary) with respect to such Borrower for
purposes of United States Federal and state securities laws; provided that to
the extent such Borrower Materials constitute Information, the same shall be
treated as set forth in Section 10.08, (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Lender” and (z) the Administrative Agent and the Arrangers
shall treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform designated “Private
Lender.” Notwithstanding the foregoing, the Borrowers shall not be under any
obligation to make any Borrower Materials public.

Section 6.03    Notices. Promptly after any Responsible Officer obtaining actual
knowledge thereof, notify the Administrative Agent (which shall promptly notify
each Lender) of:
(a)    the occurrence of any Default; and
(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the US Borrower (x) that such notice is
being delivered pursuant to this Section 6.03 and (y) setting forth in
reasonable detail the occurrence referred to therein and (other than in the case
of a notice pursuant to Section 6.03(b)) stating what action the US Borrower or
the applicable Loan Party has taken and proposes to take with respect thereto.

Section 6.04    Payment of Obligations. Timely file all Tax Returns required to
be filed by it and pay, discharge or otherwise satisfy as the same shall become
due and payable, all its obligations and liabilities (including Taxes, but
excluding any Taxes which are contested in good faith to the extent reserves
have been made therefor in accordance with GAAP) except, in each case, to the
extent the failure to timely file such


122



--------------------------------------------------------------------------------





Tax Returns or timely pay, discharge or satisfy such obligations and liabilities
could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and, in the case of any Restricted Subsidiary, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, (b) take
all reasonable action to maintain all rights, privileges (including its good
standing), permits, licenses and franchises necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect and (c) in the
reasonable business judgment of each Guarantor, preserve or renew all of its IP
Rights that are material to the operation of the business of the US Borrower and
its Restricted Subsidiaries, taken as a whole, except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

Section 6.06    Maintenance of Properties. Except to the extent the failure to
do so could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order, repair and condition, in any case, excluding ordinary wear
and tear, casualty and condemnation and any obligations that are the obligations
of the landlord under any lease.

Section 6.07    Maintenance of Insurance.
(a)    (A) Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the US Borrower and its Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons and (B) ensure that all such insurance with respect to any
Collateral shall name the Administrative Agent as mortgagee or loss payee (in
the case of property insurance with respect to Collateral) or additional
insured, as its interests may arise, on behalf of the Secured Parties (in the
case of liability and property insurance).
(b)    If any building or any part thereof located on any Material Real Property
is at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then the US Borrower shall, or shall cause the relevant Loan Party to,
(a) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws, (b) reasonably cooperate with the Administrative Agent and provide
information reasonably required by the Administrative Agent and the Lenders to
comply with the Flood Insurance Laws and (c) deliver to the Administrative
Agent, for the further distribution to each Lender, evidence of such compliance
in form and substance reasonably acceptable to the Administrative Agent,
including evidence of annual renewals of such insurance.

Section 6.08    Compliance With Laws.
(a)    Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except,
in each case, if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect. The US Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
US Borrower, its Subsidiaries and


123



--------------------------------------------------------------------------------





their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Canadian Loan Party shall, without the prior consent of the
Administrative Agent (such consent not to be withheld unreasonably), contribute
to or assume an obligation to contribute to or have any liability under any new
Defined Benefit CPP.

Section 6.09    Books and Records. Maintain proper books of record and account
(in which full, true and correct entries shall be made of all material financial
transactions and matters involving the assets and business of the US Borrower
and its Subsidiaries) in a manner that permits the preparation of financial
statements in accordance with GAAP (it being understood and agreed that any
Foreign Borrower and any Foreign Subsidiary may maintain additional individual
books and records in a manner that permits preparation of its financial
statements in accordance with generally accepted accounting principles that are
applicable in its jurisdiction of organization or incorporation and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

Section 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of the properties of the Loan Parties and their Restricted Subsidiaries, to
examine their corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss their affairs, finances and
accounts with their directors, officers, and independent public accountants, all
at the expense of the US Borrower as provided below and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the US Borrower or the relevant Loan Party or
Restricted Subsidiary; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year absent the existence of an Event of Default and
only one (1) such time shall be at the US Borrower’s expense (it being
understood that unless an Event of Default has occurred and is continuing, the
Administrative Agent shall only visit locations where books and records and/or
senior officers are located); provided, further, that when an Event of Default
has occurred and is continuing the Administrative Agent or any such Lender
accompanying the Administrative Agent (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the US Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the US Borrower prior notice of and the right to participate in any discussions
with the US Borrower’s accountants. Notwithstanding anything to the contrary in
this Section 6.10, neither the US Borrower nor any Restricted Subsidiary shall
be required to disclose, permit the inspection, examination or making of copies
or abstracts of, or any discussion of, any document, information or other matter
that (i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work-product.

Section 6.11    Use of Proceeds.
(a)    Use the proceeds of the Initial Term Loans and Revolving Credit Loans on
the Closing Date to (i) consummate the Refinancing and (ii) pay Transaction
Expenses (including upfront fees and/or original issue discount).


124



--------------------------------------------------------------------------------





(b)    Use the proceeds of Revolving Credit Loans after the Closing Date (i) to
finance the ongoing working capital requirements of the US Borrower and its
Subsidiaries, (ii) for general corporate purposes of the US Borrower and its
Subsidiaries, including capital expenditures, Restricted Payments and Permitted
Acquisitions and other Investments permitted hereunder and (iii) for other
transactions not prohibited by the Loan Documents.
(c)    Use the proceeds of the New Term Loans and New Revolving Credit Loans
(i) to provide ongoing working capital, (ii) for other general corporate
purposes of the US Borrower and its Subsidiaries (including capital
expenditures, Restricted Payments and Permitted Acquisitions and other
Investments permitted hereunder), (iii) for any other purpose not prohibited by
the Loan Documents and (iv) as otherwise agreed by the US Borrower and the
Lenders providing such New Term Loans or New Revolving Credit Loans, as the case
may be, so long as not otherwise prohibited by the Loan Documents.
(d)    The Borrowers will not request any Borrowing or Letter of Credit, and
Holdings and the Borrowers shall not use, and shall ensure that their respective
Subsidiaries and the directors, officers, employees and agents of Holdings, the
Borrowers and their respective Subsidiaries shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent authorized by each of OFAC and any other foreign
Governmental Authority administering the relevant Sanctions or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

Section 6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Upon (w) the formation or acquisition of any new direct or indirect
Wholly Owned Domestic Subsidiary that is a Restricted Subsidiary (other than an
Excluded Subsidiary) by any Loan Party, (x) the designation in accordance with
Section 6.15 of any existing direct or indirect Unrestricted Subsidiary as a
Restricted Subsidiary (other than an Excluded Subsidiary), (y) any Restricted
Subsidiary that is not a US Guarantor guaranteeing any Specified Junior
Financing Obligations of the US Borrower or any US Guarantor or (z) any
Restricted Subsidiary (other than an Excluded Subsidiary) no longer being, or
being designated to be no longer, an Immaterial Subsidiary, the US Borrower
shall, in each case at the US Borrower’s expense:
(i)    as soon as reasonably practicable and in any case on or prior to the date
that is forty-five (45) days after such formation, acquisition, designation,
circumstance or Guarantee (or such longer period as either specified in
Section 6.12(b) or as the Administrative Agent may agree in its reasonable
discretion):
(A)    cause each such Restricted Subsidiary to (i) Guarantee the Secured
Obligations and to duly execute and deliver to the Administrative Agent, other
than with respect to Excluded Assets, a Guaranty and Security Agreement
Supplement, Intellectual Property Security Agreements and/or other Collateral
Documents (other than Mortgages), in each case, as applicable and as specified
by the Administrative Agent (consistent with the Guaranty and Security
Agreement, Intellectual Property Security Agreements and other Collateral
Documents in effect (or otherwise agreed) on the Closing Date) and (ii) comply
with the requirements of Section 6.12(b) with respect to any Material Real
Property owned by such Restricted Subsidiary as if such Material Real Property
were acquired on the date such Restricted Subsidiary was so formed, acquired or
designated, in each case to secure the Secured Obligations of such Restricted
Subsidiary;


125



--------------------------------------------------------------------------------





(B)    cause each such Restricted Subsidiary that is described in
Section 6.12(a)(i)(A) to deliver, other than with respect to Excluded Assets,
(x) any and all certificates representing Equity Interests constituting Pledged
Equity Interests directly owned by or issued to any such Restricted Subsidiary,
in each applicable case accompanied by undated stock powers, stock transfer
forms or, if applicable, other appropriate instruments of transfer executed in
blank (or any other documents customary under local law) and (y) to the extent
the same would be required under the Guaranty and Security Agreement, all
instruments, if any, evidencing the intercompany debt held by such Restricted
Subsidiary, if any, indorsed in blank to the Administrative Agent or accompanied
by other appropriate instruments of transfer;
(C)    take and cause such Restricted Subsidiary to take whatever reasonable
action (including the filing of Uniform Commercial Code or PPSA financing
statements (or making any other filings or registrations as may be required
under other applicable Laws), and delivery of certificates evidencing Equity
Interests) as may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Collateral Documents delivered
pursuant to this Section 6.12; and
(ii)    if requested, as soon as reasonably practicable and in any case on or
prior to the date that is forty-five (45) days after the reasonable request
therefor by the Administrative Agent, deliver to the Administrative Agent a
signed copy of a customary legal opinion, addressed to the Administrative Agent
and the other Secured Parties, of counsel for the applicable Restricted
Subsidiary (or, where customary in the applicable jurisdiction, the
Administrative Agent) reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.12(a) as the Administrative Agent may
reasonably request.
(b)    Promptly upon the acquisition of any Material Real Property by the US
Borrower or any Loan Party (other than the Foreign Guarantor), or if otherwise
required by Section 6.12(a)(i)(A), if such Material Real Property shall not
already be subject to a Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, (i) the US Borrower shall notify the
Administrative Agent of such acquisition or event within thirty (30) days after
such acquisition or event, as such time period may be extended by the
Administrative Agent in its sole discretion, (ii) the US Borrower shall cause,
or shall cause the relevant Loan Party to cause, within ninety (90) days of such
acquisition or event (or within such longer period of time as the Administrative
Agent may agree in its sole discretion) such Material Real Property to be
subjected to a Lien securing the Secured Obligations (or, in the case of any
Foreign Borrower, its own Secured Obligations) and (iii) the US Borrower will
take, or cause the relevant Loan Party to take, such actions as shall be
necessary in the reasonable opinion of, or reasonably requested by, the
Administrative Agent to grant and perfect or record such Lien in accordance with
the Mortgage Requirement and to satisfy the other conditions of the Mortgage
Requirement within sixty (60) days of such acquisition or event (or such longer
period as the Administrative Agent may agree in its sole discretion).
Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any Material Real Property acquired by any Loan Party
after the Closing Date until the earlier to occur of (I) the date that occurs
thirty (30) days after the Administrative Agent has delivered to the Lenders
(which may be delivered electronically) (x) a completed flood hazard
determination from a third party vendor, (y) if the building(s) or any portion
thereof on such Material Real Property are located in a “special flood hazard
area,” (A) a notification to the applicable Loan Party of that fact and (if
applicable) notification to the applicable Loan Party that flood insurance is
not available and (B) evidence of receipt by the applicable Loan Party of such
notice, and (z) if such notice is


126



--------------------------------------------------------------------------------





required to be provided to the applicable Loan Party and flood insurance is
available in the community in which such Material Real Property is located,
evidence of flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (II) the Administrative Agent’s receipt of written confirmation from
each of the Lenders that flood insurance due diligence and flood insurance
compliance has been completed by such Lender (such written confirmation not to
be unreasonably withheld, conditioned or delayed).
(c)    Concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.02(a) in respect of financial statements delivered pursuant to
Sections 6.01(a) and 6.01(b), each Loan Party shall, if applicable, execute and
deliver to the Administrative Agent an appropriate Intellectual Property
Security Agreement with respect to all United States Patents and United States
Trademarks registered or pending with the USPTO, all United States Copyrights
registered or pending with the U.S. Copyright Office and, solely in the case of
the Canadian Borrower, all Canadian Patents, Canadian Trademarks, Canadian
Industrial Designs and Canadian Copyrights registered or pending with the
Canadian Intellectual Property Office constituting After Acquired Intellectual
Property owned by it or any Guarantor as of the last day of the period for which
such Compliance Certificate is delivered and any exclusive inbound licenses of
the same to which any Guarantor is an exclusive licensee as of the last day of
the period for which such Compliance Certificate is delivered, but solely to the
extent that such After Acquired Intellectual Property is not covered by any
previous Intellectual Property Security Agreement so signed and delivered by it
or such Guarantor. In each case, the US Borrower will, and will cause each Loan
Party to, promptly cooperate as necessary to enable the Administrative Agent to
make any necessary recordations with the U.S. Copyright Office, the USPTO or,
solely with respect to the Canadian Borrower, the Canadian Intellectual Property
Office, as appropriate, with respect to such After Acquired Intellectual
Property.
(d)    Notwithstanding the foregoing provisions of this Section 6.12 and the
provisions of any Loan Document, (i) the Administrative Agent shall not take,
and the Loan Parties shall not be required to grant, a security interest in any
Excluded Assets or perfect a security interest in Excluded Perfection Assets;
(ii) the Administrative Agent shall not take a security interest in any assets,
including Material Real Property, as to which the Administrative Agent
reasonably determines in consultation with the US Borrower that the cost or
burden of obtaining such Lien (including any mortgage, stamp, intangibles or
other similar Tax, title insurance or similar items) outweighs the benefit to
the Secured Parties of the security afforded thereby; (iii) the Administrative
Agent shall not take a security interest in any assets, including Material Real
Property, as to which the US Borrower in consultation with the Administrative
Agent reasonably determines would result in material adverse Tax consequences
(it being understood that the incurrence of mortgage recording taxes shall not
be a material adverse Tax consequence); (iv) Liens required to be granted
pursuant to this Section 6.12, and actions required to be taken, including to
perfect such Liens, shall be subject to the same exceptions and limitations as
those set forth in the Collateral Documents; (v) the Loan Parties shall not be
required to take any actions outside of the United States to grant or perfect
any Liens on their assets, except for (A) the share pledges of sixty-five
percent (65%) of the voting Equity Interests and one hundred percent (100%) of
the non-voting Equity Interests of the Thai Issuer and the Cayman Issuer by the
US Borrower, (B) the share pledge of one hundred percent (100%) of the Equity
Interests of each Foreign Borrower by the Foreign Guarantor, (C) security
documents, filings perfection steps or any other actions entered into or taken
by each Foreign Borrower with respect to its own assets governed by the laws of
its jurisdiction or any state, province, political subdivision or
instrumentality thereof or any nation of which such jurisdiction is a part and
(D) security documents, filings perfection steps or any other actions entered
into or taken by the UK Borrower with respect to its own assets governed by the
laws of the Netherlands or any state, province, political subdivision or
instrumentality thereof; (vi) the Restricted Subsidiaries will not be required
to provide any Guaranty to the extent any material adverse Tax consequence to
the US Borrower would result from the provision of such Guaranty, as reasonably
determined by the US Borrower in consultation with the


127



--------------------------------------------------------------------------------





Administrative Agent; (vii) the Restricted Subsidiaries will not be required to
provide any Guaranty as to which the Administrative Agent reasonably determines
in consultation with the US Borrower that the cost or burden of obtaining such
Guaranty outweighs the benefit to the Secured Parties of the guaranty afforded
thereby and (viii) in no event shall any Loan Party be required to execute any
control agreement in respect of any deposit account, securities account or
commodities account or seek any landlord lien waiver, estoppel, warehouseman
waiver or other collateral access or similar letter or agreement.
(e)    The US Borrower agrees to notify the Administrative Agent in writing
promptly, but in any event within five (5) Business Days after (or by such later
date as shall be agreed to the Administrative Agent), of any change in (i) the
legal name of any Loan Party, (ii) the type of organization of such Loan Party,
(iii) the jurisdiction of organization or incorporation of such Loan Party or
(iv) the location of the chief executive office or sole place of business of
such Loan Party.

Section 6.13    Environmental. Except, in each case, to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (a) comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
(b) obtain and renew all Environmental Permits necessary for its operations and
properties, and (c) in each case to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.

Section 6.14    Further Assurances. Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time for the purposes
of perfecting (or continuing the perfection of) the rights of the Administrative
Agent for the benefit of the Secured Parties with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds or products
thereof or with respect to any other property or assets hereafter acquired by
any Loan Party which is required to be part of the Collateral to the extent
required by Section 6.12), in each case subject to the limitations and
exceptions set forth in Section 6.12 and in the Collateral Documents, including
delivery of such amendments to the Mortgages, endorsements to the title
policies, opinions of counsel and evidence of compliance with flood laws as the
Administrative Agent may reasonably require in connection with the transactions
contemplated by Section 2.14 or 2.15 hereof or any other amendment, modification
or execution of any Facility and (iii) deliver any documentation and other
information with respect to the Loan Parties that is reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, CAML and the Beneficial Ownership Regulation (to the extent
applicable).

Section 6.15    Designation of Subsidiaries. The board of directors of the US
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default shall have
occurred and be continuing, (b) each Subsidiary to be designated as an
Unrestricted Subsidiary and its Subsidiaries shall not, immediately after giving
effect to such designation or thereafter, create, incur, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender thereof has recourse to any of the assets of the US
Borrower or any Restricted Subsidiary


128



--------------------------------------------------------------------------------





(other than pursuant to Standard Securitization Undertakings), (c) immediately
after giving effect to such designation, the US Borrower and its Restricted
Subsidiaries shall be in Pro Forma Compliance as of the end of the Test Period
most recently ended for which financial statements have been delivered pursuant
to Section 6.01(a) or 6.01(b) with the financial covenants set forth in
Section 7.10 (and, as a condition precedent to the effectiveness of any such
designation, the US Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (d) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Junior
Financing or any other Indebtedness in excess of the Threshold Amount, (e) no
Subsidiary may be designated as an Unrestricted Subsidiary if it owns any
intellectual property that is material to the business of the US Borrower or any
of its Restricted Subsidiaries and (f) neither the Foreign Guarantor nor any
Foreign Borrower may be designated as an Unrestricted Subsidiary. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the US Borrower or the relevant Restricted Subsidiary (as
applicable) therein at the date of designation in an amount equal to the fair
market value of such Person’s (as applicable) investment therein and the
Investment resulting from such designation must otherwise be in compliance with
Section 7.02. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness, Liens and Investments of such Subsidiary existing at such time. On
the Closing Date, there are no Unrestricted Subsidiaries.

Section 6.16    Centre of Main Interests and Establishments. For the purposes of
the Regulation, each UK Loan Party shall not relocate its “centre of main
interests” (as that term is used in Article 3(1) therein) to a jurisdiction
other than its jurisdiction of incorporation and shall not create an
“establishment” (as that term is used in Article 2(h) therein) in any other
jurisdiction.

Section 6.17    Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth in Schedule 6.17, in each case within the time
limits specified on such schedule (unless the Administrative Agent, in its
reasonable discretion, shall have agreed to any particular longer period).

Section 6.18    Annual Lender Calls. Upon the request of the Administrative
Agent, at a time mutually agreed with the Administrative Agent, participate in a
conference call with the Administrative Agent and the Lenders to discuss the
financial condition and results of operations of the US Borrower and its
Subsidiaries for the most recently-ended fiscal year for which financial
statements have been delivered pursuant to Section 6.01(a).

Section 6.19    UK DB Plan. (i) Except as could not be reasonably expected
individually or in the aggregate to result in a Material Adverse Effect, ensure
that other than in respect of the UK DB Plan, no Loan Party or Subsidiary is or
has at any time been an employer (for the purposes of sections 38 to 51 of the
UK Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the UK Pension Schemes Act 1993), and
no Loan Party or Subsidiary is or has at any time been “connected” with or an
“associate” of (as those terms are used in sections 38 and 43 of the UK Pensions
Act 2004) such an employer, and (ii) immediately notify the Administrative Agent
of any investigation or proposed investigation by the Pensions Regulator which
may lead to the issue of a Financial Support Direction or a Contribution Notice
to any Loan Party or Subsidiary that could reasonably be expected to result in a
Material Adverse Effect.

Section 6.20    Flood Insurance Matters. The parties hereto acknowledge and
agree that, if there is any Material Real Property subject to a Mortgage, any
increase, extension, or renewal of any of the Loans or Commitments (including
any New Revolving Credit Commitment or New Term Commitments, but excluding
(a) any continuation or conversion of borrowings, (b) the making of any
Revolving Credit Loans


129



--------------------------------------------------------------------------------





or Swing Line Loans or (c) the issuance, renewal or extension of Letters of
Credit) may, in the sole discretion of the Administrative Agent, be subject to
(and conditioned upon): (i) the prior delivery of all flood zone determination
certifications, acknowledgements and evidence of flood insurance in an amount
and otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and other flood-related
documentation with respect to such Material Real Property subject to a Mortgage
as required by the Flood Insurance Laws and as otherwise reasonably required by
the Administrative Agent and (ii) the earlier to occur of (A) the date that
occurs thirty (30) days after the Administrative Agent has delivered the
documentation set forth in clause (i) of this Section 6.20 to the Lenders (which
may be delivered electronically) and (B) the Administrative Agent’s receipt of
written confirmation from each of the Lenders that flood insurance due diligence
and flood insurance compliance has been completed by such Lender (such written
confirmation not to be unreasonably withheld, conditioned or delayed); provided,
however, that in the event that the conditions set forth in clause (i) and/or
(ii) above cannot be satisfied as of the date of any such increase, extension or
renewal, then any such Mortgage encumbering any Material Real Property that is
located in a “special flood hazard area” shall be released at the request of the
US Borrower in order to effect such increase, extension or renewal without
satisfying such conditions as of the date thereof; provided, further, that the
Loan Parties shall use commercially reasonable efforts to satisfy the foregoing
conditions and reinstitute any such Mortgage within ninety (90) days (or such
later date as the Administrative Agent may agree in its discretion) following
the effectiveness of any such increase, extension or renewal.

ARTICLE VII    
NEGATIVE COVENANTS


At any time from the Closing Date until the Termination Date, the US Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly, and, with respect to Section 7.14 only, Holdings shall not,
directly or indirectly:

Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    (i) Liens pursuant to any Loan Document and (ii) Liens on cash or
deposits granted in favor of the Swing Line Lender or the L/C Issuers to Cash
Collateralize any Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans, respectively, as contemplated by Sections 2.03(a)(ii)(I),
2.04(b), and 2.16(a)(ii), respectively;
(b)    Liens on property of the US Borrower and its Restricted Subsidiaries
existing on the Closing Date and listed in Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or (B) proceeds and products thereof; provided, that
individual financings provided by any lender may be cross-collateralized to
other financings provided by such Lender or its affiliates and (ii) the
modification, replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens (if such obligations constitute Indebtedness)
is permitted by Section 7.03;
(c)    Liens for Taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or, if more than thirty (30)
days overdue (i) which are being contested in good faith and by appropriate
actions diligently conducted that operate to suspend the collection of such
contested Taxes and adequate reserves with respect thereto are maintained on the
books of the applicable Person to


130



--------------------------------------------------------------------------------





the extent required in accordance with GAAP or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;
(d)    statutory Liens and any Liens arising by operation of law in each case of
landlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than thirty (30)
days or, if more than thirty (30) days overdue (i) no action has been taken to
enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate actions and adequate reserves with respect thereto are maintained on
the books of the applicable Person to the extent required in accordance with
GAAP or (iii) with respect to which the failure to make payment could not
reasonably be expected to have a Material Adverse Effect;
(e)    (i) pledges or deposits of cash, Cash Equivalents or letters or credit in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation, (ii) pledges and
deposits of cash, Cash Equivalents or letters or credit in the ordinary course
of business securing insurance premiums or reimbursement obligations under
insurance policies, in each case payable to insurance carriers that provide
insurance to the US Borrower or any of its Restricted Subsidiaries or
(iii) pledges or deposits of cash, Cash Equivalents or letters or credit in
respect of letters of credit or bank guarantees that have been posted by the US
Borrower or any of its Restricted Subsidiaries to support the payments of the
items set forth in Sections 7.01(e)(i) and 7.01(e)(ii);
(f)    (i) deposits of cash, Cash Equivalents or letters or credit to secure the
performance of bids, tenders, contracts, governmental contracts, leases,
statutory obligations, surety, stay, customs, bid and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations),
in each case incurred in the ordinary course of business and not in respect of
Indebtedness for borrowed money, and (ii) pledges or deposits of cash or Cash
Equivalents in respect of letters of credit or bank guarantees that have been
posted to support payment of the items set forth in Section 7.01(f)(i);
(g)    matters of record affecting title to any owned or leased real property
and survey exceptions, encroachments, protrusions, recorded and unrecorded
servitudes, easements, restrictions, reservations, licenses, rights-of-way,
sewers, electric lines, telegraphs and telephone lines, variations in area or
measurement, rights of parties in possession under written leases or occupancy
agreements, and other title defects and non-monetary encumbrances affecting real
property, and zoning, building or other restrictions as to the use of real
property or Liens incidental to the conduct of the business of such Person or to
the ownership of its properties, in each case that were not incurred in
connection with Indebtedness and which could not, individually or in the
aggregate, materially and adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens (except in the
case of any Permitted Refinancing) and (ii) such Liens do not at any time
encumber any property except for replacements, additions and accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof; provided that individual financings provided by any
lender may be cross-collateralized to other financings provided by such lender
or its Affiliates;


131



--------------------------------------------------------------------------------





(j)    (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of the Loan Parties, taken as a whole or (B) secure
any Indebtedness for borrowed money or (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
the US Borrower or any of its Restricted Subsidiaries, or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(l)    Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business or (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of setoff)
and which are within the general parameters customary in the banking industry;
(m)    Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02 to be applied against the purchase price for such Investment and
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case under this Section 7.01(m)(i), solely
to the extent such Investment or Disposition, as the case may be, would have
been permitted on the date of the creation of such Lien or on the date of any
contract for such Investment or Disposition, and (ii) earnest money deposits of
cash or Cash Equivalents made by the US Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement not
restricted hereunder;
(n)    Liens on property of any Subsidiary that is not a Loan Party (or the
Equity Interests of such Subsidiary (other than the Equity Interests of any
first-tier Foreign Subsidiary that is part of the Collateral)) securing
Indebtedness of such Subsidiary permitted under Section 7.03 or other
obligations of such Subsidiary;
(o)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person is acquired as a Restricted
Subsidiary, in each case after the Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary and which Equity
Interests do not constitute an Excluded Asset) and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition (other than property to which such requirement would
not have applied but for such acquisition)) and (iii) the Indebtedness secured
thereby (or, as applicable, any modifications, replacements, renewals or
extension thereof) is permitted under Section 7.03;
(p)    Liens arising from precautionary Uniform Commercial Code or PPSA
financing statement filings (or similar filings under other applicable Law)
regarding leases entered into by the US Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;


132



--------------------------------------------------------------------------------





(q)    (i) Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by the US Borrower or
any of its Restricted Subsidiaries in the ordinary course of business and not
prohibited by this Agreement and (ii) Liens arising by operation of Law under
Article 2 of the Uniform Commercial Code and under the PPSA in favor of a seller
or buyer of goods;
(r)    any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under any lease, sublease, license or sublicense agreement entered into in the
ordinary course of business;
(s)    to the extent constituting Liens, Dispositions expressly permitted under
Section 7.05 (other than Section 7.05(e) or 7.05(f));
(t)    Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding that is incurred on or after the
Closing Date not to exceed the greater of (A) $25,000,000 and (B) 1.5% of Total
Assets as of the end of the Test Period last ended for which financial
statements have been delivered pursuant to Section 6.01(a) or 6.01(b);
(u)    Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the US Borrower or any of its Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the US Borrower or any of its Restricted Subsidiaries, (iii) relating to
purchase orders and other agreements entered into with customers and vendors of
the US Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, or (iv) under any Swap Agreements permitted by the Loan Documents
(including any close out netting arrangements);
(v)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(w)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(x)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(y)    ground leases in respect of real property on which facilities owned or
leased by the US Borrower or any of its Subsidiaries are located;
(z)    customary rights of first refusal and tag, drag and similar rights in
joint venture agreements entered into in the ordinary course of business;
(aa)    Liens deemed to exist in connection with Investments in repurchase
agreements referred to in clause (d) of the definition of “Cash Equivalents”;
(bb)    Liens on assets not constituting Collateral securing Indebtedness
permitted under Section 7.03(f) or 7.03(n) in an aggregate principal amount at
any time outstanding that is incurred on or after the Closing Date not to exceed
$35,000,000;


133



--------------------------------------------------------------------------------





(cc)    (i) Liens in favor of a Borrower or a Restricted Subsidiary that is a
Loan Party granted by a Restricted Subsidiary that is not a Loan Party and
(ii) Liens in favor of a Restricted Subsidiary that is not a Loan Party granted
by another Restricted Subsidiary that is not a Loan Party;
(dd)    Liens on deposit accounts established for the purpose of paying golf
tour professionals;
(ee)    Liens on Receivables Assets securing any Receivables Facility; and
(ff)    statutory Liens and any Liens arising by operation of law in respect of
normal cost or contributions or special payments to any Canadian Pension Plan
and arising in the ordinary course of business.
For greater certainty, no reference to a permitted Lien herein, including any
statement or provision as to the acceptability of any such permitted Lien, shall
in any way constitute or be construed so as to postpone or subordinate any Liens
or other rights of the Administrative Agent or the Lenders hereunder or arising
under any other Loan Document in favor of such permitted Lien.

Section 7.02    Investments. Make or hold any Investments, except:
(a)    Investments by the US Borrower or any Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors, members of management, and
employees of Holdings, the US Borrower or any Restricted Subsidiary (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes and (ii) in connection with such Person’s
exercise of stock options or other purchase of Equity Interests of Holdings;
provided that in no event shall the aggregate principal amount outstanding of
any loans or advances made on or after the Closing Date pursuant to this
Section 7.02(b) exceed $10,000,000;
(c)    Investments (i) by the US Borrower or any Restricted Subsidiary that is a
Loan Party in the US Borrower or any other Restricted Subsidiary that is a Loan
Party (other than any Foreign Borrower or the Foreign Guarantor), (ii) by any
Restricted Subsidiary that is not a Guarantor in any other Restricted Subsidiary
that is not a Guarantor; provided that the aggregate amount of Investments by
the Foreign Borrowers (excluding any contribution or other Disposition by any
Foreign Borrower of Equity Interests of any of its Subsidiaries to a Restricted
Subsidiary) pursuant to this Section 7.02(c)(ii) at any time outstanding that is
made on or after the Closing Date shall not exceed the greater of
(A) $25,000,000 and (B) 1.5% of Total Assets as of the end of the Test Period
last ended for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b), (iii) by any Loan Party (other than any Foreign
Borrower) in any Foreign Borrower, the Foreign Guarantor or any Restricted
Subsidiary that is not a Loan Party in an aggregate amount at any time
outstanding that is made on or after the Closing Date, together with Investments
pursuant to Section 7.02(i)(A)(2)(x), not to exceed the greater of
(A) $100,000,000 and (B) 6.0% of Total Assets as of the end of the Test Period
last ended for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b); (iv) by the US Borrower or any Restricted Subsidiary
in any Subsidiary of the type described in clause (c) or (e) of the definition
of “Excluded Subsidiary” to the extent consisting of contributions or other
Dispositions of Equity Interests of other Subsidiaries of the type described in
clause (c) or (e) of the definition of “Excluded Subsidiary” to such Subsidiary;
and (v) by any Restricted Subsidiary that is not a Guarantor in any Borrower or
Subsidiary Guarantor;


134



--------------------------------------------------------------------------------





(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(e)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and prepayments and repurchases of
Indebtedness expressly permitted by Sections 7.01, 7.03 (other than
Sections 7.03(c) and 7.03(d)), 7.04 (other than Sections 7.04(a), 7.04(c) and
7.04(d)), 7.05 (other than Sections 7.05(d)(ii), 7.05(e) and 7.05(f)), 7.06
(other than Sections 7.06(c) and 7.06(d)(v)) and 7.13, respectively;
(f)    Investments of the US Borrower and its Subsidiaries existing or
contemplated on the Closing Date and as set forth in Schedule 7.02(f) and any
modification, renewal or extension thereof or any substantially concurrent
replacement thereof with a similar investment; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 7.02;
(g)    Investments in Swap Contracts permitted by Section 7.03;
(h)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;
(i)    the purchase or other acquisition of all or substantially all of the
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of, any Person, or a majority of the Equity
Interests of a Person that, upon the consummation thereof, will be a Restricted
Subsidiary (in the case of any such acquisition of Equity Interests) or owned
directly by the US Borrower or one or more of its Restricted Subsidiaries (in
the case of any such acquisition of assets or a business) (including any
Investment in a Restricted Subsidiary which increases the US Borrower’s or its
Restricted Subsidiaries’ respective ownership interest therein and including as
a result of a merger, amalgamation or consolidation); provided that, with
respect to each such purchase or other acquisition made pursuant to this
Section 7.02(i) (each of the foregoing, a “Permitted Acquisition”):
(A)    (1) each applicable Loan Party and any such newly created or acquired
Subsidiary shall have, or will have within the times specified therein, complied
with the applicable requirements of Section 6.12 to the extent required thereby,
and (2) the aggregate amount of cash or property provided by Loan Parties on or
after the Closing Date to make any such purchase or acquisition of assets that
are not purchased or acquired (or do not become owned) by the US Borrower or a
Subsidiary Guarantor or in Equity Interests of Persons that do not become
Subsidiary Guarantors upon consummation of such purchase or acquisition shall
not exceed, together with Investments pursuant to Section 7.02(c)(iii), an
aggregate amount equal to the sum of (x) the greater of (i) $100,000,000 and
(ii) 6.0% of Total Assets as of the end of the Test Period last ended for which
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b)
plus (y) amounts otherwise available pursuant to Sections 7.02(m)(ii) and
7.02(m)(iii) (this clause (2), the “Non-Loan Party Acquisition Cap”); provided
that (A) the Non-Loan Party Acquisition Cap shall not apply to any acquisition
to the extent the Person so acquired (or the Person owning the assets so
acquired) becomes a US Guarantor even though such Person owns, directly or
indirectly, Equity Interests of Persons that are not otherwise required to
become US Guarantors, if at least 85.0% of the Consolidated EBITDA of the
Person(s) acquired in such acquisition (or


135



--------------------------------------------------------------------------------





the Persons owning the assets so acquired) (for this purpose and for the
component definitions used in the definition of “Consolidated EBITDA”,
determined on a consolidated basis for such Person(s) and their respective
Restricted Subsidiaries) is generated by Person(s) that will become US
Guarantors and (B) in the event that the amount available under the Non-Loan
Party Acquisition Cap is reduced as a result of any acquisition of any
Restricted Subsidiary that does not become a US Guarantor or any assets that are
not transferred to the US Borrower or a US Guarantor and such Restricted
Subsidiary subsequently becomes a US Guarantor or such assets are subsequently
transferred to the US Borrower or a US Guarantor, as the case may be, the amount
available under the Non-Loan Party Acquisition Cap shall be proportionately
increased as a result thereof based upon the amount of the Non-Loan Party
Acquisition Cap utilized with respect to the acquisition of such Person or
assets, as the case may be;
(B)    (1) immediately before and immediately after giving Pro Forma Effect to
any such purchase or other acquisition, no Event of Default shall have occurred
and be continuing, (2) immediately after giving effect to such purchase or other
acquisition, the US Borrower and its Restricted Subsidiaries shall be in Pro
Forma Compliance as of the end of the Test Period most recently ended for which
financial statements have been delivered pursuant to Section 6.01(a) or 6.01(b)
with the financial covenants set forth in Section 7.10 and (3) in the case of
any purchase or other acquisition with aggregate consideration in excess of
$20,000,000, the US Borrower shall have delivered to the Administrative Agent a
certificate from the chief financial officer or treasurer of the US Borrower
demonstrating such Pro Forma Compliance calculation in reasonable detail (which
may be combined with the certificate described under Section 7.02(i)(D));
(C)    the Person or division or line of business to be acquired shall be in the
same, similar or related line of business in which the US Borrower and its
Restricted Subsidiaries are engaged as of the Closing Date; and
(D)    in the case of any purchase or other acquisition with aggregate
consideration in excess of $20,000,000, the US Borrower shall have delivered to
the Administrative Agent, no later than the date on which any such purchase or
other acquisition is consummated, a certificate of a Responsible Officer
certifying that all of the requirements set forth in this Section 7.02(i) have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;
(j)    Investments in the ordinary course of business consisting of
(A) endorsements for collection or deposit or (B) customary trade arrangements
with customers;
(k)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or disputes with, any Person arising in the ordinary course
of business and upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;
(l)    loans and advances to Holdings or any direct or indirect parent thereof
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof) and subject to
compliance with the requirements of, Restricted Payments permitted to be made to
Holdings or any direct or indirect parent thereof in accordance with
Section 7.06 (other than Section 7.06(c));


136



--------------------------------------------------------------------------------





(m)    Investments that do not exceed an aggregate amount for all such
Investments made on or after the Closing Date, equal to the sum of (i) (x) the
greater of (A) $75,000,000 and (B) 4.5% of Total Assets as of the end of the
Test Period last ended for which financial statements have been delivered
pursuant to Section 6.01(a) or 6.01(b) minus (y) the amount of any Restricted
Payments made pursuant to Section 7.06(e)(ii) plus (ii) the proceeds of any
Permitted Equity Issuance plus (iii) any unused amount available for Restricted
Payments pursuant to Section 7.06(e)(i) immediately prior to the making of such
Investment;
(n)    advances of payroll payments to employees in the ordinary course of
business;
(o)    Guarantees by the US Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(p)    Investments to the extent the consideration paid therefor consists solely
of Equity Interests of Holdings (other than Disqualified Equity Interests) or
any direct or indirect parent thereof;
(q)    additional Investments so long as at the time of making such Investment,
the Net Average Secured Leverage Ratio does not exceed 3.00:1.00 on a Pro Forma
Basis as of the end of the Test Period most recently ended for which financial
statements have been delivered pursuant to Section 6.01(a) or 6.01(b);
(r)    Investments held by a Person that becomes a Restricted Subsidiary (or is
merged, amalgamated or consolidated with or into the US Borrower or any
Restricted Subsidiary) pursuant to this Section 7.02 (and, if applicable,
Section 7.04) after the Closing Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation; provided that, for the avoidance of doubt, to the
extent the applicable Restricted Subsidiary is acquired pursuant to
Section 7.02(i) and does not become a US Guarantor, the amount of cash or
property provided by Loan Parties to make any such acquisition shall be subject
to the requirements of the Non-Loan Party Acquisition Cap set forth in
Section 7.02(i);
(s)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business;
(t)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are made with the proceeds received by such
Restricted Subsidiary from an Investment made by a Loan Party in such Restricted
Subsidiary pursuant to another clause of this Section 7.02 (except that no
Investment may be made in Unrestricted Subsidiaries in reliance on this
Section 7.02(t));
(u)    any acquisition by the US Borrower or any Restricted Subsidiary of Equity
Interests in any joint venture, in each case, to the extent required to be made
by the US Borrower or any Restricted Subsidiary, directly or indirectly,
pursuant to any put or similar options or other terms of the applicable joint
venture agreement or any other agreement among the holders of the Equity
Interests in such joint venture, so long as the acquired Person is in the same,
similar or related line of business in which the US Borrower and its Restricted
Subsidiaries are engaged as of the Closing Date; and
(v)    any Investment in a Receivables Subsidiary in order to effectuate a
Receivables Facility in an aggregate outstanding amount for all Receivables
Subsidiaries and all Receivables Facilities not to exceed $75,000,000 (without
giving effect to any net Investments on account of any amounts consisting of
purchase fees or discount or in the nature of interest, in each case, as
determined in good faith and in a consistent and commercially reasonable manner
by the US Borrower (provided that if such method of calculation is not


137



--------------------------------------------------------------------------------





applicable to such Receivables Facility, the amount of Investment associated
therewith shall be determined in a manner mutually acceptable to the US Borrower
and the Administrative Agent)).
To the extent that any Investment is made by any Restricted Subsidiary that is
not a Loan Party pursuant to a Fixed Basket under this Agreement (a “Subsequent
Fixed Basket Investment”) and such Subsequent Fixed Basket Investment is
financed with proceeds received by such Restricted Subsidiary that is not a Loan
Party from a substantially concurrent permitted Investment by a Loan Party in
such Restricted Subsidiary pursuant to a Fixed Basket under this Agreement (the
“Initial Fixed Basket Investment”), the Subsequent Fixed Basket Investment shall
be deemed not to be utilized by an amount equal to such Initial Fixed Basket
Investment.

Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of the Loan Parties under the Loan Documents;
(b)    Indebtedness of the US Borrower or any Restricted Subsidiary outstanding
on the Closing Date and listed in Schedule 7.03(b) and any Permitted Refinancing
thereof;
(c)    Guarantees by the US Borrower or any Restricted Subsidiary in respect of
Indebtedness of the US Borrower or such Restricted Subsidiary otherwise
permitted hereunder and to the extent permitted by Section 7.02; provided that
(A) no such Guarantee by any Restricted Subsidiary of any Indebtedness
constituting a Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty and Security Agreement and (B) if the
Indebtedness being Guaranteed is subordinated to any of the Obligations, such
Guarantee shall be subordinated to the Guaranty on terms at least as favorable
to the Lenders as those contained in the subordination provisions of such
Indebtedness;
(d)    Indebtedness of the US Borrower or any Restricted Subsidiary owing to the
US Borrower or any Restricted Subsidiary to the extent such Investment is
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
to any Restricted Subsidiary that is not a Loan Party must be expressly
subordinated to the Obligations of such Loan Party;
(e)    Capitalized Lease Obligations and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond, and similar financings) to finance the purchase, repair or
improvement of fixed or capital assets within the limitations set forth in
Section 7.01(i); provided that the aggregate amount of all such Indebtedness at
any one time outstanding incurred on or after the Closing Date shall not exceed
the greater of (A) $40,000,000 and (B) 2.5% of Total Assets as of the end of the
Test Period last ended for which financial statements have been delivered
pursuant to Section 6.01(a) or 6.01(b);
(f)    Indebtedness of Restricted Subsidiaries that are not Loan Parties
incurred on or after the Closing Date in an aggregate principal amount at any
time outstanding for all such Persons, when taken together with the aggregate
principal amount of all outstanding Indebtedness incurred on or after the
Closing Date pursuant to Section 7.03(n), not to exceed $100,000,000; provided
that (x) no more than $35,000,000 of such Indebtedness, when taken together with
all secured Indebtedness incurred pursuant to Section 7.03(n), may be secured
and (y) no such portion of such Indebtedness may be secured by Liens on any
Collateral;


138



--------------------------------------------------------------------------------





(g)    Indebtedness in respect of Swap Contracts not entered into for
speculative purposes;
(h)    Indebtedness which constitutes “Indebtedness” solely as a result of
clause (e) of the definition of “Indebtedness” to the extent the Liens giving
rise to such Indebtedness constituting “Indebtedness” are permitted pursuant to
Section 7.01;
(i)    (i) Indebtedness assumed in connection with any Permitted Acquisition;
provided that such Indebtedness was not incurred in contemplation of such
Permitted Acquisition; provided, further, that both immediately prior and after
giving effect to any Indebtedness assumed pursuant to this Section 7.03(i)(i),
(x) no Event of Default shall exist or result therefrom and (y) the US Borrower
and its Restricted Subsidiaries shall be in Pro Forma Compliance as of the end
of the Test Period most recently ended for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b) with the financial covenants
set forth in Section 7.10 and (ii) any Permitted Refinancing thereof;
(j)    Indebtedness representing deferred compensation to current or former
officers, directors, members of management, consultants and employees of
Holdings, the US Borrower or any Restricted Subsidiary;
(k)    Indebtedness constituting obligations for indemnification, the adjustment
of the purchase price or similar adjustments (including earnout obligations)
incurred under agreements for a permitted acquisition or Disposition;
(l)    Indebtedness consisting of obligations of the US Borrower or any
Restricted Subsidiary under deferred compensation or other similar arrangements
incurred by such Person in connection with the Transactions, permitted
acquisitions and any other Investment expressly permitted hereunder;
(m)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with cash management and deposit
accounts;
(n)    Indebtedness of the US Borrower incurred on or after the Closing Date in
an aggregate principal amount at any time outstanding, when taken together with
the aggregate principal amount of all outstanding Indebtedness incurred on or
after the Closing Date pursuant to Section 7.03(f), not to exceed $100,000,000;
provided that (x) no more than $35,000,000 of such Indebtedness, when taken
together with all secured Indebtedness incurred pursuant to Section 7.03(f), may
be secured and (y) no such portion of such Indebtedness may be secured by Liens
on any Collateral;
(o)    Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(p)    Indebtedness of the US Borrower or any Restricted Subsidiary constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including in respect of workers compensation
claims, unemployment insurance, other social security legislation, health,
disability or other employee benefits or property, casualty, liability or other
insurance or reimbursement claims or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided that upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within thirty (30) days
following such drawing or incurrence;


139



--------------------------------------------------------------------------------





(q)    obligations in respect of surety, stay, customs, bid and appeal bonds,
performance bonds and performance and completion guarantees and other
obligations of a like nature provided by the US Borrower or any Restricted
Subsidiary or obligations in respect of letters of credit related thereto, in
each case in the ordinary course of business or consistent with past practice;
(r)    Indebtedness in respect of (x) any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business or (y) any letter of credit issued in favor of any
L/C Issuer or the Swing Line Lender to support any Defaulting Lender’s
participation in Letters of Credit or Swing Line Loans, respectively, as
contemplated by Section 2.03(a)(ii)(I), 2.04(b) or 2.16(a)(ii), respectively;
(s)    Indebtedness incurred in the ordinary course of business in respect of
obligations of the US Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;
(t)    Indebtedness incurred in connection with sale and leaseback transactions
permitted under Section 7.05(o); provided that the aggregate amount of all such
Indebtedness at any one time outstanding incurred on or after the Closing Date
shall not exceed the greater of (A) $30,000,000 and (B) 1.75% of Total Assets as
of the end of the Test Period last ended for which financial statements have
been delivered pursuant to Section 6.01(a) or 6.01(b);
(u)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(t); and
(v)    Receivables Transaction Attributed Indebtedness at any time outstanding
not to exceed $75,000,000.

Section 7.04    Fundamental Changes. Merge, amalgamate, dissolve, liquidate or
consolidate with or into another Person, except that:
(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with or
liquidate into (A) the US Borrower; provided that the US Borrower shall be the
continuing or surviving Person (or, solely in the case of a merger effected to
change the US Borrower’s jurisdiction of organization or formation in a manner
that satisfies the Jurisdictional Requirements, the continuing or surviving
Person shall expressly assume the obligations of the US Borrower under the Loan
Documents in a manner reasonably acceptable to the Administrative Agent) and the
Jurisdictional Requirements with respect to the US Borrower shall be satisfied,
(B) any Foreign Borrower; provided that such Foreign Borrower shall be the
continuing or surviving Person (or, solely in the case of a merger effected to
change such Foreign Borrower’s jurisdiction of organization or formation in a
manner that satisfies the Jurisdictional Requirements, the continuing or
surviving Person shall expressly assume the obligations of such Foreign Borrower
under the Loan Documents in a manner reasonably acceptable to the Administrative
Agent) and the Jurisdictional Requirements with respect to such Foreign Borrower
shall be satisfied or (C) any one or more other Restricted Subsidiaries (other
than any Foreign Borrower); provided that when any Restricted Subsidiary that is
a Loan Party is merging with another Restricted Subsidiary, (x) a US Guarantor
(other than Holdings) shall be the continuing or surviving Person and (y) such
transaction shall be deemed to constitute an Investment and must be permitted by
Section 7.02, and any Indebtedness corresponding to such Investment must be
permitted by Section 7.03 and to the extent constituting a Disposition, such
Disposition must be permitted by Section 7.05;


140



--------------------------------------------------------------------------------





(b)    (A) any Restricted Subsidiary that is not a Loan Party may merge,
consolidate or amalgamate with or liquidate into any other Restricted Subsidiary
that is not a Loan Party and (B) any Restricted Subsidiary (other than any
Foreign Borrower) may liquidate or dissolve or change its legal form if the US
Borrower determines in good faith that such action is in the best interests of
the US Borrower;
(c)    the US Borrower or any Restricted Subsidiary may merge with any other
Person in order to (A) effect an Investment permitted pursuant to Section 7.02
(other than Section 7.02(e)); provided that (x) if a Restricted Subsidiary is
the subject of such action, the continuing or surviving Person shall be a
Restricted Subsidiary (and if a US Guarantor is the subject of such action, then
a US Guarantor (other than Holdings) shall be the continuing or surviving
Person), (y) such Person, together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Section 6.12 to the extent required
thereby and (z) such Investment must be permitted by Section 7.02 and any
Indebtedness corresponding to such Investment must be permitted by Section 7.03,
and to the extent constituting a Disposition, such Disposition must be permitted
by Section 7.05; or (B) to effect the designation of a Restricted Subsidiary as
an Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 6.15; provided that if the US Borrower or
any Foreign Borrower is a party to any transaction effected pursuant to this
Section 7.04(c), (x) the US Borrower or such Foreign Borrower, as applicable,
shall be the continuing or surviving Person, (y) the Jurisdictional Requirements
shall be satisfied and (z) no Event of Default shall have occurred and be
continuing or would result therefrom;
(d)    so long as no Default exists or would result therefrom, the US Borrower
may (A) merge with any other Person; provided that the US Borrower shall be the
continuing or surviving corporation and the Jurisdictional Requirements shall be
satisfied or (B) change its legal form to a limited liability company if the US
Borrower determines in good faith that such action is in the best interest of
the US Borrower; and
(e)    so long as no Event of Default exists or would result therefrom, a
merger, amalgamation, dissolution, liquidation or consolidation, the purpose of
which is to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)), may be effected; provided that if the US Borrower or any
Foreign Borrower is a party to any transaction effected pursuant to this
Section 7.04(e), (A) the US Borrower or such Foreign Borrower, as applicable,
shall be the continuing or surviving Person and (B) the Jurisdictional
Requirements shall be satisfied.

Section 7.05    Dispositions. Make any Disposition except:
(a)    Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the US
Borrower and its Restricted Subsidiaries;
(b)    Dispositions of inventory and equipment in the ordinary course of
business;
(c)    Dispositions of property (other than Equity Interests or all or
substantially all of the assets of the US Borrower or any Subsidiary) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by the US Borrower or any Restricted Subsidiary
to the US Borrower or any other Restricted Subsidiary (including any such
Disposition effected pursuant to a merger, amalgamation, consolidation,
liquidation or dissolution); provided that if the transferor of such property is
a Loan Party, then (i) the transferee thereof must either be the US Borrower or
a US Guarantor (other than Holdings) or (ii) (x) to the extent such Disposition
constitutes an Investment, such Investment must be


141



--------------------------------------------------------------------------------





permitted under Section 7.02 and any Indebtedness corresponding to such
Investment must be permitted by Section 7.03 and (y) to the extent such
Disposition does not constitute an Investment, the aggregate fair market value
of all property Disposed of on or after the Closing Date pursuant to this
Section 7.05(d)(ii)(y) shall not exceed $10,000,000;
(e)    Dispositions permitted by Sections 7.02 (other than Section 7.02(e)),
7.04 (other than Section 7.04(e)) and 7.06 (other than Section 7.06(c)) and
constituting Liens permitted by Section 7.01 (other than Section 7.01(s));
(f)    Dispositions of Cash Equivalents;
(g)    Dispositions of accounts receivable in connection with the collection or
compromise thereof;
(h)    leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the US Borrower and its Restricted Subsidiaries, taken as a whole;
(i)    transfers of property subject to Casualty Events upon receipt of the
proceeds of such Casualty Event;
(j)    Dispositions of property by the US Borrower or any Restricted Subsidiary;
provided that (i) at the time of such Disposition, (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Event of Default exists), no Event of Default shall exist and (ii) with
respect to any Disposition pursuant to this Section 7.05(j), the US Borrower or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received) (it being understood that for the
purposes of this clause (ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the US Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the US
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
US Borrower and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing; (B) any securities received by
such Restricted Subsidiary from such transferee that are converted by such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within one hundred and eighty (180) days following
the closing of the applicable Disposition; (C) any Indebtedness of any Loan
Party (other than Subordinated Indebtedness) received in connection with such
Disposition on or after the Closing Date from Persons who are not Loan Parties
so long as such Indebtedness is promptly cancelled, defeased, discharged or
otherwise extinguished; and (D) any Designated Non-Cash Consideration received
in respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received on or after
the Closing Date pursuant to this clause (C) that is at that time outstanding,
not in excess of the greater of (A) $10,000,000 and (B) 0.60% of Total Assets as
of the end of the Test Period last ended for which financial statements have
been delivered pursuant to Section 6.01(a) or 6.01(b), with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time assumed or received and without giving effect to subsequent changes in
value);


142



--------------------------------------------------------------------------------





(k)    Dispositions of Investments in Joint Ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties as
set forth in joint venture arrangements and similar binding arrangements in
effect on the Closing Date;
(l)    Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
the US Borrower or any Restricted Subsidiary, are uneconomical, negligible,
obsolete or otherwise not material in the conduct of its business (it being
understood and agreed that no IP Rights that are material to the operation of
the business of the US Borrower and its Restricted Subsidiaries, taken as a
whole, at the time of a Disposition thereof may be Disposed of in reliance on
this Section 7.05(l));
(m)    any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business;
(n)    the termination of any Swap Contract;
(o)    Dispositions of property (other than Collateral described in the
Intellectual Property Security Agreements) pursuant to a sale and leaseback
transaction; provided, that the applicable sale and leaseback transaction occurs
within two hundred and seventy (270) days after the acquisition or construction
(as applicable) of such property and that the related lease is not prohibited
under this Agreement; provided, further, that the aggregate fair market value of
the property sold on or after the Closing Date subject to all sale and leaseback
transactions pursuant to this Section 7.05(o) shall not exceed the greater of
(A) $30,000,000 and (B) 1.75% of Total Assets as of the end of the Test Period
last ended for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b);
(p)    Dispositions of non-core assets acquired in connection with a Permitted
Acquisition or other permitted Investment that are not material to the business
of the US Borrower and its Subsidiaries (as determined in good faith by the US
Borrower); and
(q)    any disposition or discount of Receivables Assets in connection with any
Receivables Facility permitted hereunder (including to a Receivables
Subsidiary); provided that on the last day of any calendar month, the face
amount of outstanding and unpaid accounts receivable subject to all such
Receivables Facilities on such day shall not exceed $75,000,000;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(d), 7.05(e), 7.05(g), 7.05(i), 7.05(k),
7.05(l) and 7.05(m)), shall be for no less than the fair market value of such
property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent is hereby authorized by the
Lenders to take any actions deemed appropriate in order to effect the foregoing.

Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
(a)    any Restricted Subsidiary may make Restricted Payments to the US Borrower
and to any other Restricted Subsidiary (and, in the case of a Restricted Payment
by a non-Wholly Owned Restricted Subsidiary with respect to any class or type of
Equity Interests, to the US Borrower or such Restricted Subsidiary and to each
other owner of Equity Interests of such Restricted Subsidiary based on its
relative ownership interests of such class or type of Equity Interests);


143



--------------------------------------------------------------------------------





(b)    the US Borrower or any Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests) of such Person;
(c)    to the extent constituting Restricted Payments, transactions expressly
permitted by Section 7.02 (other than Sections 7.02(e), 7.02(l), 7.02(m) and
7.02(q)), 7.04 or 7.05 (other than Section 7.05(e));
(d)    the US Borrower or any Restricted Subsidiary may make Restricted Payments
to Holdings:
(i)    the proceeds of which will be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay) the
Tax liability for each relevant jurisdiction in respect of returns filed by or
on behalf of the group of which Holdings or such direct or indirect parent
thereof is the parent and which includes the US Borrower and the applicable
Restricted Subsidiaries as members; provided that such proceeds are limited to
the portion of such Tax liability attributable to the income of the US Borrower
and/or its applicable Subsidiaries, determined as if the US Borrower and/or its
applicable Subsidiaries were required to pay such Tax liability as a separate
consolidated, combined, unitary or affiliated group, and reduced by any portion
of such Taxes directly paid by the US Borrower or any of its Subsidiaries;
provided, further, that any payments attributable to the income of Unrestricted
Subsidiaries shall be permitted only to the extent that cash payments were made
for such purpose by the Unrestricted Subsidiaries to the US Borrower or its
Restricted Subsidiaries;
(ii)    the proceeds of which shall be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay)
(A) such entities’ operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and not exceeding $750,000 in any fiscal year, plus any reasonable
and customary indemnification claims made by directors or officers of Holdings
or any direct or indirect parent thereof, in each case to the extent
attributable to the ownership or operations of Holdings, the US Borrower and its
Restricted Subsidiaries and (B) Public Company Costs;
(iii)    the proceeds of which shall be used by Holdings to pay (or to make a
payment to any direct or indirect parent of Holdings to enable it to pay)
franchise Taxes and other fees, Taxes and expenses required to maintain the
corporate existence of Holdings or any direct or indirect parent thereof;
(iv)    if no Default or Event of Default shall have occurred and be continuing
or would result therefrom, the proceeds of which shall be used by Holdings to
pay (or to make a payment to any direct or indirect parent of Holdings to enable
it to pay) for the repurchase, retirement or other acquisition or retirement for
value of Equity Interests of Holdings or any direct or indirect parent thereof
held by any future, present or former employee, director, officer, member of
management or consultant of Holdings or any direct or indirect parent thereof,
or any of its Subsidiaries (or any Controlled Investment Affiliate or Immediate
Family Member thereof), in an aggregate amount (other than cash payments funded
with the proceeds of any “key-man” life insurance policy received by the US
Borrower in connection with the death of any management shareholder) not to
exceed $5,000,000 (which purchase may be paid by the incurrence of Indebtedness
permitted by Section 7.14) in any fiscal year (however, any Restricted Payments
permitted to be made (but not made) by this Section 7.06(d)(iv) in a given
fiscal year may be carried forward and made in the next


144



--------------------------------------------------------------------------------





succeeding fiscal year (but not any fiscal year after such succeeding fiscal
year, and which, if carried over, will be deemed to be utilized after the base
amount attributable to such fiscal year into which it has been carried over));
(v)    the proceeds of which shall be used by Holdings to finance (or to make a
Restricted Payment to any direct or indirect parent of Holdings to finance) any
Investment permitted by Section 7.02; provided that (A) such Restricted Payment
shall be made substantially concurrently with the closing or consummation of
such Investment and (B) Holdings or the applicable parent company thereof shall,
immediately following the closing or consummation thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
US Borrower or a Subsidiary Guarantor (or a Person that will become a Subsidiary
Guarantor upon receipt of such contribution) or (2) the merger (to the extent
permitted by Section 7.04) of the Person formed or acquired into the US Borrower
or Subsidiary Guarantor in order to consummate such Permitted Acquisition, and
in each case, comply with the requirements of Section 6.12;
(vi)    the proceeds of which shall be used by Holdings to make (or to make a
Restricted Payment to any direct or indirect parent of Holdings to enable it to
make) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings or any direct or indirect parent
thereof; provided that any such cash payment shall not be for the purpose of
evading the limitations set forth in this Section 7.06 (as determined in good
faith by the board of directors or the managing board, as the case may be, of
the US Borrower (or any authorized committee thereof));
(vii)    the proceeds of which shall be used by Holdings to pay (or to make a
Restricted Payment to any direct or indirect parent of Holdings to enable it to
pay) fees and expenses (other than to Affiliates) related to any unsuccessful
equity or debt offering of the US Borrower not prohibited by this Agreement (in
the case of any direct or indirect parent of Holdings, only to the extent such
Person does not hold material assets other than those relating to the US
Borrower and its Subsidiaries or their respective businesses);
(viii)    the proceeds of which shall be used by Holdings to pay (or to make a
Restricted Payment to any direct or indirect parent of Holdings to enable it to
pay) customary salary, bonus and other benefits payable to officers and
employees of Holdings or any direct or indirect parent thereof to the extent
such salaries, bonuses and other benefits are directly attributable to the
ownership or operations of the US Borrower and its Restricted Subsidiaries;
(ix)    the proceeds of which shall be used by Holdings to pay (or to make a
Restricted Payment to any direct or indirect parent of Holdings to enable it to
pay) amounts of the type described in Section 7.08(e), in each case to the
extent the applicable payment would be permitted by Section 7.08(e) if such
payment were to be made by the US Borrower or its Restricted Subsidiaries and in
lieu of such payment being made under Section 7.08(e); or
(x)    the proceeds of which shall be used by Holdings to make payments of the
type described in, and subject to the restrictions set forth in,
Section 7.06(g);
(e)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the US Borrower may make Restricted
Payments on or after the Closing Date in an aggregate amount that does not
exceed the sum of (i) the greater of (A) $275,000,000 and (B) 16.0% of Total
Assets as of the end of the Test Period last ended for which financial
statements have been delivered pursuant to


145



--------------------------------------------------------------------------------





Section 6.01(a) or 6.01(b) plus (ii) any unused amounts available for
Investments pursuant to Section 7.02(m)(i) immediately prior to the making of
such Restricted Payment;
(f)    cashless repurchases of Equity Interests of Holdings (or any direct or
indirect parent of Holdings), the US Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;
(g)    payments made by the US Borrower or any Restricted Subsidiary in respect
of Taxes in connection with the exercise of stock options payable by any future,
present or former officers, directors, members of management, consultants and
employees of the US Borrower (or any direct or indirect parent thereof) or any
Restricted Subsidiary (or any spouse, former spouse, estates, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) and any repurchases of such Equity Interests in consideration of such
payments including deemed repurchases;
(h)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, additional Restricted Payments so long as
at the time of making such Restricted Payment, the Net Average Secured Leverage
Ratio does not exceed 3.00:1.00 on a Pro Forma Basis as of the end of the Test
Period most recently ended for which financial statements have been delivered
pursuant to Section 6.01(a) or 6.01(b); and
(i)    Restricted Payments to Holdings in an aggregate amount that does not
exceed an amount equal to $0.20 per share of common stock for any fiscal quarter
of the US Borrower, the proceeds of which shall be used by Holdings to make a
quarterly dividend to its shareholders.

Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
US Borrower and its Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.

Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the US Borrower, whether or not in the ordinary
course of business, other than:
(a)    transactions among the US Borrower and/or one or more of its Restricted
Subsidiaries and/or any Person that becomes a Restricted Subsidiary as a result
of such transaction;
(b)    transactions on terms substantially as favorable to the US Borrower or
such Restricted Subsidiary as would be obtainable by the US Borrower or such
Restricted Subsidiary in a comparable arm’s-length transaction with a Person
other than an Affiliate;
(c)    the Transactions, including the payment of fees and expenses (including
Transaction Expenses) in connection with the consummation of the Transactions;
(d)    employment, severance and other compensatory arrangements between
Holdings or any direct or indirect parent thereof, the US Borrower and its
Restricted Subsidiaries and their respective current or former officers,
directors, members of management, consultants and employees in the ordinary
course of business and transactions pursuant to equity award plans and employee
benefit plans and arrangements, in each case solely to the extent attributable
to the ownership or operations of the US Borrower and its Restricted
Subsidiaries;


146



--------------------------------------------------------------------------------





(e)    the payment of customary fees and reimbursement of reasonable
out-of-pocket costs of, and customary indemnities provided to or on behalf of,
directors, officers, members of management, consultants and employees of
Holdings or any direct or indirect parent thereof, the US Borrower and its
Restricted Subsidiaries, to the extent attributable to the ownership or
operations of the US Borrower and its Restricted Subsidiaries, as determined in
good faith by the board of directors or senior management of the relevant
Person;
(f)    the payment of fees, expenses, indemnities or other payments pursuant to,
and transactions pursuant to, the agreements in existence on the Closing Date
and set forth in Schedule 7.08 or any amendment thereto to the extent such an
amendment is not materially disadvantageous to the Lenders;
(g)    payments to or from, and transactions with, Joint Ventures in the
ordinary course of business;
(h)    transactions with customers, clients, suppliers, Joint Venture partners
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
which are fair to the US Borrower and its Restricted Subsidiaries, in the
reasonable determination of the senior management of the US Borrower;
(i)    any contribution by Holdings to the capital of the US Borrower;
(j)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and indemnities provided to shareholders under any
shareholder agreement;
(k)    issuances by the US Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited hereunder;
(l)    Restricted Payments permitted under Section 7.06 (other than
Section 7.06(c)); and
(m)    any customary transactions with a Receivables Subsidiary effected as part
of a Receivables Facility;
provided that, under no circumstances shall any Loan Party or Restricted
Subsidiary assign or otherwise transfer or exclusively license any intellectual
property that is material to the business of the US Borrower or any of its
Restricted Subsidiaries to an Unrestricted Subsidiary.

Section 7.09    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary to make Restricted
Payments to the US Borrower, any Foreign Borrower or any Subsidiary Guarantor or
to otherwise transfer property to or invest in the US Borrower, any Foreign
Borrower or any Subsidiary Guarantor or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Loan Party for the benefit
of the Secured Parties to secure the Secured Obligations (or (x) in the case of
the Foreign Borrowers, their own Secured Obligations, (y) in the case of the
Foreign Guarantor with respect to the Equity Interests of the Foreign Borrowers,
the Secured Obligations of the Foreign Borrowers and the Foreign Guarantor or
(z) in the case of the Foreign Guarantor with respect to the Equity Interests of
Acushnet Japan, all of the Secured Obligations); provided that the foregoing
shall not apply to Contractual Obligations which (i) (A) exist on the Closing
Date and (to the extent not otherwise permitted by this Section 7.09) are listed
in Schedule 7.09 and (B) to the extent Contractual Obligations permitted by
clause (A) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted renewal, extension or refinancing of
such Indebtedness so long as such renewal, extension or refinancing does not
expand the scope of the restrictions described in clause (a) or (b) that are
contained in such Contractual


147



--------------------------------------------------------------------------------





Obligation, (ii) are binding on a Restricted Subsidiary acquired after the
Closing Date at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (iii) represent
Indebtedness of a Restricted Subsidiary that is not a Loan Party which is
permitted by Section 7.03 (as long as such restriction applies solely to such
Restricted Subsidiary and its Subsidiaries), (iv) with respect to clause (a)
above, arise in connection with any Disposition permitted by Section 7.05,
(v) are customary provisions in joint venture agreements and other similar
agreements applicable to Joint Ventures permitted under Section 7.02 and
applicable solely to such Joint Venture, (vi) are customary restrictions on
leases, subleases or licenses otherwise permitted hereby so long as such
restrictions only relate to the assets subject thereto, (vii) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (viii) are customary provisions restricting assignment or
transfer of any agreement entered into in the ordinary course of business,
(ix) arise in connection with Liens on cash or other deposits permitted under
Section 7.01 or are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (x) are
restrictions relating to property subject to Liens permitted by Section 7.01(o)
provided that such restrictions do not extend to or cover any other assets or
property, (xi) are restrictions and encumbrances created in connection with any
Receivables Facility or (xii) are restrictions in any one or more agreements
governing Indebtedness entered into after the Closing Date that contain
encumbrances and other restrictions that are, taken as a whole, in the good
faith judgment of the US Borrower, no more restrictive in any material respect
with respect to the US Borrower and its Restricted Subsidiaries, taken as a
whole, than those encumbrances and other restrictions that are in effect on the
Closing Date pursuant to agreements and instruments governing Indebtedness in
effect on the Closing Date or, with respect solely to Indebtedness of Restricted
Subsidiaries acquired after the Closing Date, on the date on which such
Restricted Subsidiary became a Restricted Subsidiary pursuant to agreements and
instruments governing Indebtedness in effect on such date.

Section 7.10    Financial Covenants.
(a)    Net Average Total Leverage Ratio. Permit the Net Average Total Leverage
Ratio as of the end of any fiscal quarter of the US Borrower (beginning with the
first full fiscal quarter ending after the Closing Date) to be greater than
3.50:1.00; provided that the Net Average Total Leverage Ratio test as of the end
of any fiscal quarter of the US Borrower ending within the four fiscal quarters
immediately following a Permitted Acquisition with Purchase Consideration in
excess of $75,000,000 shall increase to 3.75:1.00; provided, further, that the
Net Average Total Leverage Ratio test as of the end of any fiscal quarter of the
US Borrower shall be 3.50:1.00 for at least one full fiscal quarter before the
Net Average Total Leverage Ratio as of the end of any period of four consecutive
fiscal quarters of the US Borrower ending within the four fiscal quarters
immediately following a Permitted Acquisition with Purchase Consideration in
excess of $75,000,000 may again increase to 3.75:1.00 for a new period of four
consecutive fiscal quarters of the US Borrower.
(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the US Borrower (beginning
with the first full fiscal quarter ending after the Closing Date) to be less
than 3.00:1.00.

Section 7.11    Amendments of Certain Documents. Amend or otherwise modify
(a) any of its Organization Documents in a manner materially adverse to the
Administrative Agent or the Lenders or (b) any term or condition of any
Subordinated Indebtedness in any manner materially adverse to the interests of
the Administrative Agent or the Lenders, other than in connection with a
Permitted Refinancing thereof; provided that clause (b) shall not apply to any
amendment of any terms of any Subordinated Indebtedness with an


148



--------------------------------------------------------------------------------





aggregate principal amount of less than the Threshold Amount, except with
respect to any amendment that would change to an earlier date any required
payment of principal of such Subordinated Indebtedness.

Section 7.12    Accounting Changes. Make any change in the fiscal year of the US
Borrower or make (without the consent of the Administrative Agent) any material
change in its accounting treatment and reporting practices except as required by
GAAP or IFRS.

Section 7.13    Prepayments, Etc. of Indebtedness. Voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted) any Subordinated Indebtedness or make
any payment in violation of any subordination terms of any documentation
governing any Subordinated Indebtedness, except:
(a)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, for an aggregate purchase price, or in an aggregate
prepayment amount, in each case, on or after the Closing Date, not to exceed the
sum of:
(i)    (A) the greater of (x) $10,000,000 and (y) 0.60% of Total Assets as of
the end of the Test Period most recently ended for which financial statements
have been delivered pursuant to Section 6.01(a) or 6.01(b), plus (B) additional
amounts, so long as at the time of making such payment, the Net Average Secured
Leverage Ratio does not exceed 3.00:1.00 on a Pro Forma Basis as of the end of
the Test Period most recently ended for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b), plus
(ii)    the proceeds of any Permitted Equity Issuance;
(b)    a Permitted Refinancing thereof (including through exchange offers and
similar transactions);
(c)    the conversion of any Subordinated Indebtedness to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any direct or indirect
parent thereof; and
(d)    with respect to intercompany subordinated indebtedness, so long as no
Default shall have occurred and be continuing or would result therefrom and to
the extent consistent with the subordination terms thereof.

Section 7.14    Limitations on Holdings. Holdings shall not:
(a)    create, incur, assume or suffer to exist any Liens on any Equity
Interests of the US Borrower (other than Liens permitted by Section 7.01(a) and
nonconsensual Liens of the type otherwise permitted under Section 7.01);
(b)    conduct or engage in any operations or business or own any material
property (other than Equity Interests of the US Borrower and, through the US
Borrower, the US Borrower’s Subsidiaries and/or any other Person) other than
(i) those incidental to its ownership of the Equity Interests of the US
Borrower; (ii) maintaining its legal existence; (iii) performing its obligations
under the Loan Documents and any Junior Financing or any Permitted Refinancing
thereof; (iv) any public offering of its common stock or any other issuance or
sale of its Equity Interests (including, for the avoidance of doubt, the making
and payment of any dividend or distribution on account of, or any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value of, any shares of any class of its Equity Interests); (v) guaranteeing


149



--------------------------------------------------------------------------------





the obligations of its Restricted Subsidiaries, including any Junior Financing
and any Permitted Refinancing thereof; (vi) participating in Tax, accounting and
other administrative matters as a member of the consolidated, combined, unitary
or similar group that includes Holdings and the US Borrower including compliance
with applicable Laws and legal, tax and accounting matters related thereto and
activities relating to its officers, directors, managers and employees,
(vii) holding any cash or property received in connection with Restricted
Payments made by the US Borrower and its Restricted Subsidiaries pursuant to
Section 7.06 or contributions to its capital or in exchange for the issuance of
Equity Interests, in each case, pending application thereof by Holdings or the
making of Restricted Payments; (viii) providing indemnification to officers and
directors; (ix) holding director and shareholder meetings, preparing
organizational records and other organizational activities required to maintain
its separate organizational structure or to comply with applicable Law;
(x) holding any cash and Cash Equivalents; (xi) filing Tax reports and paying
Taxes and other customary obligations related thereto in the ordinary course
(and contesting any Taxes); (xii) preparing reports to Governmental Authorities
and to its shareholders; (xiii) making Investments and acquisitions, as
applicable, in the US Borrower and its Restricted Subsidiaries; (xiv) performing
its obligations under and complying with its Organization Documents, any demands
or requests from or requirements of a Governmental Authority or any applicable
Law, including as a result of or in connection with the activities of its
Subsidiaries; (xv) incurring unsecured Indebtedness that is not guaranteed by
the US Borrower or any of its Restricted Subsidiaries and (xvi) any activities
incidental to any of the foregoing; or
(c)    merge with or consolidate into any other Person; provided that, so long
as no Default exists or would result therefrom, Holdings may merge with or
consolidate into any other Person as long as (i) Holdings shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not Holdings (any such Person, “Successor
Holdings”), (A) Successor Holdings shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof and (B) Successor Holdings shall expressly assume all
the obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent; provided, further, that if
the foregoing provisions are satisfied, Successor Holdings will succeed to, and
be substituted for, Holdings under this Agreement and the other Loan Documents.

Section 7.15    Negative Pledge on Real Property and Fixtures. With respect to
real property and fixtures owned by any Loan Party with a fair market value in
excess of $5,000,000 (other than in connection with a Permitted Refinancing of
Indebtedness incurred in respect of any real property and fixtures that was
initially incurred at a time when the fair market value of such property and
fixtures was equal to or less than $5,000,000), (i) create, incur, assume or
permit to exist any Lien on all or any part of such real property or fixtures,
or (ii) file or permit the filing of any mortgage, deed of trust, financing
statement or other similar notice of any Lien with respect thereto under the
Uniform Commercial Code of any state or under any similar recording or notice
statute or otherwise, in each case on all or any part of such real property or
fixtures, in each case other than Liens permitted by Section 7.01(a), 7.01(c),
7.01(d), 7.01(g), 7.01(h), 7.01(i), 7.01(j), 7.01(y) or 7.01(dd).


150



--------------------------------------------------------------------------------






ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES



Section 8.01    Events of Default. Any of the following shall constitute an
“Event of Default”:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
due, any amount of principal of any Loan or any L/C Borrowing, or (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document;
or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (solely with
respect to any Borrower), 6.11 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or 8.01(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after written notice thereof by the
Administrative Agent to the US Borrower; or
(d)    Representations and Warranties. Any representation, warranty or
certification made or deemed made by or on behalf of any Borrower or any other
Loan Party herein, in any other Loan Document or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (and in any respect if qualified by materiality) when
made or deemed made; or
(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount of not less than the Threshold
Amount or (ii) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events not relating to breach by any Loan Party or any Restricted
Subsidiary pursuant to the terms of such Swap Contracts), in any case, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this Section 8.01(e)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided, further, that any such failure pursuant to this Section 8.01(e) is
unremedied and is not waived by the holders of such Indebtedness prior to any
termination of the Revolving Credit Commitments or acceleration of the Loans
pursuant to Section 8.02; or
(f)    Insolvency Proceedings, Etc. Holdings, any Borrower or any Specified
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
commences any other proceeding involving or affecting its creditors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or


151



--------------------------------------------------------------------------------





seeking reorganization (by way of voluntary arrangement, scheme of arrangement
or otherwise), compromise, arrangement, adjustment, winding up, administration,
liquidation, dissolution, composition or other relief with respect to it or its
debts or a material part of its assets; or applies for or consents to the
appointment of any receiver, interim-receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, compulsory manager, examiner,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, interim-receiver, receiver
and manager, trustee, custodian, conservator, liquidator, rehabilitator,
compulsory manager, examiner, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) consecutive
calendar days (or in the case of any proceeding or other action commenced under
the laws of any jurisdiction other than the United States with respect to a UK
Loan Party which is not frivolous or vexatious and remains undischarged,
undismissed and unstayed for a period of twenty one (21) consecutive calendar
days); or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) consecutive
calendar days (or in the case of any proceeding or other action commenced under
the laws of any jurisdiction other than the United States with respect to a UK
Loan Party which is not frivolous or vexatious and remains undischarged,
undismissed and unstayed for a period of twenty one (21) consecutive calendar
days), or an order for relief is entered in any such proceeding, case or any
similar steps or proceedings under Debtor Relief Laws applicable to any Loan
Party or any Restricted Subsidiary; or
(g)    Inability To Pay Debts; Attachment. (i) Holdings, any Borrower or any
Specified Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of Holdings and its Restricted Subsidiaries,
taken as a whole, and is not released, vacated or fully bonded within sixty (60)
days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage) and all such judgments or
orders shall not have been vacated, discharged, stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or
(i)    ERISA. An ERISA Event shall have occurred (or a substantially similar
event shall have occurred with respect to a Foreign Plan) that, when taken
together with all other ERISA Events that have occurred (and substantially
similar events that have occurred with respect to Foreign Plans), could
reasonably be expected to result in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or satisfaction in full of all
the Obligations and termination of the Aggregate Commitments, ceases to be in
full force and effect as to any relevant Loan Party; or any Loan Party contests
in writing the validity or enforceability of any material provision of any
material Loan Document or any subordination provision in respect of any
Indebtedness of not less than the Threshold Amount (or any subordination
provision in respect of any intercompany Indebtedness of any amount); or any
Loan Party denies in writing that it has any or further liability or obligation
under any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments or as a result of a
transaction permitted hereunder or thereunder (including under Section 7.04 or
7.05)), or purports in writing to revoke or rescind any material Loan


152



--------------------------------------------------------------------------------





Document or any subordination provision in respect of Indebtedness of not less
than the Threshold Amount (or any subordination provision in respect of any
intercompany Indebtedness of any amount); or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any material Collateral Document after delivery
thereof pursuant to Section 4.01, 6.12 or 6.17 or otherwise shall for any reason
(other than pursuant to or as permitted under the terms hereof or thereof
including as a result of a transaction permitted under Section 7.04 or 7.05)
cease to create a valid and perfected first priority Lien on and security
interest in the Collateral covered thereby, subject to Liens permitted under
Section 7.01, or any Loan Party shall assert in writing such invalidity or lack
of perfection or priority (other than in a notice to the Administrative Agent
that contains solely information intended to be used by the Administrative Agent
for the purpose of preserving or maintaining the validity, perfection and
priority of the Liens granted pursuant to the Loan Documents), except to the
extent that (i) any such perfection or priority is not required hereunder or
pursuant to the terms of the Loan Documents, (ii) the loss of any such
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or, in each case to the extent
the Administrative Agent has agreed to do so, to file Uniform Commercial Code or
PPSA financing statements or continuation statements or other equivalent filings
and (iii) except as to Collateral consisting of Material Real Property, to the
extent that such losses are covered by a lender’s title insurance policy and the
related insurer shall not have denied or disclaimed in writing that such losses
are covered by such title insurance policy; or
(m)    UK DB Plan. The Pensions Regulator issues a Financial Support Direction
or a Contribution Notice to any Loan Party or Subsidiary, if such issue could
reasonably be expected to result in a Material Adverse Effect.

Section 8.02    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders (or, in the case of Section 8.02(a)
with respect to the Revolving Credit Commitments or Section 8.02(c), the
Required Revolving Lenders), take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to 103% of the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an Event of Default described in
Section 8.01(f) with respect to the US Borrower and any other Borrower which may
be subject to or bound by any Debtor Relief Laws or proceedings thereunder, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding


153



--------------------------------------------------------------------------------





Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of such Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized and the Commitments have automatically terminated as set
forth in the proviso to Section 8.02), any amounts received on account of the
Secured Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article III, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;
Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender and the L/C Issuers pro rata in accordance with the
amounts of Unfunded Advances/Participations owed to them on the date of any
distribution);
Third, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
payable to them;
Fifth, (i) to payment of (A) that portion of the Secured Obligations
constituting unpaid principal of the Loans and (B) any Secured Hedge Obligations
and any Cash Management Obligations (other than Cash Management Obligations
described in clause (g) of the definition thereof) then due and (ii) to the
Administrative Agent for the account of the L/C Issuers, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, in each case, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fifth held by them;
Sixth, to payment of any Cash Management Obligations described in clause (g) of
the definition thereof then due, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Sixth held by them;
Seventh, to the payment of all other Secured Obligations of the Loan Parties
that are due and payable to the Administrative Agent and the other Secured
Parties on such date, ratably based upon the respective aggregate amounts of all
such Secured Obligations owing to the Administrative Agent and the other Secured
Parties on such date; and
Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrowers or as otherwise required by Law or pursuant to any
intercreditor agreement to which the Administrative Agent is a party.


154



--------------------------------------------------------------------------------





Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above and, if no
such Secured Obligations remain outstanding, delivered to the Borrowers or as
otherwise required by Law or pursuant to any intercreditor agreement to which
the Administrative Agent is a party. Notwithstanding the foregoing, no amounts
realized pursuant to an exercise of remedies against Collateral shall be
allocated to any Secured Obligations that are not required to be secured by such
Collateral.

ARTICLE IX    
ADMINISTRATIVE AGENT AND OTHER AGENTS



Section 9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints Wells
Fargo Bank, National Association to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers, rights and remedies as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. In performing its functions and duties hereunder, the
Administrative Agent shall act solely as an agent of the Lenders and the L/C
Issuers and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Holdings or
any of its Subsidiaries or Affiliates.
(b)    The L/C Issuers shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith and the
L/C Issuers shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by any L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX and in the definition of “Related Parties” included the L/C Issuers
with respect to such acts or omissions and (ii) as additionally provided herein
with respect to the L/C Issuers.
(c)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Agents, Arrangers or Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), L/C Issuer (if
applicable) and/or a Hedge Bank or provider of Cash Management Obligations)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Agent, Arranger or Lender
(i) for purposes of the perfection of all Liens created by the Loan Documents
and all other purposes stated therein, (ii) to manage, supervise and otherwise
deal with the Collateral, (iii) to take such other action as is necessary or
desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents and (iv) except as may be
otherwise specified in any Loan Document, to exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Law or otherwise, in
each case, together with such powers and discretion as are reasonably incidental
thereto. In this connection, the Administrative Agent, as “collateral agent”
(and any sub-agents appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the


155



--------------------------------------------------------------------------------





Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Section 10.05 as though such sub-agents were the “collateral
agent” under the Loan Documents and as if the term Administrative Agent included
the “collateral agent” as if set forth in full herein with respect thereto.
(d)    Each Lender irrevocably authorizes the Administrative Agent to enter into
any and all of the Collateral Documents together with such other documents as
shall be necessary to give effect to the Lien on the Collateral contemplated by
the other Collateral Documents, on its behalf. The Administrative Agent shall
have only those duties and responsibilities that are expressly specified herein
and in the other Loan Documents. The Administrative Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. The Administrative Agent’s duties hereunder shall be entirely
administrative in nature. The Administrative Agent (i) is not assuming any
obligation under any Loan Document other than as expressly set forth therein and
(ii) shall not have implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document, and each Lender and each L/C Issuer
hereby waives and agrees not to assert any claim against the Administrative
Agent based on the roles, duties and legal relationships expressly disclaimed in
this or the immediately preceding sentence or in Section 9.03. The
Administrative Agent shall not have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender, and nothing herein
or any of the Loan Documents, expressed or implied, is intended to or shall be
so construed as to impose upon the Administrative Agent any obligations in
respect hereof or any of the other Loan Documents except as expressly set forth
herein or therein. Any action taken by the Administrative Agent in reliance upon
the instructions of the Required Lenders (or, where so required by
Section 10.01, such other proportion of Lenders) and the exercise by the
Administrative Agent of the powers set forth herein or in the other Loan
Documents, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Secured Parties.
(e)    Notwithstanding any provision to the contrary in any Loan Document, in
relation to the Parallel Debts and any Lien governed by Dutch law, (i) the
Administrative Agent shall act in its own name and not as agent of any Secured
Party (but always for the benefit of the Secured Parties in accordance with the
provisions of the Loan Documents); and the rights, powers and authorities vested
in the Administrative Agent pursuant to the Loan Documents are subject to any
restrictions imposed by mandatory Dutch law.

Section 9.02    Rights as a Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, the Administrative Agent in its individual capacity as a
Lender hereunder. The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with Holdings or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and may accept fees and other consideration from the Borrowers for services in
connection herewith and otherwise without any duty to account therefor to the
Lenders. The Lenders acknowledge that pursuant to such activities, the
Administrative Agent and its Related Parties may receive information regarding
any Loan Party or any Affiliate of any Loan Party (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that the Administrative Agent and its Related
Parties shall be under no obligation to provide such information to them.


156



--------------------------------------------------------------------------------






Section 9.03    Exculpatory Provisions. No Arranger or Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied (or express)
duties or obligations arising under the agency doctrine of any applicable Law or
otherwise, regardless of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any action (or omit to take an action) or
exercise any powers, except rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise (or refrain from exercising) as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action (or omit to take
any action) that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Laws or if the Administrative Agent is not indemnified to its
satisfaction; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any Agent-Related Person in any capacity.
The Administrative Agent and the Agent-Related Persons shall not be liable for
any action taken or not taken by it or them (i) (A) under or in connection with
any of the Loan Documents or (B) with the consent or at the request of the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances provided in Section 8.02 and 10.01) or
(ii) in the absence of its own gross negligence, or willful misconduct;
provided, that the Administrative Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default and stating it is a “notice of default” is given to the
Administrative Agent by a Borrower, a Lender or an L/C Issuer; provided,
further, that in the event the Administrative Agent shall receive such a notice,
the Administrative Agent shall give notice thereof to the Lenders; it being
understood that the failure to give such notice shall not result in any
liability on the part of the Administrative Agent.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the representations, warranties, covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the execution, validity, enforceability, effectiveness,
genuineness, collectability or sufficiency of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any Collateral, (vi) the
financial condition or business affairs of any Loan Party or any other Person
liable for the payment of any Secured Obligations or as to the use of the
proceeds of the Loans, (vii) the properties, books or records of any Loan Party,
(viii) the existence or possible existence of any Event of Default or Default or
(ix) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


157



--------------------------------------------------------------------------------





The Administrative Agent shall not have any liability arising from confirmations
of the amount of outstanding Loans or the Letter of Credit usage or the
component amounts thereof.

Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the applicable
L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants, experts or professional advisors. No
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
hereunder or under any of the other Loan Documents in accordance with the
instructions of Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents).

Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory, indemnification and
other provisions of this Article IX shall apply to any such sub-agent and its
Related Parties and to the Agent-Related Persons in any role or capacity, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. All of the rights, benefits and privileges (including the
exculpatory and indemnification provisions) of this Article IX shall apply to
any such sub-agent and to the Related Parties of any such sub-agent, and shall
apply to their respective activities as sub-agent as if such sub-agent and
Related Parties were named herein. Notwithstanding anything herein to the
contrary, with respect to each sub-agent appointed by the Administrative Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Loan Parties and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise against such sub-agent.

Section 9.06    Resignation of Administrative Agent: Appointment of Successor.
The Administrative Agent may at any time resign or, if it is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, be removed by the US Borrower
upon ten (10) days’ prior written notice of such resignation or removal to the
Lenders, the L/C Issuers and the US Borrower. Upon receipt of any such notice of
resignation or removal, the Required Lenders shall have the right, with the
consent of the US Borrower (such consent


158



--------------------------------------------------------------------------------





not to be unreasonably withheld or delayed; provided, that no consent of the US
Borrower shall be required if an Event of Default under Section 8.01(a), 8.01(f)
or 8.01(g) has occurred and is continuing), to appoint a successor
Administrative Agent which shall be a commercial bank or trust company with
offices in the U.S. having combined capital and surplus in excess of
$1,000,000,000. If no such successor shall have been so appointed by the
Required Lenders and accepted such appointment within thirty (30) days after
notice of the Administrative Agent’s resignation or removal, then, (i) in the
case of a resignation of the Administrative Agent, the resigning Administrative
Agent with the consent of the US Borrower (such consent not to be unreasonably
withheld or delayed; provided that no consent of the US Borrower shall be
required if an Event of Default under Section 8.01(a), 8.01(f) or 8.01(g) has
occurred and is continuing) or (ii) in the case of a removal of the
Administrative Agent, the US Borrower, may, with the consent of the Required
Lenders, on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent; provided that if no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
after such thirty (30) day period and (1) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any possessory Collateral
held by the Administrative Agent on behalf of the Lenders the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly (and each Lender and each L/C Issuer will cooperate with the US
Borrower to enable the US Borrower to take such actions), until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent, and the retiring (or retired) or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph) other than its
obligations under Section 10.08. The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the resignation or removal of the Administrative Agent hereunder and under
the other Loan Documents, the provisions of this Article IX and Sections 10.04
and 10.05 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as the Administrative Agent.
If the Administrative Agent resigns in accordance with this Section 9.06, each
Loan Party shall execute such documents and take all such other action as is
necessary or (in the opinion of the Administrative Agent) desirable in
connection with the substitution, in accordance with applicable law, of the
successor Administrative Agent as creditor of the Parallel Debts and as
beneficiary of any Lien securing the Parallel Debts.

Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or L/C Issuer or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement, made its own independent investigation of the financial condition and
affairs of Holdings and its Subsidiaries in connection with Credit Extensions
hereunder, and made and shall continue to make its own appraisal of the
creditworthiness of Holdings and its Subsidiaries. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or L/C Issuer or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this


159



--------------------------------------------------------------------------------





Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. The Administrative Agent shall not have any
duty or responsibility, either initially or on a continuing basis, or otherwise,
to make any such investigation or any such appraisal on behalf of the Lenders or
the L/C Issuers or to provide any Lender or any L/C Issuer with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or issuance of the Letters of Credit or at any
time or times thereafter, and the Administrative Agent shall not have any
responsibility with respect to the accuracy or completeness of any information
provided to the Lenders or the L/C Issuers. Except for documents expressly
required by this Agreement to be transmitted by the Administrative Agent to the
Lenders or any L/C Issuer, the Administrative Agent shall not have any duty or
responsibility to provide any Secured Party with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party that may come in to the possession of the Administrative Agent or any of
its Related Parties.

Section 9.08    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent to, and the Administrative Agent shall (on
terms reasonably satisfactory to the Administrative Agent):
(a)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) on the date upon which all of the Obligations
(other than contingent obligations not yet accrued and payable) have been paid
in full in cash, all Letters of Credit have been Cash Collateralized or
otherwise back-stopped (including by “grandfathering” into any future credit
facilities), in each case, on terms reasonably satisfactory to the relevant L/C
Issuer in its reasonable discretion, or have expired or have been terminated,
and the Aggregate Commitments have expired or have been terminated (such date,
the “Termination Date”), (ii) that is Disposed of as part of or in connection
with any Disposition permitted hereunder to any Person other than Holdings or
any of its Subsidiaries , (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders or such other number
or percentage of Lenders required by Section 10.01, (iv) owned by a Subsidiary
Guarantor upon release of such Subsidiary Guarantor from its obligations under
its Guaranty pursuant to Section 9.08(c) or (v) as expressly provided in the
Collateral Documents;
(b)    subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.01(i), 7.01(o) or (if and to the extent
such Lien is of the same type as the Liens permitted by Section 7.01(i)) 7.01(t)
and to execute and deliver any requested intercreditor agreements (including
customary European style protections to the extent relevant) with respect
thereto;
(c)    release any Subsidiary Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur with respect to an entity that ceases
to be a Restricted Subsidiary or becomes an Excluded Subsidiary if such
Subsidiary Guarantor continues to be a guarantor in respect of any Junior
Financing unless and until each guarantor is (or is being simultaneously)
released from its guarantee with respect to such Junior Financing; and
(d)    enter into subordination or intercreditor agreements or arrangements
(including customary European style protections to the extent relevant) with
respect to Indebtedness that is required or permitted to be pari passu with or
subordinated to the Obligations or Secured Obligations pursuant to Section 7.03.


160



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary herein, the Lenders and the
Administrative Agent hereby agree, for the avoidance of doubt, that at such
time, if any, that Acushnet Japan becomes an Excluded Subsidiary, (i) the
Guaranty of Acushnet Japan shall automatically and irrevocably be released, (ii)
the Acushnet Japan Pledge Agreement shall automatically terminate and be of no
further effect and (iii) any Lien on the Equity Interests of Acushnet Japan or
any property of Acushnet Japan, in each case, granted to or held by the
Administrative Agent under any Loan Document shall automatically and irrevocably
be released. The Lenders irrevocably authorize the Administrative Agent to take
any actions reasonably necessary to effect the terminations and releases
provided for in the foregoing sentence.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.08 or enter into the arrangements described in Section 9.08(d).
In each case as specified in this Section 9.08, the Administrative Agent will
(and each Lender hereby authorizes the Administrative Agent to), at the
Borrowers’ expense, deliver, upon the request of the applicable Loan Party, to
such Loan Party or any designee of such Loan Party any certificates, powers or
other physical collateral held by it and relating to such item of Collateral
(but subject to the requirements of any applicable intercreditor agreement) and
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral
Documents, subordinate any Lien in such item of Collateral, release such
Subsidiary Guarantor from its obligations under the Guaranty or execute and
deliver the agreements described in Section 9.08(d), in each case, in accordance
with the terms of the Loan Documents and this Section 9.08; provided that the
Borrowers shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrowers certifying that any such transaction has
been consummated in compliance with this Agreement and the other Loan Documents
as the Administrative Agent shall reasonably request.
Each Secured Party hereby further authorizes the Administrative Agent on behalf
of and for the benefit of the Secured Parties, (a) to be the agent for and
representative of the Secured Parties with respect to the Collateral and the
Collateral Documents and (b) to take any actions thereunder as determined by the
Administrative Agent to be necessary or advisable. Each Secured Party hereby
further authorizes the Administrative Agent on behalf of and for the benefit of
the Secured Parties to enter into any intercreditor agreement reasonably
required by the Loan Documents, and each Secured Party agrees to be bound by the
terms of any such intercreditor agreement; provided that the Administrative
Agent shall not owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Secured Hedge
Obligations or Cash Management Obligations except as set forth below.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
each Borrower, the Administrative Agent and each Secured Party hereby agree that
(i) unless the Administrative Agent consents thereto, no Secured Party shall
have any right individually to realize upon any of the Collateral or to enforce
the Loan Documents, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent on behalf
of itself, the Lenders and the L/C Issuers in accordance with the terms hereof
and all powers, rights and remedies under the Collateral Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties,
and (ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Administrative Agent shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such


161



--------------------------------------------------------------------------------





public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent at such sale or other disposition.
No Swap Contract will create (or be deemed to create) in favor of any Lender
that is a counterparty thereto, and no agreement governing any Cash Management
Obligations will create (or be deemed to create) in favor of any Secured Party
that is a party thereto, any rights in connection with the management or release
of any Collateral or of the obligations of any Loan Party under the Loan
Documents except as expressly provided in Section 8.03. By accepting the
benefits of the Collateral, such counterparty or, in the case of Cash Management
Obligations, such other Secured Party shall be deemed to have appointed the
Administrative Agent as its agent and agreed to be bound by the Loan Documents
as a Secured Party, subject to the limitations set forth in this paragraph. The
benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not the Administrative Agent, a Lender or an L/C
Issuer as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent, shall confirm
such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article IX and Sections 2.13, 10.08 and 10.09 and the
decisions and actions of the Administrative Agent and the Required Lenders (or,
where expressly required by the terms of this Agreement, another proportion of
the Lenders) to the same extent a Lender is bound; provided that,
notwithstanding the foregoing, (i) such Secured Party shall be bound by
Section 9.12 only to the extent of liabilities, costs and expenses relating to
the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall be such Secured Party’s pro
rata share (based on the amount of Secured Obligations owing to such Secured
Party relative to the aggregate amount of Secured Obligations) of such
liabilities, costs and expenses, (ii) except as set forth specifically herein,
the Administrative Agent, the Lenders and the L/C Issuers shall be entitled to
act in their sole discretion, without regard to the interest of such Secured
Party, regardless of whether any Secured Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Secured
Obligation and (iii) except as specifically set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

Section 9.09    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agents, the
Documentation Agents or any other Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder, it being understood and agreed that each of the Arrangers, the
Syndication Agents and the Documentation Agents shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents and all of the other benefits of this
Article IX. Without limitation of the foregoing, neither the Arrangers, the
Syndication Agents nor the Documentation Agents in their respective capacities
as such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, any Loan Party or any other
Person.

Section 9.10    Appointment of Supplemental Administrative Agents.
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law


162



--------------------------------------------------------------------------------





of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 (obligating the Borrowers to pay the Administrative
Agent’s expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.
(c)    Should any instrument in writing from any Borrower or any other Loan
Party be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
it such rights, powers, privileges and duties, the Borrowers shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

Section 9.11    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or outstanding Letter of Credit shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit outstandings
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuers and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and


163



--------------------------------------------------------------------------------





(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer or in any such proceeding.

Section 9.12    Indemnification of Administrative Agent. Each Lender, on a pro
rata basis, based on its Aggregate Exposure Percentage, severally agrees to
indemnify the Administrative Agent, the L/C Issuers, the Swing Line Lender and
their respective Related Parties, to the extent that the Administrative Agent,
the L/C Issuers, the Swing Line Lender or their respective Related Parties shall
not have been reimbursed by any Loan Party (including any amounts required to be
reimbursed by a Loan Party pursuant to Section 10.04 but not so reimbursed by
any such Loan Party, and not in lieu of such Loan Party’s obligation
thereunder), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including fees
and disbursements of legal, financial and other advisors) or disbursements of
any kind or nature whatsoever (including Taxes, interest and penalties imposed
for not properly withholding or backup withholding on payments made to or for
the account of any Lender) which may be imposed on, incurred by or on behalf of
or asserted against the Administrative Agent, the L/C Issuers, the Swing Line
Lender or their respective Related Parties in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as the Administrative Agent, an L/C Issuer or the
Swing Line Lender in any way relating to or arising out of this Agreement or the
other Loan Documents; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s, the applicable L/C Issuer’s, the Swing Line Lender’s or their
respective Related Parties’, as applicable, gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable judgment. If any indemnity furnished to the Administrative Agent,
an L/C Issuer, the Swing Line Lender or any of their respective Related Parties
for any purpose shall, in the opinion of the Administrative Agent, such L/C
Issuer or the Swing Line Lender, as applicable, be insufficient or become
impaired, the Administrative Agent, such L/C Issuer or the Swing Line Lender, as
applicable, may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided that in no event shall this sentence require any Lender to indemnify
the Administrative Agent, any L/C Issuer, the Swing Line Lender or any of their
respective Related Parties against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s pro rata share (based on its Aggregate Exposure Percentage) thereof;
provided, further, that this sentence shall not be deemed to require any Lender
to indemnify the Administrative Agent, any L/C Issuer, the Swing Line Lender or
any of their respective Related Parties against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.


164



--------------------------------------------------------------------------------





In addition, each Lender hereby severally agrees to reimburse the Administrative
Agent and each of its Related Parties (to the extent required to be reimbursed
by a Loan Party pursuant to Section 10.04 but not so reimbursed by any such Loan
Party, and not in lieu of such Loan Party’s obligation thereunder) promptly upon
demand for such Lender’s pro rata share based on its Aggregate Exposure
Percentage of any costs and expenses (including fees, charges and disbursements
of financial, legal and other advisors and Taxes paid in the name of, or on
behalf of, any Loan Party) that may be incurred by the Administrative Agent or
any of its Related Parties in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

Section 9.13    Agency for Perfection. The Administrative Agent hereby appoints,
authorizes and directs each Secured Party to act as collateral sub-agent for the
Administrative Agent and the other Secured Parties for purposes of the
perfection of all Liens with respect to the Collateral, including (without
limiting Section 6.12(d)(viii)) any deposit account maintained by a Loan Party
with, and cash and Cash Equivalents held by, such Secured Party, and may further
authorize and direct such Secured Party to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to the Administrative Agent, and each Secured Party
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. For the avoidance of doubt, nothing in this
Section 9.13 is intended to require the parties hereto to enter into any account
control agreements not otherwise required hereunder. For the avoidance of doubt,
any Secured Party that is appointed as a collateral sub-agent for the
Administrative Agent shall be entitled to the benefits set forth in
Section 9.05.

Section 9.14    Parallel Debt.
(a)    In respect of ensuring the validity and enforceability of any Collateral
Document governed by the laws of the Netherlands and without prejudice to the
provisions of the Loan Documents, the UK Borrower hereby irrevocably and
unconditionally undertakes to pay to the Administrative Agent amounts equal to
the amounts payable by it in respect of its Secured Obligations as they may
exist from time to time, which undertaking the Administrative Agent hereby
accepts. Each payment undertaking of the UK Borrower to the Administrative Agent
under this Section 9.14 is hereinafter to be referred to as a “Parallel Debt”.
Each Parallel Debt will be payable in the currency or currencies of the relevant
Secured Obligation and will become due and payable as and when the Secured
Obligation to which it corresponds becomes due and payable.
(b)    Each of the parties hereto hereby acknowledges that:
(i)    each Parallel Debt constitutes an undertaking, obligation and liability
of the UK Borrower to the Administrative Agent which is separate and independent
from, and without prejudice to, the Secured Obligation to which it corresponds;
and
(ii)    each Parallel Debt represents the Administrative Agent’s own separate
and independent claim to receive payment of such Parallel Debt from the UK
Borrower and shall not constitute the Administrative Agent and any other Secured
Party as joint creditors of any Secured Obligation.
(c)    To the extent the Administrative Agent irrevocably receives any amount in
payment of a Parallel Debt of the UK Borrower, the Administrative Agent shall
distribute such amount among the Secured Parties that are the creditors of the
Secured Obligations of the UK Borrower in accordance with the terms of this
Agreement, as if such amount were received by the Administrative Agent in
payment of the Secured Obligation to which it corresponds.


165



--------------------------------------------------------------------------------





(d)    Upon irrevocable receipt by a Secured Party of any amount on a
distribution by the Administrative Agent under Section 9.14(c) in respect of a
payment on a Parallel Debt, the Secured Obligation to which the Parallel Debt
corresponds shall be reduced by the same amount.

ARTICLE X    
MISCELLANEOUS



Section 10.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the applicable Borrower or Loan Party, as
the case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.01 or 4.02, or the waiver of any Default or
Event of Default or the waiver of (or amendment to the terms of) any mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);
(b)    postpone any date scheduled for any payment of principal, premium,
interest or fees, without the written consent of each Lender directly and
adversely affected thereby (it being understood that the waiver of (or amendment
to the terms of) any mandatory prepayment shall not constitute a postponement of
any date scheduled for the payment of principal or interest);
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing or (subject to clause (iii) of the second
proviso to this Section 10.01) reduce or forgive any fees or premium payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest at the Default
Rate;
(d)    (i) change any provision of this Section 10.01 without the written
consent of each Lender directly and adversely affected thereby, (ii) reduce the
voting percentage set forth in the definition of “Required Lenders” or
Section 10.07(a) (solely with regard to the ability of any Borrower to assign or
otherwise transfer any of its rights or obligations hereunder) without the
consent of each Lender or (iii) change or waive any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the consent of each Lender;
(e)    release all or substantially all of the Collateral in any transaction or
series of related transactions (it being understood that a transaction permitted
under Sections 7.04 and 7.05 shall not constitute the release of all or
substantially all of the Collateral), without the written consent of each
Lender;


166



--------------------------------------------------------------------------------





(f)    other than in connection with a transaction permitted under Sections 7.04
and 7.05, release all or substantially all of the aggregate value of the
Guarantees without the written consent of each Lender;
(g)    change the currency of the payment of any Loan or the currency of the
funding of any Loan or amend the definition of “Alternative Currency” without
the written consent of each Lender;
(h)    amend Section 8.03 or 2.12(f) in a manner that directly and adversely
affects any Class without the consent of Lenders of such Class holding more than
fifty percent (50%) of the outstanding Loans of such Class (or, in the case of
any Revolving Credit Facility, without the consent of the Required Revolving
Lenders);
(i)    except as expressly set forth herein (including Section 2.14 or 2.15 or
this Section 10.01), amend Section 2.12(a) or 2.13 without the consent of each
Lender directly and adversely affected thereby (it being understood that
Sections 2.14, 2.15 and 10.07 may be amended with the consent of the Required
Lenders only);
(j)    waive any condition set forth in Section 4.02 as to any Credit Extension
under any Revolving Credit Facility without the written consent of the Required
Revolving Lenders; and
(k)    revise or waive any requirement in Section 2.03(a)(ii)(F) or 2.03(g)
requiring Cash Collateral for Letters of Credit outstanding after the Maturity
Date of any Revolving Credit Lender or release Cash Collateral for Letters of
Credit outstanding after the Maturity Date of any Revolving Credit Lender, in
each case to the extent such Revolving Credit Lender’s commitment to fund its
participation in such Letters of Credit remains outstanding after such Maturity
Date, without the written consent of such Revolving Credit Lender;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it, (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement,
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document (it being understood that
the Required Lenders may agree to grant forbearance without the consent of the
Administrative Agent) and (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (y) the
principal and accrued and unpaid interest of such Lender’s Loans shall not be
reduced or forgiven without the consent of such Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the US Borrower (a) to add one or more additional credit facilities to
this Agreement with respect to which the US Borrower shall be the borrower and
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Credit Loans of the US Borrower and the accrued interest


167



--------------------------------------------------------------------------------





and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding anything to the contrary contained in this Section 10.01, in the
event that the US Borrower requests that this Agreement be modified or amended
in a manner that would require the unanimous consent of all of the Lenders or
all Lenders directly and adversely affected thereby, and such modification or
amendment is agreed to by the Required Lenders, then with the consent of the US
Borrower and the Required Lenders, the US Borrower and the Lenders shall be
permitted to amend the Agreement without the consent of the Non-Consenting
Lenders to provide for (a) the termination of the Commitment of each
Non-Consenting Lender that is (x) a Revolving Credit Lender, (y) a Term Lender
or (z) both, at the election of the US Borrower and the Required Lenders,
(b) the addition to this Agreement of one or more other financial institutions
(each of which shall be an Eligible Assignee), or an increase in the Commitment
of one or more of the Lenders (with the written consent thereof), so that the
total Commitment after giving effect to such amendment shall be in the same
amount as the total Commitment immediately before giving effect to such
amendment, (c) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new financial institutions or Lenders,
as the case may be, as may be necessary to repay in full, at par, the
outstanding Loans of the Non-Consenting Lenders (including any amounts payable
pursuant to Section 3.05 and other amounts owed to such Lender hereunder)
immediately before giving effect to such amendment and (d) such other
modifications to this Agreement as may be necessary to effect the foregoing
clauses (a), (b) and (c).
In addition, notwithstanding anything to the contrary contained in this
Section 10.01 or any Loan Document, (a) the US Borrower and the Administrative
Agent may, without the input or consent of any other Lender, effect amendments
to this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the US Borrower and the Administrative Agent to effect the
provisions of Section 2.14, 2.15 or 2.16, (b) if the Administrative Agent and
the US Borrower have jointly identified an obvious error or any error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the US Borrower shall be permitted
to amend such provision; (c) guarantees, collateral security documents and
related documents executed by the US Borrower or any of its Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local Law, (y) cure ambiguities, omissions, mistakes or
defects or (z) cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents;
(d) the US Borrower and the Administrative Agent may, without the input or
consent any other Lender, (x) effect amendments to the schedules and/or the
exhibits to this Agreement and the other Loan Documents on the Closing Date, if
the Administrative Agent has determined that such amendments are appropriate or
(y) effect amendments to Section 4.01(a) or 4.01(b) to extend the date required
for the delivery of any item described in such provision beyond the Closing Date
(it being understood that under no circumstances shall the Administrative Agent
be required to consent to any amendment or modification described in this
clause (d)); and (e) the US Borrower, the Administrative Agent and each
Revolving Credit Lender may, without the input or consent of any other Lender,
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the US Borrower and the Administrative
Agent to implement the addition of a new currency as an Alternative Currency.

Section 10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or any other Loan Document shall be
in writing (including by facsimile or other


168



--------------------------------------------------------------------------------





electronic transmission). All such written notices shall be mailed, faxed or
delivered (including electronically) to the applicable address, facsimile number
or electronic mail address, as follows:
(i)    if to any Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, facsimile number or electronic mail address
specified for such Person on Schedule 10.02 or to such other address, facsimile
number or electronic mail address as shall be designated by such party in a
notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number or electronic
mail address specified in its Administrative Questionnaire or to such other
address, facsimile number or electronic mail address as shall be designated by
such party in a notice to the US Borrower, the Administrative Agent, the L/C
Issuers and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto, (B) if delivered by mail, four (4) Business Days
after deposit in the mail, postage prepaid, (C) if delivered by facsimile, when
sent and receipt has been confirmed, and (D) if delivered by electronic mail,
when delivered; provided that notices and other communications to the
Administrative Agent, the L/C Issuers and the Swing Line Lender pursuant to
Article II shall not be effective until actually received by such Person. In no
event shall a telephone or voice-mail message be effective as a notice,
communication or confirmation hereunder; provided, however, this sentence shall
not limit Section 9.04.
(b)    Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices purportedly given by or on
behalf of any Borrower (or the Borrower Representative on its behalf) even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify each Agent-Related Person
and each Lender from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower in accordance with Section 10.05.

Section 10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 10.04    Attorney Costs and Expenses. Each Borrower agrees (a) to pay or
reimburse the Arrangers and the Administrative Agent for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated by any such amendment, waiver, consent or other modification are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, but limited, in the case of legal fees and
expenses to Attorney Costs of Latham & Watkins LLP incurred on or prior to the
Closing Date or in connection with matters incident to the closing and
thereafter to one (1) counsel to the Administrative Agent and, if necessary, of
one (1) local


169



--------------------------------------------------------------------------------





counsel in each relevant material jurisdiction, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), but limited, in the case
of legal fees and expenses, to the Attorney Costs of one (1) counsel to the
Administrative Agent and the Lenders, taken as a whole, and, if necessary, of
one (1) local counsel to the Administrative Agent and the Lenders, taken as a
whole, in each relevant material jurisdiction (and, solely in the case of an
actual or potential conflict of interest, one (1) additional counsel to all
similarly affected Persons, taken as a whole, and if necessary, one (1)
additional counsel to all similarly affected Persons in each relevant material
jurisdiction, taken as a whole). The foregoing costs and expenses shall include
all search, filing, recording, title insurance and appraisal charges and fees
and Taxes related thereto, and other reasonable out-of-pocket expenses incurred
by any Agent. All amounts due under this Section 10.04 shall be paid within
thirty (30) days following receipt by the Borrowers of a written demand therefor
(together with reasonable backup documentation). The agreements in this
Section 10.04 shall survive the Termination Date.

Section 10.05    Indemnification by the Borrowers. The Borrowers shall indemnify
and hold harmless the Administrative Agent, each Arranger, each Lender and their
respective Affiliates and their respective Affiliates’ directors, officers,
employees, partners, counsel, agents, attorneys-in-fact, trustees and advisors
and other representatives and the successors and assigns of each of the
foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs,
which shall be limited to one (1) counsel to the Indemnitees taken as a whole
and, if necessary, one (1) local counsel to such Indemnitees taken as a whole in
each relevant material jurisdiction (and in the case of an actual or potential
conflict of interest among or between Indemnitees, one (1) additional counsel to
the similarly affected Indemnitees taken as a whole and, if necessary, one (1)
additional local counsel to such Indemnitees taken as a whole in each relevant
material jurisdiction)) of any kind or nature whatsoever which may at any time
be imposed on, incurred by or asserted against any such Indemnitee, in each
case, in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property or facility
currently owned or operated by any Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability to the extent related to any Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by any Borrower or any other Loan Party) (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) have been determined in the final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee (or any of its Related
Indemnitees) or (y) arise from claims of any of the Indemnitees solely against
one (1) or more Indemnitees (other than claims against an Indemnitee in its
capacity as Administrative Agent,


170



--------------------------------------------------------------------------------





Arranger or other Agent) that have not resulted from the action, inaction,
participation or contribution of Holdings, any Borrower or any Affiliates of the
foregoing or any of their respective officers, directors, stockholders,
partners, members, employees, agents, representatives or advisors; provided,
further, that Section 3.01 (instead of this Section 10.05) shall govern
indemnities with respect to Taxes, except that Taxes representing losses,
claims, damages, etc., with respect to a non-Tax claim will be covered by this
Section 10.05 (without duplication of Section 3.01). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through SyndTrak, IntraLinks, the internet, email or
other similar information transmission systems in connection with this
Agreement, in each case, except to the extent any such damages are found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, nor shall any Indemnitee or any Loan Party have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that nothing contained in this sentence shall limit any Borrower’s
indemnification and reimbursement obligations under this Agreement. The
Borrowers shall not be liable for any settlement in respect of any Indemnified
Liabilities effected without the Borrowers’ consent (which consent shall not be
unreasonably withheld), but if settled with the Borrowers’ written consent, or
(without limitation of the Borrowers’ obligations set forth above) if there is a
final judgment against an Indemnitee, the Borrowers agree to indemnify and hold
harmless each Indemnitee in the manner set forth above. The Borrowers shall not,
without the prior written consent of the affected Indemnitee (which consent
shall not be unreasonably withheld or delayed), effect any settlement of any
pending or threatened Indemnified Liability against such Indemnitee in respect
of which indemnity could have been sought hereunder by such Indemnitee unless
such settlement (a) includes an unconditional release of such Indemnitee from
all liability or claims that are the subject matter of such claimed or
threatened Indemnified Liability, (b) does not include any statement as to any
admission of fault, culpability or failure to act by or on behalf of such
Indemnitee and (c) includes customary confidentiality provisions reasonably
acceptable to such Indemnitee. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be reimbursed within thirty (30)
days of written demand therefor (together with reasonable backup documentation).
The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender or L/C Issuer and the
Termination Date. For purposes hereof, “Related Indemnitee” of an Indemnitee
means (1) any Controlling Person or Controlled Affiliate of such Indemnitee,
(2) the respective partners, directors, officers, or employees of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates and
(3) the respective agents, advisors or other representatives of such Indemnitee
or any of its Controlling Persons or Controlled Affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled Affiliate; provided that each reference to
a Related Indemnitee in this sentence pertains to a Related Indemnitee involved
in performing services under this Agreement and the Facilities. Notwithstanding
the foregoing, if it is found by a final, non-appealable judgment of a court of
competent jurisdiction in any such action, proceeding or investigation that any
loss, claim, damage or liability of any Indemnitee has resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee (or any of its
Related Indemnitees) or a material breach of the Loan Documents by such
Indemnitee (or any of its Related Indemnitees), such Indemnitee will repay such
portion of the reimbursed amounts previously paid to such Indemnitee under this
Section 10.05 that is attributable to expenses incurred in relation to the act
or omission of such Indemnitee which is the subject of such finding.


171



--------------------------------------------------------------------------------






Section 10.06    Marshalling; Payments Set Aside. Neither the Administrative
Agent nor any Lender (including any L/C Issuer) shall be under any obligation to
marshal any assets in favor of any Loan Party or any other Person or against or
in payment of any or all of the Secured Obligations. To the extent that any
payment by or on behalf of any Borrower is made to any Agent or any Lender, or
any Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any proceeding under any Debtor Relief Law or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

Section 10.07    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender, and any such assignment without such
consent shall be null and void (for the avoidance of doubt, any such transfer
that occurs pursuant to a transaction permitted under Section 7.04 is permitted
hereunder without any such consent), and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or 10.07(i), as the case may be, or (iv) to an SPC in
accordance with the provisions of Section 10.07(h). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment and the Loans at the time owing to it or in the case
of an assignment to a Lender or an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility or
$1,000,000, in the case of any assignment in respect of any Term Loans
(provided, however, that concurrent assignments to or by Approved Funds will be
treated as a single assignment for the purpose of meeting the minimum transfer
requirements), (ii) except in the case of an assignment to a Lender (or, in
respect of any Revolving Credit Facility, a Revolving Credit Lender), an
Affiliate of a Lender (or, in respect of any Revolving Credit Facility, a
Revolving Credit Lender) or, in the case of the Term Loan Facility only, an
Approved Fund (but subject to clause (iv) below), each of the Administrative
Agent and, so long as no Event of Default under Section 8.01(a), 8.01(f) or
8.01(g)(i) has occurred and is continuing, the US Borrower consents to such
assignment (each such consent not to be unreasonably withheld or delayed);
provided that (1) the US Borrower shall be deemed to have consented to any such
assignment of Term Loans unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received


172



--------------------------------------------------------------------------------





written notice thereof and (2) no consent of US Borrower shall be required for
any initial assignment of Commitments made by Wells Fargo Bank, National
Association to effect the primary syndication of the Commitments to Lenders
identified to the US Borrower and approved by the US Borrower in writing on or
before the Closing Date, (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (iii) shall not (x) apply to rights in respect
of Swing Line Loans or (y) prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis,
(iv) any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuers and the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed), (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption together with a processing and recordation fee of $3,500 (which
fee (x) the US Borrower shall not have an obligation to pay except as required
in Section 3.07 and (y) may be waived or reduced by the Administrative Agent in
its discretion), and (vi) the assigning Lender shall deliver any Notes
evidencing such Loans to the US Borrower or the Administrative Agent.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment and shall continue to be bound by Section 10.08). Upon request,
the relevant Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender; provided that if such Borrower has previously issued an
assigning Lender a Note, then such Borrower shall have no obligation to deliver
a Note to the assignee Lender except upon the surrender by the assigning Lender
of its Note (or receipt by such Borrower (or the Borrower Representative on its
behalf) of a certificate of loss including reasonably satisfactory
indemnification provisions).
(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.03, owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as the owner of its interests in the Loans, L/C Obligations, L/C
Borrowings and amounts due under the Loan Documents as set forth in the Register
and as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, any Arranger, any Agent, any Lender (solely with respect to such
Lender’s interest) and any L/C Issuer, at any reasonable time and from time to
time upon reasonable prior notice. Notwithstanding anything to the contrary
contained in this Agreement, the Credit Extensions and Obligations are intended
to be treated as registered obligations for U.S. federal income Tax purposes.
Any right or title in or to any Credit Extensions and Obligations (including
with respect to the principal amount and any interest thereon) may only be
assigned or otherwise transferred through the Register. This Section 10.07 shall
be construed so that the Credit Extensions and Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code,


173



--------------------------------------------------------------------------------





Treasury Regulation Section 5f.103-1(c) and any other related regulations (or
any successor provisions of the Code or such regulations).
(d)    The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
(e)    Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, any Borrower, Holdings or any Affiliate of any Borrower
or Holdings) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the clauses (a) through (j) of the
first proviso to Section 10.01 that directly and adversely affects such
Participant. Subject to Section 10.07(f), each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein and in Sections 3.06 and
10.15 read as if a Participant was a Lender and that such documentation required
thereunder shall be delivered to the participating Lender and the Administrative
Agent) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(b), and such Participant agrees to be
bound by such Sections, including, for the avoidance of doubt, Sections 10.15
(it being understood that the documentation under Section 10.15 shall be
delivered to the participating Lender) and 3.06. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an non-fiduciary agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
and other Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or is otherwise
required thereunder. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender (and the Borrowers, to the extent that
the Participant requests payment from the Borrowers) shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.


174



--------------------------------------------------------------------------------





(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a change
in Law that occurs after the Participant acquired the applicable participation.
(g)    Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the US Borrower (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part thereof
shall be appropriately reflected in the Register. Each party hereto hereby
agrees that an SPC shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein and in Sections 3.06
and 10.15), but (i) neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrowers under this Agreement (including their
obligations under Section 3.01, 3.04 or 3.05), except to the extent that any
entitlement to a greater payment under Section 3.01, 3.04 or 3.05 results from a
change in Law arising after the grant to such SPC, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein,
subject to compliance with the provisions of this Section 10.07 regarding the
Register and/or the Participant Register, as appropriate, any SPC may (i) with
notice to, but without prior consent of, the Borrowers and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.
(i)    Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may, without the consent of or notice to the Administrative Agent
or any Borrower, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee is an Eligible Assignee which has
complied with the requirements of Section 10.07(b)).


175



--------------------------------------------------------------------------------






Section 10.08    Confidentiality. Each of the Agents, the L/C Issuers and the
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors and representatives on a need to know basis in
connection with the Facility (collectively, the “Representatives”) (it being
understood that (x) the Persons to whom such disclosure is made will be informed
of the confidential nature of such Information and instructed to keep such
Information confidential and (y) the applicable Agent, L/C Issuer or Lender
shall be responsible for such Affiliates’ compliance with the terms of this
Section 10.08), (b) to the extent requested by any regulatory authority having
jurisdiction over such Agent, L/C Issuer or Lender or their respective
Affiliates, (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process or required by a governmental authority
(provided that the Agent, L/C Issuer, Lender or Affiliate that discloses any
Information pursuant to clause (b) and this clause (c) shall (i) except with
respect to any audit or examination conducted by bank or other applicable
financial accountants or any governmental bank or other applicable financial
authority exercising examination or regulatory approval, promptly provide the US
Borrower advance notice of such disclosure to the extent permitted by applicable
Law and (ii) to the extent permitted by applicable Law, use commercially
reasonable efforts to ensure that such Information so disclosed is afforded
confidential treatment), (d) to any other party to this Agreement, (e) subject
to an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the US Borrower),
to any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee or pledgee (to the extent permitted hereunder) of or Participant in,
any of its rights or obligations under this Agreement, (f) with the written
consent of the US Borrower, (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08, (h) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Company Parties received by it from such L/C
Issuer or Lender, as applicable), (i) in connection with the exercise of any
remedies hereunder or under any other Loan Document in any legal action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder to the extent reasonably necessary
in connection with such enforcement, (j) to any direct or indirect contractual
counterparty to Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound in writing by the provisions of
this Section 10.08 in favor of the Company Parties or by terms substantially
similar to the terms of this Section 10.08), (k) to the extent that such
Information is received (or has been received) by such Agent, L/C Issuer or
Lender or its Affiliate from a third party that is not, to such Agent’s, L/C
Issuer’s, Lender’s or Affiliate’s knowledge, as applicable, subject to
contractual or fiduciary confidentiality obligations owing to Holdings or any of
its Subsidiaries and (l) to the extent such Information is independently
developed by such Agent, such L/C Issuer or such Lender. In addition, the
Agents, the L/C Issuers and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents, the L/C Issuers and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party, any Affiliate of any Loan
Party or any representative of any Loan Party or any Affiliate of any Loan Party
relating to any Loan Party or its business, other than any such information that
is publicly available (or is derived from such information) to any Agent, any
L/C Issuer or any Lender prior to disclosure by such Loan Party, Affiliate or
representative other than as a result of a breach of this Section 10.08. The
obligations of the Agents, the L/C Issuers and the Lenders under this
Section 10.08 shall automatically terminate on the date that is two (2) years
following the Termination Date.


176



--------------------------------------------------------------------------------






Section 10.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to any Borrower or any other Loan Party, any such notice being
waived by each Borrower (on its own behalf and on behalf of each other Loan
Party) to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the US Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 10.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent and such Lender
may have.

Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission (including
portable document format) of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic means be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.

Section 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed to be a conflict with this Agreement.
Each Loan Document was


177



--------------------------------------------------------------------------------





drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 10.13    Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by each Agent and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Termination Date. The provisions of Article III and
Article IX and Sections 10.04, 10.05, 10.08, 10.16 and 10.17 shall survive and
remain in full force and effect following the Termination Date; provided that
the obligations of the Agents, the L/C Issuers and the Lenders under
Section 10.08 shall automatically terminate on the date that is two (2) years
following the Termination Date. Notwithstanding the foregoing or anything else
to the contrary set forth in this Agreement, from and after the Termination
Date, each Letter of Credit shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement and the other Loan Documents, and
the Revolving Credit Lenders shall be deemed to have no participations in such
Letter of Credit, and no obligations with respect thereto, under
Section 2.03(c).

Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15    Tax Forms.
(a)    Each Lender (which, for purposes of this Section 10.15 shall include any
L/C Issuer and the Swing Line Lender) shall deliver to the applicable Borrower
and to the Administrative Agent, whenever reasonably requested by such Borrower
or the Administrative Agent, such properly completed and duly executed
documentation prescribed by applicable Laws and such other reasonably requested
information as will permit such Borrower or the Administrative Agent, as the
case may be, (A) to determine whether or not payments made hereunder or under
any other Loan Document are subject to withholding Taxes (including, in the case
of the US Borrower, United States federal backup withholding) and information
reporting requirements, (B) to determine, if applicable, the required rate of
withholding or deduction and (C) to establish such Lender’s entitlement to any
available exemption from, or reduction of, such applicable withholding Taxes in
respect of any payments to be made to such Lender pursuant to any Loan Document
or otherwise to establish such Lender’s status for withholding Tax purposes in
an applicable jurisdiction (including, if applicable, any documentation
necessary to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the proper rate of withholding under
FATCA). Without limiting the generality of the foregoing,


178



--------------------------------------------------------------------------------





(i)    to the extent it is qualified for any exemption from or reduction in
United States federal withholding Tax with respect to any Loan made to the US
Borrower, each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “Non-US Lender”) shall deliver to the
US Borrower and the Administrative Agent, on or prior to the Closing Date (or
upon accepting an assignment of an interest herein), whichever of the following
is applicable:
(A)    two (2) duly signed, properly completed copies of either IRS Form W-8BEN
or W-8BEN-E (claiming the benefits of an applicable Tax treaty), W-8EXP or any
successor thereto (relating to such Non-US Lender and entitling it to an
exemption from, or reduction of, United States federal withholding Tax on
specified payments to be made to such Non-US Lender pursuant to this Agreement
or any other Loan Document) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Non-US Lender pursuant to this
Agreement or any other Loan Document);
(B)    in the case of a Non-US Lender claiming an exemption under Section 881(c)
of the Code, two (2) duly signed, properly completed copies of IRS Form W-8BEN
or W-8BEN-E (or any successor thereto) and a certificate substantially in the
form of Exhibit G-1 (a “US Tax Certificate”) that establishes in writing to the
US Borrower and the Administrative Agent that such Non-US Lender is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (y) a 10-percent
shareholder within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the
Code or (z) a controlled foreign corporation described in Section 881(c)(3)(C)
of the Code; or
(C)    to the extent it is not a beneficial owner, two (2) duly signed, properly
completed copies of IRS Form W-8IMY (or any successor thereto), together with
any information such Non-US Lender is required to transmit with such form, and
any other certificate or statement of exemption required under the Code, to
establish that such Non-US Lender is not acting for its own account with respect
to a portion of any such sums payable to such Non-US Lender, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a US Tax Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9 and/or other certification
documents from each beneficial owner, as applicable; provided that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender shall provide a
US Tax Certificate substantially in the form of Exhibit G-4 on behalf of such
partners (but only to the extent that such partners fail to do so);
(ii)    to the extent it is qualified for any exemption from or reduction in
United States federal withholding Tax with respect to any Loan made to the
Borrowers, each Lender that lends to the Borrowers shall timely deliver to the
US Borrower and the Administrative Agent any other form prescribed by applicable
Laws as a basis for claiming exemption from or a reduction in United States
federal withholding Tax or otherwise reasonably requested by the US Borrower or
the Administrative Agent together with such supplementary documentation as may
be prescribed by applicable Laws and otherwise reasonably requested by the US
Borrower or the Administrative Agent to permit the US Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made;
(iii)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the


179



--------------------------------------------------------------------------------





Code, as applicable), such Lender shall deliver to the US Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the US Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed in
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the US Borrower or the Administrative Agent as may be
necessary for the US Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the Closing Date; and
(iv)    in relation to all payments to be made by the UK Borrower, each Lender
to the UK Borrower shall, upon request, and as soon as reasonably practicable,
cooperate to the extent it is able to do so, with the UK Borrower in completing
any procedural formalities necessary for the UK Borrower to obtain authorization
to make such a payment without a deduction or withholding for or on account of
UK Taxes including, to the extent reasonably practicable, making and filing an
appropriate application for relief under a double taxation agreement; provided
that, nothing in this Section 10.15 shall require a Treaty Lender to register
under the HMRC DT Treaty Passport scheme or apply the HMRC DT Treaty Passport
scheme to any loan if it has so registered; provided, further, that, if a Lender
to the UK Borrower (x) holds a passport under the HMRC DT Treaty Passport
scheme, (y) wishes such scheme to apply to this Agreement and (z) has confirmed
its scheme reference number and its jurisdiction of tax residence to the UK
Borrower and the Administrative Agent, then the UK Borrower shall make a
Borrower DTTP Filing with respect to such Lender and shall promptly deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.
(b)    Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “US Lender”) shall deliver to the
Administrative Agent and the US Borrower two (2) duly signed, properly completed
copies of IRS Form W-9 (or any successor form) on or prior to the Closing Date
(or on or prior to the date it becomes a party to this Agreement), upon the
expiration, obsolescence or invalidity of any previously delivered form or when
reasonably requested by the US Borrower or the Administrative Agent, in each
case certifying that such US Lender is entitled to an exemption from United
States backup withholding Tax.
(c)    From time to time, each Lender shall (A) promptly submit to the
applicable Borrower and the Administrative Agent such additional duly and
properly completed and signed copies of one or more applicable forms or
certificates described in Sections 10.15(a) and 10.15(b) (or applicable
successor forms), (1) on or before the date that any such form, certificate or
other evidence previously delivered to such Borrower and the Administrative
Agent expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the applicable Borrower and the Administrative Agent and
(3) from time to time thereafter if reasonably requested by the applicable
Borrower or the Administrative Agent, and (B) promptly notify the applicable
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any previously claimed exemption or reduction.
(d)    On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide to the Borrower
Representative, two duly-signed, properly completed copies of the documentation
prescribed in clause (i) or (ii) below, as applicable (together with all
required attachments thereto): (i) IRS Form W-9 or any successor thereto or
(ii) (A) IRS Form W-8ECI or W-8BEN-E or any successor thereto, and (B) with
respect to payments received on account of any Lender, a withholding


180



--------------------------------------------------------------------------------





certificate on IRS Form W-8IMY or any successor thereto evidencing its agreement
with the Borrower to be treated as a U.S. Person for U.S. federal withholding
purposes or that it is otherwise eligible to receive such payments without U.S.
withholding. At any time thereafter, the Administrative Agent shall provide
updated documentation previously provided (or a successor form thereto) when any
documentation previously delivered has expired or become obsolete or invalid or
otherwise upon the reasonable request of the Borrower Representative.
(e)    To the extent required by any applicable Law, the Administrative Agent
may withhold from any payment to any Lender (including, for purposes of this
Section 10.15, any L/C Issuer and the Swing Line Lender), an amount equivalent
to any applicable withholding Tax. Without limiting or expanding the obligations
of any Loan Party under Section 3.01 or 3.04, each Lender shall, and does
hereby, indemnify the Administrative Agent, within thirty (30) calendar days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority (whether or
not correctly or legally incurred or asserted) (i) that are attributable to such
Lender (including because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective) and (ii) that are attributable to such Lender’s
failure to comply with the provisions of Section 10.07(e) relating to the
maintenance of a Participant Register. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 10.15. The agreements in
this Section 10.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of any Loans and all other Obligations hereunder.
(f)    Notwithstanding anything to the contrary in this Section 10.15, no Lender
or Agent shall be required to deliver any documentation described in
Sections 10.15(a)(i), 10.15(a)(iii) or 10.15(b) that it is not legally eligible
to deliver or, in the case of any other documentation required under this
Section 10.15, that would, in the reasonable judgment of such Lender or Agent,
subject such Lender or Agent to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender or
Agent.

Section 10.16    GOVERNING LAW.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN DOCUMENT
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, HOLDINGS, EACH BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS AND APPELLATE COURTS FROM ANY THEREOF (OTHER THAN WITH RESPECT TO ACTIONS
BY ANY AGENT OR ANY LENDER IN RESPECT OF RIGHTS


181



--------------------------------------------------------------------------------





UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAW OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO). HOLDINGS, EACH
BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

Section 10.17    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.18    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings and each Borrower and the Administrative
Agent shall have been notified by each Lender, the Swing Line Lender and each
L/C Issuer that each such Lender, the Swing Line Lender and each such L/C Issuer
have executed it and thereafter shall be binding upon and inure to the benefit
of each Borrower, each Agent, each Lender and each L/C Issuer and their
respective successors and permitted assigns.

Section 10.19    USA PATRIOT Act and CAML Notice. Each Lender that is subject to
the PATRIOT Act and/or CAML and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the PATRIOT Act, the Beneficial Ownership Regulation and CAML,
it is required to obtain, verify and record information that identifies each
Borrower and each other Loan Party, which information includes the name and
address of each Borrower and each other Loan Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
each Borrower and each other Loan Party in accordance with the PATRIOT Act, the
Beneficial Ownership Regulation and CAML.

Section 10.20    No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, Holdings and each Borrower
acknowledges and agrees that (a) the Facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between Holdings
and each Borrower, on the one hand, and the Arrangers, the Agents and the
Lenders, on the other hand, and Holdings and each Borrower are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, each
of the Arrangers, the Agents and the Lenders is and has been acting solely as a
principal and is not the agent or fiduciary for Holdings or any Borrower; and
(c) the Arrangers, the Agents and the Lenders have not provided and will not
provide any legal, accounting, regulatory or Tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan


182



--------------------------------------------------------------------------------





Document) and Holdings and each Borrower have consulted their own legal,
accounting, regulatory and Tax advisors to the extent they have deemed
appropriate.

Section 10.21    Material Non-Public Information.
(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.08
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
(c)    Each Borrower hereby authorizes the Administrative Agent to distribute
the execution versions of the Loan Documents and the financial statements to be
furnished pursuant to Section 6.01(a) and 6.01(b) to all Lenders, including
Public Lenders.

Section 10.22    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent; it being the intent of the Lenders
that any such action to protect or enforce rights under this Agreement and the
other Loan Documents shall be taken in concert and at the direction or with the
consent of the Administrative Agent or the Required Lenders, as applicable, in
accordance with the terms hereof.

Section 10.23    Borrower Representative. Each Borrower hereby appoints the US
Borrower to act as its agent hereunder (in such capacity, the “Borrower
Representative”). The Borrower Representative will act as agent on behalf of
each Borrower for purposes of issuing Loan Notices and notices of
conversion/continuation or similar notices, giving instructions with respect to
the disbursement of the proceeds of Loans and Letters of Credit, selecting
interest rate options, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or
the Borrowers under the Loan Documents. The US Borrower hereby accepts such
appointment as the Borrower Representative. Each Borrower agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf


183



--------------------------------------------------------------------------------





by the Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.

Section 10.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.25    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;


184



--------------------------------------------------------------------------------





(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that the Lender’s entrance into, participation in,
administration of, and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement will not constitute a “prohibited transaction” as
defined in Section 406 of ERISA for which no exemption is available.
(b)    In addition, unless either (1) Section 10.25(a)(i) is true with respect
to a Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with Section 10.25(a)(iv), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

Section 10.26    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against


185



--------------------------------------------------------------------------------





such Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 10.26, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

Section 10.27    Canadian Anti-Money Laundering & Anti-Terrorism Legislation. If
the Administrative Agent has ascertained the identity of any Loan Party or any
authorized signatories of any Loan Party for the purposes of CAML, then the
Administrative Agent: (a) shall be deemed to have done so as an agent for each
Lender and this Agreement shall constitute a “written agreement” in such regard
between each Lender and the Administrative Agent within the meaning of the
applicable CAML; and (b) shall provide to the Lenders copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness. Notwithstanding the preceding sentence and except as
may otherwise be agreed in writing, each Lender agrees that the Administrative
Agent has no obligation to ascertain the identity of the Loan Parties or any
authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

Section 10.28    Effect of Amendment and Restatement; No Novation.
(a)    On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement, except (i) the representations
and warranties made by the Borrowers and the Loan Parties prior to the Closing
Date (which representations and warranties made prior to the Closing Date shall
not be superseded or rendered ineffective by this Agreement as they pertain to
the period prior to the Closing Date), (ii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Closing Date (including


186



--------------------------------------------------------------------------------





any failure, prior to the Closing Date, to comply with the covenants contained
in the Existing Credit Agreement) and (iii) as set forth in the last sentence of
this Section 10.28(a). The parties hereto acknowledge and agree that (1) this
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the “Obligations” under the Existing Credit Agreement or the other Loan
Documents as in effect prior to the Closing Date and which remain outstanding as
of the Closing Date, (2) the “Obligations” under the Existing Credit Agreement
and the other Loan Documents are in all respects continuing (as amended and
restated hereby and which are in all respects hereafter subject to the terms
herein) and (3) the Liens and security interests as granted under the applicable
Loan Documents securing payment of such “Obligations” are in all respects
continuing and in full force and effect and are reaffirmed hereby. The parties
hereto acknowledge and agree that Section 10.05 of the Existing Credit Agreement
shall, to the extent applicable immediately prior to the Closing Date, survive
for the intended beneficiaries of such provision to the extent such provision
applies with respect to any Indemnified Liabilities (under and as defined in
Section 10.05 of the Existing Credit Agreement) relating to events and
circumstances occurring prior to the Closing Date.
(b)    On and after the Closing Date, (i) all references to the Existing Credit
Agreement or the Credit Agreement in the Loan Documents (other than references
to the “Existing Credit Agreement” in this Agreement) shall be deemed to refer
to the Existing Credit Agreement, as amended and restated hereby, (ii) all
references to any section (or subsection) of the Existing Credit Agreement or
the Credit Agreement in any Loan Document (but not herein) shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Closing Date, all references to this Agreement herein (including for purposes of
indemnification and reimbursement of fees) shall be deemed to be references to
the Existing Credit Agreement, as amended and restated hereby.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]




187



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


ACUSHNET HOLDINGS CORP., as Holdings
By:    /s/ Thomas D. Pacheco
Name:    Thomas D. Pacheco
Title:    Executive Vice President and CFO


ACUSHNET COMPANY, as US Borrower and Borrower Representative
By:    /s/ David E. Maher
Name:    David E. Maher
Title:    President and CEO


ACUSHNET CANADA INC., as Canadian Borrower
By:    /s/ Ted Manning
Name:    Ted Manning
Title:    President


ACUSHNET EUROPE LTD, as UK Borrower
By:    /s/ Thomas D. Pacheco
Name:    Thomas D. Pacheco
Title:    Director








[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an L/C Issuer,
Swing Line Lender and a Lender
By:    /s/ James Travagline
Name:    James Travagline
Title:    Managing Director


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as an L/C Issuer
By:    /s/ Joon Hur
Name:    Joon Hur
Title:    Executive Director


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a L/C Lender
By:    /s/ Steven A. Eberhardt
Name:    Steven A. Eberhardt
Title:    Vice President


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





Bank of Montreal, as Documentation Agent and as a Lender
By:    /s/ Pierce Norton
Name:    Pierce Norton
Title:    Vice President
Bank of Montreal, London Branch, as Documentation Agent and as a Lender
By:    /s/ Pierce Norton
Name:    Pierce Norton
Title:    Vice President


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





Citizens Bank, N.A., as a Lender
By:    /s/ Stephen Anderson
Name:    Stephen Anderson
Title:    Officer


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





Capital One, National Association, as a Lender
By:    /s/ Alfredo Wang
Name:    Alfredo Wang
Title:    Duly Authorized Signatory


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





HSBC Bank USA, National Association, as a Lender
By:    /s/ Zhiyan Zeng
Name:    Zhiyan Zeng
Title:    Vice President


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





The Huntington National Bank, as a Lender
By:    /s/ Scott Pritchett
Name:    Scott Pritchett
Title:    Staff Officer


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK N.A., TORONTO BRANCH, as a Lender
By:    /s/ Nauman Muzaffar
Name:    Nauman Muzaffar
Title:    Authorized Officer


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender
By:    /s/ Joon Hur
Name:    Joon Hur
Title:    Executive Director


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





MUFG BANK, LTD., as a Lender
By:    /s/ Liwei Liu
Name:    Liwei Liu
Title:    Vice President


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





The Northern Trust Company, as a Lender
By:    /s/ Eric Siebert
Name:    Eric Siebert
Title:    Senior Vice President


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





People's United Bank, National Association, as a Lender
By:    /s/ Darci Buchanan
Name:    Darci Buchanan
Title:    Senior Vice President


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





PNC Bank Canada Branch, as a Lender
By:    /s/ Martin Peichl
Name:    Martin Peichl
Title:    Senior Vice President


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





PNC Bank, National Association, as a Lender
By:    /s/ Michael Richards
Name:    Michael Richards
Title:    Senior Vice President & Managing Director


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





TD Bank, N.A., as a Lender
By:    /s/ Jason Siewert
Name:    Jason Siewert
Title:    Senior Vice President


[Signature Page to Acushnet Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





TRUIST BANK (f/k/a Branch Banking and Trust Company), as a Lender
By:    /s/ J. Carlos Navarette
Name:    J. Carlos Navarette
Title:    Vice President


























[Signature Page to Acushnet Amended and Restated Credit Agreement]